IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


PENNSYLVANIA OFFICE OF           : No. 171 MM 2014
ATTORNEY GENERAL,                :
                                 :
               Petitioner        :
                                 :
                                 :
           v.                    :
                                 :
                                 :
SUPERVISING JUDGE OF THE THIRTY- :
FIFTH STATEWIDE INVESTIGATING    :
GRAND JURY,                      :
                                 :
               Respondent        :


                                           ORDER



PER CURIAM

       AND NOW, this 26th day of August, 2015, upon the request of the supervising

judge for removal of the seal from all matters involving the 35th Statewide Investigating

Grand Jury and the investigation of Attorney General Kathleen Kane which have been

lodged in this Court, save for grand jury materials such as testimony, exhibits, and in

camera proceedings, and based on the supervising judge’s assurance that there are no

present grand jury secrecy concerns relative to such unsealing, it is hereby ORDERED

that the seal is lifted, in part, upon such terms.
                                                     M.D. MisC. Dkt            FI1eInSupfOmeCOU
                                                     :..    • 71 OI4                NOV 1 O 2014




                                                                        UNSEALED PER ORDER OF
                                                                        THE COURT DATED
                                                                        AUGUST 26, 2015




                     IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

PENNSYLVANIA OFFICE OF
ATTORNEY GENERAL,                                          No.   MM2014
                    Petitioner
          V.

SUPERVISING JUDGE OF THE                                   FILED UNDER SEAL
THIRTY-FIFTH STATEWIDE
INVESTIGATING GRAND JURY,
                     Respondent


        PENNSYLVANIA OFFICE OF ATTORNEY GENERALS PETITION
     FOR REVIEW OF ORDERS ENTERED BY SUPERVISING JUDGE OF THE
         THIRTY-FIFTH STATEWIDE INVESTIGATING GRAND JURY
       ON AUGUST 27,2014, SEPTEMBER 17, 2014, AND OCTOBER 30,2014


TO THE HONORABLE CHIEF JUSTICE AND JUSTICES OF THE SUPREME COURT OF
PENNSYLVANIA:

       AND NOW, comes the Office of Attomey General of the Commonwealth of

Pennsylvania by Kathleen G. Kane, Attorney General of the Commonwealth of Pennsylvania,

who files this petition seeking the Supreme Court of Pennsylvanias review and vacation of the

determination of the Supervising Judge of the Thirty-Fifth Statewide Investigating Grand Jury

encompassed by the four related and interconnected Orders dated August 27, 201 4, September

                                                                                 1Recelvet fn Suptœe Coutlt

                                                                                      NOV 102014
17, 2014, and October 30, 2014 (collectively, the protective order). In support thereof, the

following is averred:

                                      JURISDICTION

       1.     This Court has jurisdiction over the instant petition pursuant to 42 Pa.C.S.A. §

722(5) and Pa.R.A.P. 3331(a)(3).

       2.     The petition for review is timely-filed because: (a) OAG had 10 days from the

date of entry of the Order at issue t to file the petition, see Pa.R.A.P. 3331(a); Pa.R.A.P.

1512(b)(3);(b) the Order at issue was filed on October 30, 2014, rendering a filing deadline of

November 10, 2014;2 and (c) OAG filed the petition on November 10, 2014.

                                PARTY SEEKING REVIEW

       2.     The Petitioner is the Office of Attorney General of the Commonwealth of

Pennsylvania(OAG).

                      GOVERNMENT UNIT RESPONSIBLE FOR
                    DETERMINATION SOUGHT TO BE REVIEWED

       3.     Respondent is the Supervising Judge of the Thirty-Fifth Statewide Investigating

Grand Jury, the Honorable William R. Carpenter(the Supervising Judge).

                    DETERMINATION SOUGHT TO BE REVIEWED

       4.     OAG seeks this Courts review of the Supervising Judges Order dated October

30, 2014, which denies OAGs motion for reconsideration of the Order entered by the

Supervising Judge dated August 27, 2014 as amended twice thereafier on September 1 7, 201 4.

See copy ofthe October 30, 2014 Order, attached as Exhibit A.



 The Order at issue rendered final a previously-entered order that was amended twice. See infra.
2 Because the 10th
                    day following October 30, 2014 was Sunday, November 9, 2014, the filing
deadline is the next business day, Monday, November 10, 2014. See 1 Pa.C.S.A. § 1908.
                                              2
       5.      In other words, the determination sought to be reviewed encompassesfour related

and interconnected orders:

               a.      the August 27, 2014 Order, which states, inter alia, that: (i) OAG
       shall refrain from any involvement in or access to the investigative efforts of the
       Special Prosecutor in Notice No. 123; (ii) OAG and its employees shall have no
       access to the transcripts, exhibits, and other information pertaining to Notice No.
       123; (iii) OAG employees shall refrain from engaging in or soliciting any act of
       obstruction, intimidation, or retaliation against any witness summoned by the
       Special Prosecutor in Notice No. 123; and (iv) any person who engages in an act
       of obstruction, intimidation, or retaliation against a witness summoned by the
       Special Prosecutor in Notice No. 123 may be prosecuted pursuant to 18 Pa.C.S.A.
         4955;3
       §

              b.      the September 17, 2014 Order, which amended the August 27,
       2014 Order to permit a second hearing -- this one with the ostensible involvement
       of OAG -- to be conducted on the subject of allegations of obstruction, witness
       intimidation, and/or retaliation; 4

               c.     another September 17, 2014 Order, which amended the August 27,
       2014 Order and indicated, inter alia, that only the following persons are subject to
       the prohibition of obstruction, intimidation, or retaliation of any witness and
       criminal prosecution therefore: (i) any person who has been sworn to Grand Jury
       secrecy;(ii) any person who has or had access to any Grand Jury information; and
       (iii) any person associated with the J. Whyatt Mondesire investigation and
       proceedings;5

              d.      the October 30, 2014 Order, which renderedjìnal the amended
       protective order.

See copies of the August 27, 2014 Order and the two September 17, 2014 Orders, attached as

Exhibits B, C, and D,respectively.




  For purposes of clarity and ease of reference, this Order is referred to hereinafter as the initial
protective order.

 Prior to the entry of the initial protective order, the Supervising Judge conducted an in camera
exparte hearing that excluded OAG and its employees completely.

 For purposes of clarity and ease of reference, the initial protective order as amended by the two
September 1 7, 2014 Orders is referred to hereinafter as the amended protective order.

                                                 3
              STATEMENT OF OBJECTIONS TO THE DETERMINATION

Background

       6.      On June 6, 2014, the Philadelphia Daily News published an article describing a

review by OAG of a prior Grand Jury investigation. See copy of the on-line version of the

article, attached as Exhibit E.

       7.      The Supervising Judge appointed Thomas Carluccio, Esquire as Special

Prosecutor to investigate this development pursuant to Notice of Investigation No. 1 23 and

authorized him to use the resources of the Thirty-Fifth Statewide Investigating Grand Jury.

       8.      OAG, which conducts all other investigations in the Thirty-Fifth Statewide

Investigating Grand Jury, has made every effort to accommodate the Special Prosecutors needs

and has cooperated with him fully.6

       9.      On August 26, 2014, with no prior notice to OAG or any of its individual

employees, with no specific allegations or explanation, and with no opportunity for OAG to

respond to any allegations of misconduct, the Supervising Judge issued the initial protective

order under the authority of 1 8 Pa.C.S. § 4954 (along with a related sealing order). See Exhibit

B.



6
  The Special Prosecutors allegation to the contrary contained in a prior filing in this Court in a
related matter is incorrect. By way of example only, prior to issuance of the protective order
OAG: (a) bent over backwards to assist the Special Prosecutor in orienting himself to the
facilities and process utilized by the Thirty-Fifth Statewide Investigating Grand Jury; (b)
performed all scheduling, subpoena issuance, logistical, and clerical tasks requested of it by the
Special Prosecutor; (c) ensured that its employees appeared and testified as required by the
Special Prosecutor; and (d) on at least one occasion, complied with the specific, direct, and
unambiguous instruction of the Special Prosecutor to, on his behalf inform witnesses called by
him for his investigation in Notice No. 1 23 of their rights and obligations under the law. The
combined effect of the Supervising Judges Order that OAG have no involvement in the Special
Prosecutors investigation along with the Special Prosecutors insistence that OAG employees
perform some of his work for him has been to place OAG employees in a patently untenable
position.
                                                4
        1 0.   As noted supra, that Order stated, inter alia, that:(a) OAG shall refrain from any

involvement in or access to the investigative efforts ofthe Special Prosecutor in Notice No. 123;

(b) OAG employees shall have no access to the transcripts, exhibits, and other information

pertaining to Notice No. 123;(c) OAG employees shall refrain from engaging in or soliciting any

act of obstruction, intimidation, or retaliation against any witness summoned by the Special

Prosecutor in Notice No. 123; and (d) any person who engages in an act of obstruction,

intimidation, or retaliation against a witness summoned by the Special Prosecutor in Notice No.

123 may be prosecuted pursuant to 18 Pa.C.S.A. § 4955.

        1 1.   OAG moved for reconsideration of the initial protective order, and argument on

the motion was conducted on September 16, 2014.

        12.    At the time of that argument, OAG was informed for the first time that an ex

parte, in camera    hearing had been conducted and that the initial protective order had issued as

a result.

        13.    On September 17, 2014, the Supervising Judge issued an Order granting in part

OAGs motion for reconsideration, granting a hearing on            the subject of...allegations of

obstruction, witness intimidation, and/or retaliation, but not establishing a date for said hearing.

(Exhibit C at 1).

        14.    The Order failed to specify any person or conduct that was at issue in connection

with the allegations.

        1 5.   The Order failed to explain, elaborate, or otherwise provide a context for the

phrase allegations of obstruction, witness intimidation, and/or retaliation.

        16.    The Order failed to identify the source ofthe vague allegations.




                                                5
        17.    Also on September 17, 2014, the Supervising Judge issued another Order granting

in part OAGs motion for reconsideration, this one amending Paragraphs 2 and 5 of the initial

protective order to indicate that only the following persons are subject to the initial protective

orders prohibition on obstruction, intimidation, or retaliation against witnesses in the Special

Prosecutors investigation as well to the penalty of prosecution for violation of 42 Pa.C.S.A. §

4955:

               1. Any person who has been sworn to Grand Jury secrecy;

               2. Any person who has or had access to any Grand Jury information;

               3. Any person associated with the J. Whyatt Mondesire proceedings and
               investigation.

(Exhibit D at 1).

        18.    The foregoing amended language is not Iimited to any particular grand jury or

grand jury information -- past, present, or future.

        1 9.   The amended protective order applies to and directly affects hundreds of OAG

employees past and present residing throughout the Commonwealth, innumerable individuals not

affiliated in any manner with OAG,as well as the Attorney General and her predecessors.

        20.    People who have been sworn to grand jury secrecy include the Attorney General,

OAG employees, employees of other law enforcement agencies who participate in grand jury

investigations, court reporters, and members of the grand jury.

        21.    People who have had access to grand jury information include not only the

foregoing persons, but also witnesses to grand jury investigations and their counsel.

        22.     The initial protective order was issued pursuant to 18 Pa.C.S.A. §4954, which

permits [a]ny court with jurisdiction over any criminal matter to issue protective orders afier

a hearing and in its discretion, upon subsiantial evidence.


                                                 6
         23.     The Supervising Judge directed the Special Prosecutor to serve the initial

protective order on OAG only (Exhibit B at 2 ¶ 6) and did not provide for service on all of the

persons subject to its terms.

         24.     Notwithstanding the fact that many persons unaffiliated with OAG are subject to

the protective order, the Supervising Judge explicitly prohibited the disclosure of the contents of

the protective order to anyone outside OAG under penalty of contempt.

         25.   On September 19, 2014, OAG filed in this Court an Application for Special Relief

pursuant to 42 Pa.C.S.A. §sS 502, 726 and Pa.R.A.P. 3309.

         26.   On October 2, 2014, this Court dismissed the Application for Special Relief as

moot based on the indication that there would be a hearing, and directed that the hearing take

place.

         27.   Subsequently, the Supervising Judge scheduled the hearing requested by OAG for

October 17, 2014.

         28.   On October 17, 2014, two months after the initial protective order had been

issued, OAG and the Special Prosecutor appeared before the Supervising Judge for the hearing

as directed by the Supreme Court and as required by 18 Pa.C.S. § 4954•7

         29.   The Office of Attorney General attempted to comply with the mandate of the

Supreme Court and engage in a hearing as understood under the plain meaning of the word

 heaing.




  Despite request, OAG has been denied a copy of the transcript for the October 1 7, 2014
 hearing. Accordingly, the factual representations contained herein regarding what transpired
at the proceeding are necessarily -- and regrettably -- based solely on the recollections of the
individual employees of OAG who were present at the proceeding.
                                                7
       30.     To that end, OAG sought leave of the Supervising Judge to subpoena Frank G.

Fina, Esquire (Fina) and E. Marc Costanzo, Esquire (Costanzo), whom OAG understood to

be the alleged victims/accusers ofintimidation in connection with Notice No. 123.

       31.     OAG sought to question Fina and Costanzo to ascertain the nature and extent of

the intimidation that they have alleged, as well as to test the veracity and credibility of their

accusations.

       32.     The Supervising Judge denied that request.

       33.     When the Court refused OAG the opportunity to question its apparent accuers on

the record, OAG asked the Court for a copy of transcript for the ex parte in camera hearing that

preceded the issuance of the initial protective order in an alternate attempt to gain an

understanding of the genesis of the protective order.

       34.     The Supervising Judge denied that request.8

       35.     Having been denied the opportunity to question the alleged victims as well as the

opportunity to review a transcript of the prior hearing, the attorneys representing OAG at the

hearing were precludedfrom ascertaining thejàctual basisfor ihe proteciive order.

       36.     Finally, OAG counsel sought leave of the Judge to call as a witness the Special

Prosecutor, who was present for the ex parte, in camera hearing and presumably heard the

testimony ofFina and Costanzo.

       37.     The Supervising Judge denied that request.


8
  Notably, the Supervising Judge had previously attached the relevant transcript to a pleading he
had filed in the Supreme Court, which in turn made available to OAG. When the Supervising
Judge discovered, two days later, that OAG had received the transcript from the Supreme Court,
he ordered OAG to return the copy or delete it prohibited OAG from talking about or using the
contents of the transcript. In essence, OAG was directed by the Supervising Judge to erase the
memories of any OAG employee who had lawfully seen the transcript and to engage in an
ongoing pretense that the contents ofthe transcript had not been disclosed and were unknown.


                                                8
       38.     OAG attempted to subpoena and question a journalist with first-hand personal

knowledge regarding: (a) the reason for the timing of the Right-to-Know Law (RTKL)

requests relating to the email accounts of Fina and Costanzo submitted to OAG; and (b) the

source of the information that triggered that request.

       39.     This particular testimony would be probative of whether there was a coniiection

between the RTKL requests relating to the email accounts of Fina and Costanzo on the one hand

and the testimony ofFina and Costanzo in Notice No. 123 on the other.

       40.     That connection is apparently at issue given that the October 30, 2014, Order

specifically relies on the factual finding that, The timing of the Right-to-Know Request naming

Frank Fina and Mark Costanzo among others were submitted to the Attorney Generals Office at

the time they were subpoenaed and/or scheduled to testify. (Exhibit A at 1-2).

       41.     Rather than permit OAG to fully develop the record on this issue, the Supervising

Judge rejected OAGs attempt to subpoena the witness and chose instead to ground his protective

order in untested inferences.

       42.     The foregoing deprivation of witnesses and foundational information by the

Supervising Judge prevented OAG from proceeding in any meaningful way: it had no way of

determining precisely what allegations had been leveled, whether rebuttal was necessary, and if

so what witnesses to call and what questions to ask.

       43.     Hamstrung by the Supervising Judges restrictive rulings,9 OAG was limited to

the presentation of a single witness, a Chief Deputy Attorney General, who testified about the

pornographic content of certain emails discovered on OAG computer equipment.



  The Supervising Judges finding in its October 30, 2014 Order that the Attorney General
called only one witness... (Exhibit A at 3) is misleading because it omits the salient fact that the
Judge repeatedly denied OAGs counsels requests to present other witnesses testimony.
                                                 9.
       44.     On October 30, 2014, the Supervising Judge entered an Order denying OAGs

motion for reconsideration ofthe amended protective order. See Exhibit A.

Objections

       45.     The statutory provision on which the Supervising Judge relied reads as follows:

               Any court with jurisdiction over any criminal matter may, after a hearing
       and in its discretion, upon substantial evidence, which may include hearsay or the
       declaration of the prosecutor that a witness or victim has been intimidated or is
       reasonably likely to be intimidated, issue protective orders, including, but not
       limited to, the following:

               (1) An order that a defendant not violate any provision of this
              subchapter or section 2709 (relating to harassment) or 2709.1
              (relating to stalking).

               (2) An order that a person other than the defendant, including, but
              not limited to, a subpoenaed witness, not violate any provision of
              this subchapter.

               (3) An order that any person described in paragraph (1) or (2)
              maintain a prescribed geographic distance from any specified
              witness or victim.

               (4) An order that any person described in paragraph (1) or (2)
              have no communication whatsoever with any specified witness or
              victim, except through an attorney under such reasonable
              restrictions as the court may impose.

18 Pa.C.S. § 4954.

       46.    By its terms, Section 4954 grants to the court with jurisdiction the discretion to

enter a protective order and to decide the terms of a protective order, such that review of a

protective order would be for an abuse of discretion. See Commonwealth v. Sandusky, 70 A.3d

886, 897 n.9 (Pa. Super. 2013).

       47.    An abuse of discretion will be found when a lower court has reached a

conclusion which overrides or misapplies the law, or where the judgment exercised is manifestly




                                              10
unreasonable, or the result of partiality, prejudice, bias or ill-will.   Commonwealth v. Alicia, 92

A.3d 753, 760(Pa. 2014)(citation omitted).

       48.     To the extent that this case presents a question of law, such as the requirement of

a hearing, the Courts standard ofreview is de novo and the scope ofreview is plenary. ld.

       49.     The Supervising•Judge abused his discretion because the protective order violates

the state and federal due process rights of the Penrisylvania Attorney General, hundreds of OAG

employees, and innumerable people not affiliated with OAG.

       50.     In the words ofthis Honorable Court:

        The due process clauses of the United States and Pennsylvania constitutions
         embodÿ the principle offundamental fairness, entitling everÿ individual to be
       free from arbitrarÿ or oppressive government conduct. This Court has found
        that the guarantees associated with the due process clause of the federal
        constitution are generally coextensive with those under the Pennsylvania
        Constitution.

Commonwealth v. Wallace, 97 A.3d 310, 320(Pa. 2014)(citations omitted)(emphasis added).

       5 1.    The essential elements of due process of law are notice and opportunity to be

heard and to defend in an orderly proceeding adapted to the nature of the case before a tribunal

having jurisdiction of the cause.    Fiore v. Com., Bd. ofFinance and Revenue, 633 A.2d 111 1,

1114(Pa. 1993).

       52.     As a matter of fundamental procedural due process, an individual may not be

deprived of a constitutionally protected interest without a hearing, and a hearing requires notice

and an opportunity to be heard; it follows that the opportunity to be heard must be at a

meaningful time and in a meaningful manner. See Mathews v. Eldridge, 424 U.S. 319, 333

(1976); Commonwealth v. Maldonado, 838 A.2d 710, 714(Pa. 2003).




                                                  11
       53.     OAG was not provided with prior notice that there had been an allegation of

misconduct and/or request for issuance of a protective order in connection with the Special

Prosecutor s investigation.

       54.     Although the protective order purports to apply to any person who has been

swom to grand jury secrecy,          has or had access to any grand jury information, and/or is

 associated with the J. Whyatt Mondesire proceedings and investigation, notice of this

protective order was provided afier thefact and only to the governmental agency OAG.

       55.     The order proscribes behavior and threatens criminal sanctions upon countless

unidentified individuals both within and without OAG, yet not a single one of them has been

served with notice of the order.1°

       56.     The protective order was conceived and initially filed in a remarkably partisan

fashion, the product of a one-sided in camera, ex parle proceeding that deprived those who were

targeted and eventually subjected to the order of any opportunity to address the allegations that

provoked the Supervising Judge to enter the order.

       57.     Rather than fully develop a factual record in a disinterested and even-handed

fashion, the Supervising Judge inexplicably accepted the covert allegations of OAGs accusers at

face value.




10
   There is no reasonable basis for concluding that every person encompassed by the protective
order is likely to engage in intimidating activity or retaliatory conduct based on testimony before
the Grand Jury, especially since (a) the vast majority of OAG employees have no contact with
the Grand Jury and would be completely unaware of the Special Prosecutors investigation,(b)
eveh among those employees who have contact with the Grand Jury, most would be completely
unaware of the Special Prosecutors investigation (as just one example, it is difficult to imagine
that a Medicaid Fraud investigator in Pittsburgh would have any knowledge of, or interest in, a
 leak investigation involving the Norristown Grand Jury), and (c) there have been no reports of
any contact with witnesses apart from the two incidents involving OAG agents discussed infra.

                                                 12
       58.     Although the Supervising Judge subsequently acquiesced to OAGs request for a

hearing after the fact, the process eventually afforded to OAG was hollow and meaningless.

       59.     As recounted supra, OAG was prohibited from accessing the transcript of the

initial ex parte proceeding and was denied knowledge of the specific factual allegations which

formed the basis for the protective order.

       60.     The deprivation of this information by the Supervising Judge prevented OAG

from proceeding in any meaningful way:          it had no way of determining precisely what

allegations had been leveled, whether rebuttal was necessary, and if so what witnesses to call and

what questions to ask.

       61.     In addition, the Supervising Judge: (a) precluded OAG from calling the purported

victims/accusers as witnesses and probing the nature, veracity, and credibility of their claims;

and (b) rejected OAGs attempt to subpoena and question a journalist with first-hand personal

knowledge directly relevant and probative to an apparent allegation of witness intimidation.

       62.     The Supervising Judge denied OAG, its employees, and the others affected a

constitutionally adequate hearing on the subject ofthe protective order.

       63.     To date, OAG is still unaware of the precise nature of any allegation of

misconduct giving rise to the issuance of the protective order, and has been left to speculate in

that regard.



    OAG is aware generally of: (a) an allegation that two agents behaved in an inappropriate
manner towards Fina and Costanzo at the OAGs grandjury suite on August 26, 2014; and (b)an
allegation that recent Right to Know Act submissions by the press to OAG are linked to the
Special Prosecutors investigation. The former appears to be a basis for the protective order
because the order was issued the day after Fina and Costanzo appeared, i.e. August 27, 2014.
The latter appears to be a basis for the protective order because the Supervising Judge alludes to
it in his October 30, 2014 Findings of Fact and Conclusions of Law. See Exhibit A. Any such
contact between the witnesses and the agents cannot reasonably constitute intimidation given that
OAG agents work on the premises where the grand                suite is located and because both
                                                        jury
                                               13
       64.     The foregoing constitutes the kind of arbitrary or oppressive government

conduct that is prohibited by the Pennsylvania and United States Constitutions. See Wallace, 97

A.3d at 320.

       65.      The order itself is intolerably vague: OAG employees and others are prohibited

from engaging in obstruction,      intimidation, and retaliation in connection with the Special

Prosecutors investigation, but because the nature of that investigation is entirely secret, the

terms obstruction,    intimidation, and retaliation exist in a vacuum that renders them utterly

cryptic.

       66.     The order supplies no discernable context for its prohibition; without such

context, a person subject to the order cannot know what action might constitute an infraction.

       67.     Such an order violates the notion of fundamental faimess in which our system of

justice is deeply rooted. See Commonwealth v. Burno, 94 A.3d 956, 966(Pa. 2014).

       68.     The order also infringes on the First Amendment rights of all affected.

       69.      An order issued in the area of First Amendment rights must be couched in the

narrowest terms that will accomplish the pin-pointed objective permitted by constitutional

mandate...the order must be tailored as precisely as possible to the exact needs of the case.

Carroll v. President and Com rs ofPrincess Anne, 393 U.S. 175, 183 (1968).




Attorney Fina and Attorney Costanzo are career prosecutors who have worked with, directed,
and supervised OAG agents on many occasions. The protective order constitutes an abuse of
discretion because any conduct of the agents cannot reasonably be construed as an act of
intimidation, obstruction, or retaliation. Moreover, the conduct of the agents cannot reasonably
be attributed to every employee of OAG. The Protective Order also constitutes an abuse of
discretion because there is no evidence that the agents supervisors were aware that they would
engage in intimidation, obstruction, or retaliation, or that they had engaged in such conduct in the
past, and so the conduct ofthe agents cannot reasonably be attributed to OAG as a whole.


                                                14
       70.     The Supervising Judges protective order sweeps broadly and appears to

encompass speech relating to any person, subject, or event associated with the Special

Prosecutor s investigation.

       71.     The Supervising Judge has apparently banned communication both within and

without OAG regarding Fina, Costanzo, the J. Whyatt Mondesire proceedings, and other

unknown and unknowable matters relating to the investigation.

       72.     Because only the Supervising Judge and Special Prosecutor know the nature of

the investigation, the persons subject to the protective order must curtail virta11y all speech out

of fear that they will unwittingly commit a violation.

       73.     The protective order constitutes an abuse of discretion because the scope of the

order, in terms of both the persons subject to the order and the conduct covered by the order, is

far broader than necessary to protect any witness before the Grand Jury.

       74.     Finally, the protective order violates the Separation of Powers Doctrine of our

federal and state constitutions because it improperly infringes on OAGs ability to fulfill its

constitutional law enforcement mandate.

       75.     By way of illustration only, to the extent that perjury or obstruction of the

administration of law has been committed by witnesses or others in connection with the Special

Prosecutors investigation, the order purports to render OAG powerless to investigate and

prosecute those responsible.

       76.     To the extent that grand jury material has been leaked to the public from the

Special Prosecutors investigation in violation of grand jury secrecy rules, the order purports to

constrain OAG from investigating and prosecuting those responsible.




                                                15
        77.    To the extent that witnesses in the Special Investigation may have committed

crimes or other misconduct unrelated     10   Notice 123, the order purports to eliminate OAG s

power to investigate andprosecute.

       78.     Finally, the Protective Order constitutes an abuse of discretion because persons

who violate the Order are subjected to the jurisdiction of the Court for purposes of a prosecution

under 18 Pa.C.S. § 4955, which permits, inter alia, prosecution for other, substantive offenses

and for contempt of court, and allows for a warrantless arrest, 18 Pa.C.S. § 4955(a)(1), (a)(2),

(b), and there is no substantial evidence supporting the exercise of such jurisdiction.

                             STATEMENT OF RELIEF SOUGHT

       79.     OAG requests this Court to enter an Order granting this Petition for Review and

vacating the Orders entered by the Supervising Judge of the Thirty-Fifth Statewide Investigating

Grand •Jury on August 27, 2014, September 17, 2014, and October 30, 2014.




                                                 16
                                       CONCLUSION

       WHEREFORE,the Pennsylvania Office of Attorney General, through Kathleen G. Kane,

Attorney General, respectfully requests that this Honorable Court enter an Order granting this

Petition for Review and vacating the Orders entered by the Supervising Judge of the Thirty-Fifth

Statewide Investigating Grand Jury on August 27, 2014, September 17, 2014, and October 30,

2014, or grant such other relief as the Court may deem appropriate and proper.



                                                   Respectfully submitted,




                                                   I4/THLEEN G.
                                                   Attorney General
                                                   Commonwealth ofPennsylvania
OFFICE OF ATTORNEY GENERAL
 16t Floor-Strawberry
                      Square
Harrisburg, PA 17120
(717) 705-0098
(Fax)(717) 783-5431

Date: November 10, 2014




                                              17
                                      VERIFICATION

       The facts recited in the foregoing Petition for Review are true and correct to the best of

my knowledge and belief This statement is made with knowledge that a false statement is

punishable by law under 18 Pa. C.S. § 4904(b).




                                    By:
                                            KÁTHLEEN G.        E
                                            Attorney GeneralL/
                                            Commonwealth of Pennsylvania

OFFICE OF ATTORNEY GENERAL
16 Floor-Strawberry Square
Harrisburg, PA 17120
(717)705-0098
(Fax)(717) 783-5431

Date: November 10, 2014




                                              18
EXHIBIT A
                       IN THE COURT OF COMMON PLEAS
                     MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:.                              : SUPREME COURT OF PENNSYLVANIA
                                       NO. 176 M.D. MISC. DKT. 2012
THE THIRTY-FWE STATEWIDE
                                       MONTGOMERY COUNTY
INVESTIGATING GRAND JURY             : M.D. 1424-2014

                                        NOTICE NO. 123



                              SEALING ORÐER

      AND NOW, this 3Oth day of October, 2014, it ìs hereby ORDERED, that the

attached Order of October 3O , 2014 be filed under seal with the Clerk of Courts of

Montgomery County until further Order ofthis Court.




                                 BY THE COURT:




                                  WILLIAM R. CARPENTER, ,              J.
                                  Supervising Judge
                      IN THE COURT OF COMMON PLEAS
                    MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                              : SUPREME COURT OF PENNSYLVANIA
                                      NO.•176 M.D. MISC DKT.2012
THE THIRTY-FIVE STATEWIDE
                                      MONTGOMERY COUNTY COMMON PLEAS
INVESTIGATING GRAND JURY            : M.D. 1424-2014

                                      • NOTICE NO.123


                                  ORDER

  AND NOW,this 3Oth day ofOctober, 2014, after a Hearing on the MOTION OF TFIE
OFFICE OF ATTORNEY GENERAL FOR RECONSIDERATION OF PROTECTIVE
ORDER DATED AUGUST 27, 2014 (as amended); said Motion is DENIED.


                                  BY THE COURT:




                                  WILLIAM R. CARPENTER,            J.
                                  Supervising Judge



Copies sent on October 30, 2014
By First Class Mail to:
Attorney General Kathleen Kane
Erik L. Olsen, Esquire
Laura A. Ditka, Esquire
Thomas E. Carluccio, Esquire
                        IN THE COURT OF COMMON PLEAS
                      MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                                        ¡ SUPREME COURT OF PENNSYLVANIA
                                              : NO.176 M.D. MISC DKT.2012
THE TfflRTY-FIVE STATEWII)E
                                              : MONTGQMERY COUNTY COOPLEAS
LNVESTIGAT1NG GRAND JURY                      : M.D. 1424-2014

                                     •        : NOTICE NO.123

                     FINDINGS OF FACT AND CONCLUSION OF LAW

FINDINGS OF FACT:

  Prior to the issuance ofthe Protective Order:

          1. The identity of anyone subpoenaecl by the Special Prosecutor was widely known
             within the Attomey General s Office.
          2. The time and location ofthose witnesses appearing before the Grand Jury was also
             widely known within the Attomey Generals Office.
          3. The Attorney General was also acquiring copies of the Notes of Testimony presented
             by the Special Prosecutor to the• Grand Jury, in a situation where the Attorney
             Generals Office was the subject ofthe investigation.
          4. Grand Jury witnesses were confronted as they arrived to testify before the Grand
             Jury. They were subjected to conduct of an intimidating nature.
          5. Subsequent to the issuance ofthe Protective Order the above conduct has been
             abated.
          6. The Grand Jur operates within one of the office buildings of the Attorney General.
             Grand Jury scheduling and issuance of subpoenas are necessarily done with the
             clerical employees of the Attomey General. Accordingly the Attomey General and
             her ernployees know when, where and which witnesses are appearing before the
             Grand Jury.
          7. Here the Attorney General and her employees are the subject of the investigation into
             the leaking of secret Grand Jury information to the newspapers.
          8. This Court has been furnished with substantial evidence, information and testimony
             in carnera that fully supports the issuance of and the maintaining of the Protective
             Order
          9. The Cõurt conducted a hearing on the Attorney Generals Request to Vacate the
             Protective Order on October 1 7, 201 4. At that hearing, the Attorney General called
             only one witness who in no way provided any reason or just cause to vacate the
             Protective Order.
          10. The timing ofthe Right-to-Know Request naming Frank Fina and Mark Costanzo
               among others were submitted to the Attorney General s Office at the time they were
               subpoenaed andlor scheduled to testify.
          1 1. In her Motion to Quash Grand Jury Subpoena the Attorney General through
               privately retained counsel submitted that because she was not sworn to secrecy with
               regard to prior Grand Juries ...she could not as a matter of law be in Contempt of
               Court with regard 10 any disclosure related to that Grand Jury proceeding.

          12. This Court finds based upon substantial evidence as a fact that:
                     A. The Protective Order is necessary to protect the secrecy ofthe Statewide
                        Investigating Grand Jury proceedings;
                     B. The Protective Order is necessary to maintain and ensure the integrity of
                        the Grand Jury process and;
                     C. The Protective Order is necessary and appropriate to deter Grand Jury
                        witness intimidation and retaliation.


CONCLUSIONS OF LAW:

   The Protective Order is necessary and appropriate. The Attorney General has shown no cause to
vacate the Protective Order or to amënd it further.




                                         BY THE COURT:




                                         WILLIAM R. CARPENT
                                         Supervìsing Judge
EXHIBIT B
                         IN TIIE COURT OF COMMON PLEAS
                       MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                                : SUPREME COURT OF PENNSYLVANIA
                                        NO. 176 M.D. MISC. DKT.2012
THE THIRTY-F1VE STATEWIDE
                                        MONTGOMERY COUNTY COMMON PLEAS
TNVESTIGATING GRAND JURY              : M.D. 1424-2014

                                        NOTICE NO. 123




                              SEALING ORÐER

         AND NOW, thìs 27th day of August, 2014, it is hereby ORDERED, that the

attached Order of August 27, 2014 be filed under seal with the Clerk of Courts of

Montgomery County until further Order ofthis Court.




                                 BY THE COURT:




                                 WILLIAM R. CARPE        ER,         J.
                                 Supervising Judge
                            IN TITE COURT OF COMMON PLEAS
                          MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                                    : SUPREME COURT OF PENNSYLVANIA
                                            NO.176 M.D. MISC DKT.2012
THE THIRTY-FIVE STATEW1DE
                                          : MONTGOMERY COUNTY COMMON PLEAS
INYESTIGATING GRAND JURY                  : M.Ð.1424-2014

                                     •    : NOTICE NO. 123



                                     ORDER

         AND NOW,this 27th day ofAugust, 2014, it is hereby ORDERED,pursuant to

1 8 Pa.C.S. 4954 (relating to protective orders), that:

             1. The Office ofthe Attorney General, except upon specific authorization by

                this Court or the Special Prosecutor, shall refrain from any involvement in,

                or ac;cess to, the investigative efforts ofthe Special Prosecutor.

             2. Employees ofthe Office ofthe Attorney General shall refrain from

                engaging in, or soliciting, any act ofobstruction, intimidation or retaliation

                against any witness summoned by the Grand Jury in the Special

                Prosecutor s investigation.

            3. A11 transcripts of Grand Jury testimony shall be given only from the

                stenographer or their einployer directly to the Supervising Judge and the

                Special Prosecutor, no copy shall be given to the Attorney Generals

                Office.
4. Employees ofthe Office ofthe Attorney General shall not have access to

   transcripts ofproceedings before the Grand Jury or Supervising Judge,

   exhibits, or other information pertaining to the Special Prosecutors

   investigation. A11 information related to the work of the Special

   Prosecutor shall be kept in the custody ofthe Special Prosecutor and

   Supervising Judge.

5. Any person, including employees ofthe Office ofthe Attorney General,

   who engage in any act of obstruction, intimidation or retaliation against a

   witness sumrnoned by the Grand Jury in the Special Prosecutors

   investigation may be prosecuted as set forth in 18 Pa.C.S. 4955 (relating

   to violation oforders) and any other applicable provisions ofthe Crimes

   Code ofPennsylvania.

6. The Special Prosecutor shall serve a copy of this Order upon the Office of

   the Attorney General.

7. The contents ofthis Order are sealed, and shall not be disclosed (either

   verbally or in writing) by the Office ofthe Attorney General to any

   individual outside ofthe Office ofthe Attorney General under penalty of

   contempt of court.
   ,-4




                                 BY THE COURT:




                                 WILLIAM R. CARPENTE   J.
                                 Supervising Judge




Copies sent on August 27,2014
By First Class Mail to:
Kathleen G. Kane, Pennsylvania Attorney General
Thomas E. Carluccio, Esquire
EXHIBIT C
                        INTHE:COURT OF COMMON .PLEAS
                     :MONTGOMERY COUNTY,.IENNSYLVANi:
IN.RE:                                      S.UPREME COURT OF PENNSYLVANIA:




                                        ::
                                        •:: NO. 176 M.D•. MISC. DKT.2012
THE THIRTY-FIFTH STATEWIDE
                                        •: MOr.rLG.ÓMERY COUNTY COMMÕN PLEAS
INVESI IGÀT1NG GRAND JURY                  M D 2644-2012
                                             NOTICENO;.123



                                        ORDER

       AN     ÕW,thiš:     dy f Sptenber, 20•1 4, it. iš:hrby ÕRiËREI t1t the.ãttched.,.

filed on Septernbr    2O4, bç and is herby sealed




                                        WILLLAM R CARPENTER
                                        Sperisìig iudgc
                                        Thirtÿ-Fifth Stt.wid Iistiatin
                                         Grand Jury
                          IN• THF.COURT OF COMMON PLEAS
                        MONTGOMFRY COUN[Y,PENNSYLVANIA


IN RE:                                          SUPREMECOtJRT OF PENNSYLVANIA:




                                           ::
                                                NO 176 M D MISC DKT 2012
THE THIRTY-FIVE STATEWIDE
                                            MON I GOMERY COUN I Y COMMON PLEAS
;LNV.ESTIGA:TÏNG: GRAND JZURY             : M.D.U1242O14

                                                NOTI.CE NO.123

                                      ORIER

       AND•NOW.this i7.th day Öf.Septemhei, 20:14,. inthe exrise cfits discreti.õn aftr
an in camera l.earíng ancl   findìng; o substantial eviderìcç, this Çõurt išsüed a Protectiie:
Oider;
      And upon consideration of the Motion for Reconsideiation filed by the Office of
Attorney General relating to the Order of Court issued August 27, 2014, and after
Arguiïìent,
      IT IS ORDERED that a furtheî heaiing ielatcd to the issuance ofa protective ordei
pursuant to 1.8. Pa.C.S. § .4954 shall be conducted on: a. date: to bç agreed upon by the
Attoiney General and the Special Froseutoi in the Charnbers ofthe Supervising Judge in
the::Grand Jury suite. The s.Llbject of the. hearing is :aJ:içgatiQfls of o.bstruction, witness
intirnidatiõn, and/orretaliatíon.
                                     B THE. COURT:



                                     WILLI.AM R. CARPENTR,                       J.
                                     Supervising .Judge

Copies.sent n ::September 17,. 2014
By First Class Mail to
Thõms E..Carluçcio, Esquire
Janes B arker; E.squire
EXHIBIT D
                       IN THE COURT OF ÇOMMON.PLEÁS
                    .MONTGOMERY.COUNTY,.PENNSYLVANTA

IN RE•:                                  : SUPREME C.OURT OF PENNSYLVÄNIA
             .                           : NOlÌ.D.MIŠC..T.2Ó12
FHE THIRTY-FIFTH STATEWIDE
                                           MONTGOMERY COUN1 Y COMMON PLEAS
JNVESTIGATING GRANI) JURY                   M D 2644-2()12

                                         : NOTICE NO. 123.




                                         OJDER


       ANÙ NOW ths tL       day• oSeptemher, 2Õ14,it ïsi. hrby Q11RED that th.attached.,
                           .       .    ..
filed on..Septembet _,2014,.be andis.herebÿ sca1eI.




                                         WILLIAM...R..CAR.FENTER
                                         Supervising Tudge
                                         1 hirty-FifTh Statewide Investigating
                                          Grand.Juiy
                          IN THE COURT OF COMMON PLEAS
                        MONTGOMERY COUNTY,PENNSYLVANLA


IN RE:                                   : SU1REME COURT OF PENNSYLVANLA
                                         : NO. 176 M.D. MISC DKT.2012
THE THIRTY-FIVE STATEWII)E
                                         : MONTGOMERY COVNTY COMMON PLEAS
INVESTIGATING GRAND JURY                 : M.D. 1424-2014

                                            NOTICE NO. 123


                                     ORDER

      AND NOW,this l7th day ofSeptember, 2014, in the exercìse ofitsdiscretion after
an iri camera hearing and a finding of substantial evidence, this Court issued a Protective
Ordei•;
      And upon consideration of the Motion for Reconsideration filed by the Office of
Attorney General relating to the Order ofCourt issued August 27, 2014,
      TT IS ORDERED that the Motion is GRANTED in part as to Paragraphs 2 and 5 of
said Order, and the following persons only shall be subject to Paragraphs 2 and 5 of said
Order:
          11. Any person who has been sworn to Grand Jury secrecy.
          2. Any person who has or had access to any Grand Jury information.
          3. Any person associated with the J. Whyatt Mondesire proceedings and
             investigation.
      Additionally, Paragraph 7 of said Order is modified to allow comrnunication
regarding the Ordei• with counsel for a pei•son subject to the Order, for purposes of appeal,
and for any other, sirnilar purpose required by Iaw.
                                    BYTHE COURT:




                                    WLLIÄM.R. CAR.PE.N! ER,   J.
                                    Supervising Judgç



 Cópies. s.ent on Septern.ber.17,2O .4
.ByFirstlCiass Mail to:
Thomas E. Carlucciõ, Esquire.:
Jarnes Barker, Esquire
EXHIBIT E
State A.G. probed Philly NAACP leader Mondesires finances 5 years ago                                                                                                             Page 1 of 5

      Monday, Novernber 10, 2014                                                                                                              Mernber Logio: Sign ln l Register    f          g


                                                      JOhn Bolaris Forecast
                                           61 0philadelphia, PA                            phU1ycom                                            rseeh
                                                                                                                                                                       l ,1
                                                                                                                                                                       iSobrn
                                                                                                                                                                                  i9dtagobw
                                                                                                                                                                                  DMLYES


                                        News         Sports       Entertainment             I   Business l        Opinion l      Food    l LifestyielHealthlMore
                             BREAKING   NEWS VIDEO    VOICESIBLOGS   PHILADELPHIA        NEW .IERSEY   POLITICS   EDUCATION   OPINION   OBITUARIES     NATIONIWORLO   WEATHER     TRAFFIC
                             LO1TERT




      State A.G. probed Philly NAACP
      leader Mondesires finances 5 years
      ago
                                         Tweet)             f   Redditj       ErIlail)




                                                                                                                                          1,tttest News Video




                                                                                                                                        More nideos:
       J. Vdryatt Mondesire. fomrer Preoiderrt oftlre PlIiladYlphia Chapter aftlle NAACP 011 Avgasl 10. 2000 (Daord Maialetli/
       Slaffplrotogropher)
                                                         CHRIS BRENNAN, Daily News StafI Wr1terbrennac,phlllynews.com,
                                                         2I5-854-5973
                                                         LAST UPDATED: Tharsday. Jane 5. 2014. 9:45 PM
                                                                                                                                          llost Viewett Nell.s Stories:

                                                                               STATE ATTORNEY General Kathleen                                               Teen pullsPhilly cop
                                                          DAILY NEWS           Kane is reviewing a 2009 grand-jury                                           from burning squad
                                                                                                                                                             car
                                                         investigation of J. Whyatt Mondesire, former head of the
                                                         NAACP in Philadelphia, and one of his employees, according
                                                         to documents obtained by the Daiiy News.
                                                                                                                                                             Bouncers shoot man
                                                                                                                                                             at Phila. strip club
                                                         Mondesires employee, Harriet Garrett, and her daughter
                                                         pleaded guilty in 2010 to stealing nearly $220,000 in state
                                                         grant money for a job-training program. Garrett was
                                                         sentenced to a minimum of Six months in jail and ordered to
                                                                                                                                                             Another teacher
                                                         pay restitution. Her daughter got 18 months probation.                                              assaulted at Bartram

                                                         A 2009 memo written by then-Deputy Attomey General
                                                         VVilliam Davis Jr. says investigators uncovered what
                                                         appeared to be questionable spending of state money by                                              Kanes car crash
                                                         Mondesire.                                                                                          derailed testimony
                                                                                                                                                             again
                                                         Kane, a Democrat, is now trying to determine what happened                      1
                                                         with the Mondesire investigation. Gov. Corbett, a Republican,
                                                         was the attorney general at the time.                                                               Merchants say
                                                                                                                                                             cigarette tax is a
                                                                                                                                                             business-killer
                                                         MORE COVERAGE




http://www.philly.com/philly/news/20140606_State_A_G                                                                                         probed_Philly... 1 1/10/2014
State A.G. probed PhiIly NAACP leader Mondesires finances 5 years ago                                                                                Page 2 of 5

                                      Pollce probe shootlng at upper Montco complex
                                      Chrlstle chief of staff subpoenaed



                                      Mondesire, 64, says he was never questioned and denies any
                                      financial wrongdoing.

                                      The 2009 Davis memo detailed for his bosses what had been
                                      uncovered about Mondesire and Garrett, who worked at the
                                      Philadelphia Sunday Sun, a weekly newspaper Mondesire
                                      publishes.

                                      A nonprofit called Next Generation Community Development
                                      Corp., which is operated by Mondesire, held a state-
                                      government grant•for a jobs-training program in 2004 and
                                      2005, but handed it off to Garrett, who ran another nonprofit
                                      called Creative Urban Education Systems, or CUES,                _AIso on lhjlly.cr.in
                                      according to the Davis memo.                                     BUSINESS:
                                                                                                                              Pizza Hut revamp:
                                      Mondesire was listed as chairman of the CUES board, the                                 Curry crusts, spinach
                                                                                                                              topping
                                      memo noted, while Garrett served as the treasurer for Next
                                      Generations board.

                                      Davis wrote his memo to then-Chief Deputy Attorney General       HEALTH:
                                                                                                                              The 5 best exercises
                                      Frank Fina and then-Senior Deputy Attorney General E. Marc                              for runners
                                      Costanzo.

                                      Corbett, as attorney general, named Fina in 2006 to head a
                                      new public-corruption unit and Costanzo to work on cases for     SPORTS:

          Trat,eI Deals               the unit in the Philadelphia region.                                                    New winter agenda
                                                                                                                              for Phillies
                                      Fina and Costanzo now work in a similar unit for District
                                      Attorney Seth Williams.

                                      ln the memo, Davis wrote:                                        ENTERTAINMENT:
                                                                                                                              Stcphen A. Smith to
                                      * Next Generations bank-account records, obtained with                                  broadcast from
                                                                                              a                               UPenn
       S160-8185 - SC: 4-Star         grand-jury subpoena, showed deposits of $1.3 million in
       Hilton Head lsland Resort,
       Save 30%                       government grants in a one-year period.
      See all travel deals                                                                             F000:
                                      Another $521,000 in the account came from political                                     Watch Bar Rescue
       LISTEO IIYTRAVEIJOO            campaigns, rent payments and the intermingling of money                                 make over a South St.
        SOron tnre,. tOes eadoorral                                                                                           bar
                                      from the Sunday Sun, which is owned and operated by
                                      Mondesire, the memo said.

       lVeckly Circulars              * Next Generation paid $2,273 to the Philadelphia Club,          .IOBS:
                                                                                              a
                                                                                                                              How should I manage
                                      private and exclusive club in Center City.                                              my workload while
                                                                                                                              Im on vacation?
                                      * Next Generation spent tens of thousands, writing checks
                                                                                                to
                                      pay Mondesires American Express bill for clothes, food,
                                      lodging gas and entertainment and a loan from Mellon Bank.       Sfoy Corrrrecied
      RACK ROOM SHOES:
                                      There were also checks written to Mondesire and to cash.         Gel lhe tatest PhiIly.co,n Oa:Iy Headl,nes nelesletler
      Fall for Bootsl                                                                                  delieered to yoLn email. Sign up no.v!
      VALILI UNVIL NOV 19             * Next Generation wrote checks for $169,960 Charles
                                                                                     to         and
                                                                                                        Enter emall address 10 s,gn up
                                      Claudia Tasco and their company, C&C Construction.



                                  1   (Charles Tasco is the son of City Councilwoman Marian            Atreody a ph,lly.corn me,sber?   O Yes O    No

                                      Tasco, a friend and political ally of Mondesires for more than
                                      three decades.)
       BUYTWO               3                                                                                                            DAILY NEWS
                                      * $6,431 in CUES money was given Mondesire
      TARGET USA:                                                           to          for what
      Buy Two, Get One Free           Garrett called consulting. That type of expense was not
      All Video Games
      THIS ÆEK ONLY                   allowed, according to the rules of the grant.                    FOR THËCÓMPLETE
                                                                                                       DAILY NEWS EXPERIENCE,
      See MOÆ Circulars.              * ln various correspondence between Garrett and
                                                                                        Mondesire
                                      discovered by investigators, she questioned payments of
                                                                                                       iOlN OR LOGIN NOW>
                                      more than $70,000 he made 10 Claudia Tasco.

                                      * CUES paid $1,099 for health insurance for
                                                                                    Mondesire.




http://www.philly.com/philly/news/20140606_State_A_G                                                     probed_Philly... 1 1/10/2014
State A.G. probed Philly NAACP leader Mondesires finances 5 years ago                                Page 3 of5

                      Davis wanted to question Mondesire - and possibly
                     subpoena him for sworn grand-jury testimony - about Garrett,
                     CUES and Next Generation.




                     Never questioned

                    Mondesire, a former /nquirer reporter who served as the top
                    aide 10 the Iate U.S. Rep. Bill Gray, said no one from the
                    A.G.s Office ever questioned him.

                     We didnt use any money for personal gain, Mondesire said.

                    He said that he has not seen the A.G. Offices documents and
                    twice declined an offer from the 0a11y News to review them.

                    Mondesire said C&C Construction worked on four properties,
                    including the NCP headquarters and his newspaper office,
                    where the Next Generation non-profit is also located.

                     We bought supplies with my American Express card for
                    construction, he said.

                     They never asked me a single question back in 2009. We
                    rehabbed the buildings. We spent money buying stuff for the
                    buildings, construction and paying off developers.

                    Garrett declined to comment about the investigations. Her
                    daughter did not respond to requests for comment.

                    The May 2010 news release about Garretts arrest featured
                    Corbett laying out the charges.

                    Corbett did not respond this week to two questions: Was he
                    briefed on the Mondesire investigation and did he play a role
                    in deciding what happened with that probe?

                    Mondesire was suspended by the NAACPs national
                    headquarters in April after he feuded publicly with board
                    members about the finances of the locaf chapter and Next
                    Generation.

                    Those board members - Sid Booker, Donald Ducky Birts
                    and the Rev. Elisha Morris - also were suspended.

                    Booker and Morris, who say they are still Next Generation
                    board members, are now asking a Common Pleas judge to
                    forœ Mondesire to show them the nonprofits financial
                    records.

                    As a judge considers that request, Kanes staff is reviewing
                    what became ofthe 2009 Mondesire probe.

                    David Peifer, who heads the A.G.s Bureau of Special
                    lnvestigations, on March 21 interviewed Michael Miletto, the
                    special agent who investigated Garrett and Mondesire.

                    The Dally News obtained a transcript of that taped interview.

                    Miletto told Peifer that he subpoenaed Next Generations
                    bank account, the transcnpt shows.

                     When did that, l found that there was a whole bunch of
                    money that appeared to me to be donations to the NAACP,
                    not [Mondesire], and they were going into Next Generations
                    account and they were being used for [Mondesires] lifestyle -
                    much of it, Miletto told Peifer.




http://www.philly.com/philly/news/20 140606_State_A_G                               probed_Philly... 1 1/10/2014
State A.G. probed Philly NAACP leader Mondesires finances 5 years ago                                   Page 4 of5

                    Miletto said he was taken offthe case after Fina and
                    Costanzo were told about the probe, according to the
                    transcript.

                    Miletto said criminal activity was just ignored after that. He
                    added that two accountants whohad worked for Mondesire
                    had provided taped statements, with one asking for immunity
                    and the other asking for protection.

                    Fina and Costanzo declined to comment about the Mondesire
                    investigation, citing the secrecy of grand-jury proceedings.

                    Davis, now in private practice, also declined to comment,
                    citing the same restriction.

                    Miletto, who still works for the A.G.s office, also declined to
                    comment.

                    Peifer referred questions to Kanes communications staff.

                    J.J. Abbott, a spokesman for Kane, declined to comment.




                    The Kane-Fina feud

                    Fina and Costanzo have a complicated and controversial
                    relationship with Kane.

                    Kane criticized Corbetts tenure as attorney general when she
                    ran for office in 2012, specifically targeting the Penn State
                    child-abuse scandal that sent former assistant football coach
                    Jerry Sandusky to prison.

                    Kanes staff is now conducting an extensive review of that
                    investigation.

                    Fina led the Sandusky probe.

                    Kane, orr Feb. 5, issued a statement noting that her offices
                    Sandusky review had been underway for one year, adding
                    that delays in the undertaking will be described in more detail
                    when the report is made public.

                    A month later, the Inquirerreported that Kane declined to
                    pursue an investigation previously led by Fina and Costanzo,
                    starting in 2010, that used Philadelphia lobbyist Tyron Ali as a
                    confidential informant to tape conversations with four Philly
                    state representatives and a former Trafflc Court judge. On the
                    tapes, the representatives and judge accept cash or gifts from
                    Ali.

                    Kane has said Fina dropped 2,033 criminal counts against Ali,
                    who had been charged with stealing $430,000 from a state
                    program, 24 days before she was swom into office.

                    She said that extraordinarily lenient deal crippled the
                    chance ofthis case succeeding in prosecution.

                    Fina, in a letter published by the          week afterthe first
                                                      lnquirera
                    story ran, called on Kane to explain her decision.

                    The                published a letter that day from Finas boss,
                        lnquireralso
                    Wlliams, critical of Kane.

                    Kane eventually turned over the Ali case file to Wlliams, who
                    is now examining whether charges can be brought against the




http://www.philly.com/philly/news/20140606_State_A_G                                   probed_Philly... 1 1/10/2014
State A.G. probed Philly NAACP leader Mondesires finances 5 years ago                                                                                     Page 5 of 5

                                     four representatives and the Traffic Court judge, who is
                                     currently on trial in an unrelated federal corruption case.




                                     On Twitter: @ChristtrennanDN

                                     Blog: ph.ly/PhillyClout.com


      (JIRIS ItRI(NNAN
      Duily Ncws SlajjWritcr brennac@phillynews.com,
      2l5-854-593


          Share)          Tweet               Ftedditj [     Eivaiij                              Reprintt & Perrníssiens »
      (                                  l




      MORE FROM THE WEB                                     MORE FROM PHtLLY.COM

      Type 2 Diabetes: Lowest possible Alc                  Wreckage of smalt plane found off St
      without significant hypoglycemia                      Maarten
      (l-ieallhcentral)
                                                            SEPTA: Transit cop masturbated on
      You Have One Guess...Which State                      subway
      Boasts the Most Malls in a 25-Mile
      Radius?(Nee Jersey Tounsm)                            Drug cartels find Argentina attractive
                                                            transit way
      American Couple Accused of Trafficking,
      lmprisoned in Qatar(Yaheo Vews vith (talie            Another member of Chaka Fattahs inner
      Couric)                                               circle flips
      This Company Used a Dry Erase Surface                 Feds: Pa. woman stole dead mothers
      to Fix a Meeting Table (Posl-ilrNßrand)               benefuts for 17 years
      New Site Caiculates How Much Youll Get                Merchants say cigarette tax is a business-
      from Social Security (SmaNrissei)                     kilter
      Supreme Court delivers blow to pubtic
      unions (FoNunel




                                  SIa
                                  heating & aconditioaing




      phillyfcom                                                títehuuirrr                          IIAILYNEWS                         lartiaers:
                                                                                                                                        Phillý OealYo
      News l Sports l Entertainment l Business l              l°he lnquirer Digltal                  Daily News Digital Edltion         Parade Magazlne
      Food l Liiestyle l Healtls                              Edltion                                Subscrlber Services
                                                              Subscrlber Services                    Subscrlbe
      Ciassifieds:
      Jobs l Cars l ReaI Estate l Rentals l                   Subscrlbe
      Marketplace l Celebrations l Print Offers               Newspapers in Education
      Online l Weekly Circulars

      Site Serrices:
      Advertise on Philly.com l Rates and Specs l
      Moblle Slte l Apps

                                                   Aboat Philly.cory l Contact Us l Terros at Use & Privncv Statement l Copvnaht 2014

                                                                       O Copyriht 2014 lnterstate Geoeml Media, LLC




http://www.philly.com/philly/news/20140606_State_A_G                                                                              probed_Phil1y... 1 1/10/2014
                               CERTIF1CATE OF SERVICE

       I hereby certify that I am this day serving one copy of the foregoing Petition for Review

upon the persons and in the manner indicated below:

                                   Via U.S. First-Class Mail,
                                      Postage pre-paid:

The Honorable William R. Carpenter                 Thomas E. Carluccio, Esquire
Court of Common Pleas of Montgomery County         Plymouth Greene Office Campus
Montgomery County Courthouse                        1 000 Germantown Pike, Suite D3
P.O.Box3ll                                         Plymouth Meeting,PA 19462-2484
Norristown, PA 1 9404-03 1 1                       (484)674-2899
(610)278-5902                                      (Special Prosecutor)
(Supervising Judge)

Ann Thornburg Weiss, Clerk of Courts
Montgomery County Clerk ofCourts Office
P.O. Box3ll
Norristown, PA 19404-031 1
(610)278-3346
(Clerk of Courts)


                                           By:
                                                   k,THLEEN G. AE
                                                   Attorney Gener
                                                   Commonwealth òfPennsylvania



OFFICE OF ATTORNEY GENERAL
 16th Floor-Strawberry Square
Harrisburg, PA 17120
(717) 705-0098
(Fax)(717) 783-5431

Date: November 10, 2014


                                                                         ln Suprerfle Court

                                                                              O 2O14
                                                                    ov
                                              19
                                                                                Ned in Suprome Cour
                                                 •M.D. Misc.Dkt.
                                                                                     NOV 1 0 2014
                                                        1 71 2014

                                                                             UNSEALED PER ORDER OF
                                                                             THE COURT DATED
                                                                             AUGUST 26, 2015


                      IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT

PENNSYLVANIA OFFICE OF
ATTORNEY GENERAL,                                           No.      MM 2014
                    Petitioner
          V.

SUPERVISING JUDGE OF THE                                    FILED UNDER SEAL
THIRTY-FIFTH STATEWIDE
INVESTIGATING GRAND JURY,
                     Respondent




               MOTION FOR LEAVE TO FILE PETITION FOR REVIEW
                     WITH ATTACHED BRIEF UNDER SEAL


TO THE HONORABLE CHIEF JUSTICE AND JUSTICES OF THE SUPREME COURT OF
PENNSYLVANIA:

       AND NOW, comes the Pennsylvania Office of Attorney General by Kathleen G. Kane,

Attorney General of the Commonwealth of Pennsylvania who files this Motion for Leave to File

its Petition for Review with attached brief in support under seal, and,in support thereof avers as

follows:

       1.     Concurrent with the filing of this Motion, Petitioner, Office of Attorney General

of the Commonwealth of Pennsylvania("OAG") by Kathleen Kane, Attorney General, is filing a

Petition for Review and supporting brief pursuant to 42 Pa.C.S.A. § 722(5) and Pa.R.A.P.

3331(a)(3).
                                                                               RecelvejIn Suprerne Court

                                                                                   NO V 11 0 2014
       2.      Of necessity, the petition recites matters occurring before the Grand Jury and/or

matters subject to Sealing Orders signed by the Supervising Judge of the Thirty-Fifth Statewide

Investigating Grand Jury.

       WHEREFORE, the Pennsylvania Office of Attorney General, through the Attorney

General, respectfully requests that this Honorable Court enter an Order granting this Motion for

Leave to File Petition for Review with Attached Brief under Seal and sealing this Motion, the

Petition for Review and supporting brief pursuant to 42 Pa.C.S.A. § 722(5) and Pa.R.A.P.

3331(a)(3), and any future documents filed in this matter pending further Order of Court.

                                                    Respectfully submitted,




                                                    kATHLEEN G
                                                    Attorney Gene
                                                    Commonwealth of Pennsylvania


OFFICE OF ATTORNEY GENERAL
16th Floor-Strawberry Square
Harrisburg, PA 17120
(717) 705-0098
(Fax)(717) 783-5431

Date: November 10, 2014




                                               2
                                      VERIFICATION

       The facts recited in the foregoing Petition for Review are true and correct to the best of

my knowledge and belief. This statement is made with knowledge that a false statement is

punishable by law under 18 Pa. C.S. § 4904(b).




                                    By:
                                            k4THLEEN G.
                                            Attorney Genera7<
                                            Commonwealth o ennsylvania

OFFICE OF ATTORNEY GENERAL
16th Floor-Strawberry Square
Harrisburg, PA 17120
(717) 705-0098
(Fax)(717) 783-5431

Date: November 10, 2014




                                              3
                              CERTIFICATE OF SERVICE

                I hereby certify that I am this day serving one copy of the foregoing
                MOTION FOR LEAVE TO FILE PETITION FOR REVIEW
                        WITH ATTACHED BRIEF LINDER SEAL
                       upon the persons and in the manner indicated below:
                                  Via US. First-Class Mail,
                                       Postage pre-paid:

The Honorable William R. Carpenter                Thomas E. Carluccio, Esquire
Court of Common Pleas of Montgomery County        Plymouth Greene Office Campus
Montgomery County Courthouse                      1000 Germantown Pike, Suite D3
P.O. Box 311                                      Plymouth Meeting,PA 19462-2484
Norristown, PA 19404-0311                         (484)674-2899
(610)278-5902                                     (Special Prosecutor)
(Supervising Judge)

Ann Thornburg Weiss, Clerk of Courts
Montgomery County Clerk of Courts Office
P.O. Box 311
Norristown, PA 19404-0311
(610)278-3346
(Clerk of Courts)


                                           By:   WO
                                           KATHLrEN G. KANE
                                           Attorney General
                                           Commonwealth of Pennsylvania



OFFICE OF ATTORNEY GENERAL
16th Floor-Strawberry Square
Harrisburg, PA 17120
(717) 705-0098
(Fax)(717) 783-5431

Date: November 10, 2014

                                                                     Received in Supreme COO

                                                                          NOV     0 2094

                                             4
                                                                 Hied in Supreme Couo
                                         M.D.MI=Ðkt                     NOv i 0 2014
                                            V171 2014
                                                                  UNSEALED PER ORDER
                                                                  OF THE COURT DATED
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                                                  AUGUST 26, 2015
                              MIDDLE DISTRICT

PENNSYLVANIA OFFICE OF
ATTORNEY GENERAL,                              No.     MM 2014
                   Petitioner
         V.

SUPERVISING JUDGE OF THE                       FILED UNDER SEAL
THIRTY-FIFTH STATEWIDE
INVESTIGATING GRAND JURY,
                    Respondent


                   BRIEF IN SUPPORT OF PETITION FOR REVIEW




                                         KATHLEEN ?. y.ANE
                                         Attorney Genesar
                                         Commonwealth of Pennsylvania




Office of Attorney General
16th Floor, Strawbeny Square
Harrisburg, PA 17120
(717) 787-6348

Date: November 10, 2014

                                                        1101:0116110Summe cow

                                                            NOv i 0 2014
                                     1
I. INTRODUCTION

       The Pennsylvania Office of Attorney General ("OAG") respectfully requests that this

Honorable Court review, and ultimately vacate, the determination of the Supervising Judge of the

Thirty-Fifth Statewide Investigating Grand Jury("the Supervising Judge")encompassed by the four

related and interconnected Orders dated August 27,2014,September 17,2014,and October 30,2014

(collectively, "the protective order"). As addressed more fully below, the protective order

egregiously violates the state and federal constitutional rights ofhundreds ofindividuals,contravenes

statutory law,reflects an outrageous manipulation and exploitation ofthe Commonwealth's statutory

grand jury process, and ignores the direct and unambiguous mandate previously communicated by

this Court to the Supervising Judge to conduct a meaningful evidentiary hearing on the question of

whether the protective order is necessary and proper.

       The protective order violates the state and federal due process rights of the Pennsylvania

Attorney General, hundreds of OAG employees, and innumerable people not affiliated with OAG.

Although the order purports to apply to "any person" who "has been sworn to grand jury secrecy,'"'

has or had access.to any grand jury information," and/or is "associated with the J. Whyatt Mondesire

proceedings and investigatioe ("the affected persons"), notice ofthis broadly-sweeping protective

order was provided only to the governmental agency OAG. The order proscribes behavior and

threatens criminal sanctions upon countless unidentified individuals both within and without OAG,

yet not a single one of them has been served with notice in their capacities as individuals.

       The protective order was conceived and initially filed in a remarkably partisan fashion, the

product of a one-sided in camera ex parte proceeding that deprived those who were targeted and

eventually subjected to the order -- many of them career officers of the Court sworn to uphold the

law -- of any opportunity to be heard on the explosive allegations that provoked the Supervising


                                                 2
Judge to enter the order. Rather than fully develop a factual record in a disinterested and even-

handed fashion, the Supervising Judge inexplicably accepted the covert allegations of OAG's

accusers at face value.

        Although the Supervising Judge subsequently acquiesced to OAG's request for a hearing

after the fact, the process eventually afforded to OAG was hollow and meaningless. OAG was

prohibited from accessing the transcript ofthe initial ex parte proceeding and was denied knowledge

ofthe specific factual allegations which formed the basis for the protective order. The deprivation of

this information by the Supervising Judge prevented OAG from proceeding in any meaningful way:

it had no way of determining precisely what allegations had been leveled, whether rebuttal was

necessary, and if so what witnesses to call and what questions to ask.

        At the "hearing," the Supervising Judge also precluded OAG from calling its accusers as

witnesses and probing the nature, veracity, and credibility of their accusations. The Judge rejected

OAG's attempt to subpoena and question ajournalist with first-hand personal knowledge regarding:

(1) the reason for the timing of the Right-to-Know Act(RTKA")requests relating to the email

accounts of Frank Fina("Fine)and Marc Costanzo ("Costanzo")submitted to OAG which would

have contradicted the ex parte testimony of Frank Fina and Marc Costanzo that the release ofemails

was a retaliatory action against both men by the Office of Attorney General. Since this particular

testimony would have been probative as to whether there was any connection between the RTKA

requests and the testimony ofFina and Costanzo in Notice No. 123,the Supervising Judge's decision

is incomprehensible.I



I The October 30,2014 Order specifically relies on the factual finding that,"The timing ofthe Right-
to-Know Request naming Frank Fina and Mark Costanzo among others were submitted to the
Attorney General's Office at the time they were subpoenaed and/or scheduled to testify." (10/30/14
Order at 1-2).

                                                 3
       No constitutionally adequate hearing has ever been conducted by the Supervising Judge. For

unknown reasons, he has refused to allow meaningful testing of the allegations cleverly and

cowardly advanced by accusers who prefer to operate in the shadows, trafficking in calumny and

muckraking rather than testifying forthrightly in the light of day.

        The order itself is intolerably vague: OAG employees and others are prohibited from

engaging in "obstruction," "intimidation," and "retaliatioe in connection with the Special

Prosecutor's investigation, but because the nature ofthat investigation is entirely secret, the terms

"obstruction," "intimidation," and "retaliation" exist in a vacuum that renders them utterly cryptic.

The order supplies no discernable context for its prohibition, rendering the prohibition itself both

incomprehensible and perilous for those caught in its web. Without context, a person subject to the

order cannot know what action might constitute an infraction.

       Not only does this situation violate the notion offundamental fairness, but it infringes on the

First Amendment rights of all affected. The protective order is currently so broad that it

encompasses speech by the persons affected relating to any person, subject, or event associated with

the secret investigation. Without appropriate constitutional analysis orjustification, the Supervising

Judge has apparently banned communication both within and without OAG regarding Fina,

Costanzo, the J. Whyatt Mondesire proceedings, and other unknown and unknowable matters as it

relates to the investigation. Because only the Supervising Judge and Special Prosecutor know the

nature ofthe investigation, the persons affected must curtail virtually all speech out offear that they

will unwittingly violate the protective order.

       Finally, the protective order violates the Separation ofPowers Doctrine of our federal and

state constitutions because it improperly infringes on OAG's ability to fulfill its constitutional law

enforcement mandate. By way ofillustration only: (1)to the extent that perjury or obstruction ofthe

                                                  4
administration of law has been committed by witnesses or others in connection with the Special

Prosecutor's investigation, the order purports to render OAG powerless to investigate and prosecute

those responsible;(2)to the extent that grand jury material has been leaked to the public from the

Special Prosecutor's investigation in violation of grand jury secrecy rules, the order purports to

constrain OAG from investigating and prosecuting those responsible; and (3) to the extent that

witnesses in the Special Investigation may have committed crimes or other misconduct unrelated to

Notice 123, the order purports to eliminate OAG 's power to investigate and prosecute.

       Ultimately, the protective order turns the law on its head. Contrary to the averments ofthe

Special Prosecutor, the Attorney General never has and never will seek to release pornographic

emails "as retaliation against certain witnesses who have testified before the grand jury." The

Attorney General's decision to serve the public interest by identifying egregious prior misconduct

within OAG and the identities ofthose public servants involved has absolutely no nexus whatsoever

to the Special Prosecutor 's investigation. In truth, the protective order is the product of the

maliciously ingenious,craven,and contemptible(and so far successful)efforts ofFina and Costanzo

to cynically manipulate and exploit the Supervising Judge,the Special Prosecutor,and the grand jury

process in order to avoid being held accountable for misconduct and violation of the public trust

during their tenures at OAG. To date, OAG has been denied a fair hearing on this point.

II. STATEMENT OF JURISDICTION

       This Court has jurisdiction over the petition for review pursuant to 42 Pa.C.S.A. § 722(5)

and Pa.R.A.P. 3331(a)(3).

III. SCOPE AND STANDARD OF REVIEW

       Appellate court review ofa protective order entered pursuant to 18 Pa.C.S. § 4954 examines

whether the court that entered the order abused its discretion. See Commonwealth v. Sandusky, 70

                                                5
A.3d 886, 897 n.9(Pa. Super. 2013). An abuse of discretion will be found when a lower court"has

reached a conclusion which overrides or misapplies the law, or where the judgment exercised is

manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will." Commonwealth v.

Alicia, 92 A.3d 753, 760(Pa. 2014)(citation omitted).

       To the extent that this case presents a question oflaw, such as the requirement ofa hearing,

the Court's standard of review is de novo and the scope of review is plenary. Id.

IV. TIMELINE

Jan 15, 2013 — Kathleen G Kane is sworn in as Attorney General of Pennsylvania.

February 4, 2013 - Attorney General Kane announces the appointment of Professor Geoffrey

Moulton to lead an internal after action review of the prosecution of Gerald Sandusky.

October 2013 — Special Agent Braden Cook devises a complex process to recover Office of

Attorney General emails related to the Sandusky case to aid in the review of the Sandusky

prosecution.




November 2013 — The email recovery process begins.

February 5, 2014 — Press article in the Center Daily Times reveals that emails thought to be

permanently removed are recovered.

March 2014 - Frank Fina orally demands all of his emails, those related and unrelated to the

Sandusky prosecution that were generated during the Sandusky investigation and prosecution time

frame be recovered and turned over to him.

March 11,2014 — Frank Fina serves second motion for Miscellaneous Reliefon Office of Attorney

General demanding access to all of his own emails and asks to be informed prior to the Office of

                                                6
Attorney General responding to any Right to Know Requests that name him.

March 21, 2014 — Special Agent In Charge Peifer after being contact by Special Agent Milletto,

interviewed and produced a report of said interview.

March 22,2014 — The email recovery process is completed.




May 29,2014 — Special Prosecutor appointed to investigate Office ofAttorney General for leak ofa

2009 Grand Jury case.

June 6,2014 - Philadelphia Daily News article published reporting on OAG review of 2009 grand

jury investigation. See Exhibit C.

June 9,2014 - Braden Cook ofOffice ofAttorney General begins the process ofculling Frank Fina's

pornographic emails. When completed the Office of Attorney General makes available to Mr. Fina

and his counsel all ofthe recovered emails that they previously sought a court order to obtain. To

date neither Mr. Fina nor his counsel has reviewed the emails.

June 9 — 10, 2014(approximately)- Moulton Review of the Sandusky Case turned over to Frank

Fina.

June 20,2014 — News reports the Attorney General will release Moulton Review on June 23,2014.

June 23, 2014- Moulton Review of the Sandusky Case released to the Public.

July 7,2014 — August 13,2014 - Office of Attorney General receives Right to Know Requests from

the Pittsburgh Tribune Review, Philadelphia Daily News, The Morning Call and the Philadelphia

                                               7
Inquirer for copies ofemails depicting sexually explicit images and/ or videos exchanged by current

and former staff of the Office of Attorney General.




August 26,2014 - Frank Fina and Marc Costanzo testify before Grand Jury.

 August 27,2014 — Following an in camera ex parte hearing Frank Fina and Marc Costanzo obtain a

Protective Order from Judge Carpenter against the Office of Attorney General.

August 28, 2014 — Frank Fina makes a Motion for Protective Order with Judge Krumenacker

prohibiting the Office of Attorney General from responding to right to know requests as the emails

were discovered during an internal review and are protected by the secrecy provisions of the

Investigating Grand Jury Act.

August 31, 2014 - Article in Philadelphia Inquirer identifies OAG as the subject of the Special

Prosecutor's investigation of grand jury leaks. See Exhibit B.

September 16,2014 — Office of Attorney General moves for reconsideration ofthe Protective Order

and argument on the motion was conducted that day.

September 17,2014 — Supervising Judge Carpenter modifies the Protective Order but and grants a

hearing but fails to set a date for the hearing.




September 19, 2014- Judge Krumenacker determines he does not have jurisdiction to block the

release of the emails and lifts the stay and unseals the Opinion and Order.

September 19, 2014 — Office of Attorney General in the instant matter files an Application for

Special Relief Pursuant to 42 Pa.C.S. §§502,726, Pa R.A.P. 3309.

                                                   8
September 23,2014- Office of Attorney General releases emails for all involved with the exception

of Frank Fina and Marc Costanzo who had obtained a protective order.

October 2,2014-Supreme Court decides issue is moot as Supervising Judge has issued an order for a

hearing and will await results of said hearing.

October 6, 2014 — Office of Attorney General asks Supervising Judge to allow subpoenas for

complaining witnesses Fina and Costanzo and that request is denied. Judge Carpenter enters an order

denying the Office of Attorney General's request to subpoena Marc Costanzo and Frank Fina.

October 8,2014 — Hearing regarding Protective Order. Hearing cancelled rescheduled for October

9, 2014.

October 9,2014 — Hearing for Protective Order again cancelled rescheduled for October 17, 2014.

October 14,2014 - Article in Philadelphia Inquire outlines Grand Jury investigation and discusses

protective order with information that appears to be from the in camera ex parte hearing. The

information referenced in the article was not made available to Office ofAttorney General, however,

was clearly available to the news reporter. See Exhibit D.

October 16,2014 — Office of Attorney General contacted by Supervising Judge and told to withdraw

subpoena that had been issued for October 17, 2014 hearing. OAG serves subpoena for reporter

Brad Bumsted ofthe Pittsburgh Tribune-Review for the purpose ofdeveloping the record in Notice

123 to demonstrate the falsity ofthe allegations of Fina and Costanzo as the basis for the protective

order. Contrary to published reports, the purpose ofthis was not to determine the reporter's source

of information but rather to establish the lack of candor of Fina and/or Costanzo in representations

apparently made to the Supervising Judge and Special Prosecutor. See Exhibit E.

October 17, 2014 - OAG withdraws a subpoena for reporter Brad Bumsted of the Pittsburgh

Tribune-Review.

                                                  9
October 17, 2014 — Hearing on Protective Order held in Montgomery County. Office of Attorney

was denied access to complaining witnesses, transcript of in camera ex parte hearing or Special

Prosecutor.

October 30, 2014 - Supervising Judge issues Order with accompanying Findings of Fact and

Conclusions ofLaw denying motion for reconsideration ofamended protective order and rendering

final protective order as amended.

November 3,2014 - OAG receives October 30, 2014 Order which was sent via regular mail rather

than email as is customary.

November 9,2014 - A Philadelphia Inquirer article is published which, relying on "sources" and

"people with knowledge of the case", outlines dates the Attorney General had been scheduled to

appear before the Grand Jury and the reason(s) she was unable to appear. See copy of article,

attached as Exhibit C. This story, along with others referenced above, purports to contain

information occurring "before the Investigative Grand Jury" and, therefore, is in violation of

Grand Jury secrecy rules.

V.PROCEDURAL HISTORY

       On June 6, 2014, the Philadelphia Daily News published an article describing a review ofa

prior Grand Jury investigation by the Pennsylvania Office ofAttorney General. The article indicated

that the Daily News had obtained a copy ofa 2009 internal memorandum drafted by a former Deputy

Attorney General regarding the merits of potential charges to be filed and a copy ofthe transcript of

an interview of the lead Agent on the investigation dated March 21, 2014. While neither item is

itself a matter occurring before the Grand Jury, the documents may have recited or summarized

matters occurring before the Grand Jury. The lower court, as Supervising Judge ofthe Thirty-Fifth

Statewide Investigating Grand Jury, appointed a Special Prosecutor to investigate any leak ofGrand

                                                10
Jury information. This investigation would use the resources of the Thirty-Fifth Statewide

Investigating Grand Jury. The Office of Attorney General has attempted to cooperate in the

investigation to the best of its ability, despite the fact that current and/or former members of the

Office may be targets of the investigation.

       On August 27,2014,the Court issued a protective order pursuant to 18 Pa.C.S. §4954. The

Office ofAttorney General was not informed ofthe allegations that gave rise to the Protective Order

before it was issued, nor was the Office given the opportunity to address or contest the allegations in

this first instance. Section 4954 permits lajny court with jurisdiction over any criminal matter" to

issue a protective order "after a hearing and in its discretion, upon substantial evidence." The Order

directs the Office of Attorney General to refrain from involvement in the investigative efforts ofthe

Special Prosecutor. It requires all employees ofthe Office of Attorney General, approximately 800

people, to refrain from engaging in or soliciting obstruction, intimidation or retaliation against any

witness summoned by the Grand Jury and cautions that anyone who engages in such conduct may be

prosecuted under 18 Pa.C.S. §4955 and/or any other applicable provision ofthe Crimes Code. The

Order prohibits the Office of Attorney General from receiving transcripts of testimony before the

Grand Jury and bars employees of the Office of Attorney General from access to transcripts,

documents,or other information related to the Special Prosecutor's investigation. Finally, the Order

prohibits the disclosure of its contents to anyone outside the Office, under penalty of contempt.

       Based on the possible repercussions ofthe Protective Order, the Office of Attorney General

filed a motion for reconsideration that was granted, in part.

       As amended by Orders of Court issued September 17, 2014, the Protective Order allowed

for the scheduling ofa hearing on matters as to which the Court had already made findings pursuant

to an ex parte "hearing." The Protective Order, as amended, also purports to limit the number of

                                                 11
persons subject to the Protective Order to any person subject to Grand Jury secrecy, any person who

has or had access to Grand Jury information, and any person involved in a specified investigation.

Because the amendment of the Protective Order did not provide adequate relief, in that the people

covered by the Protective Order still would number in the hundreds and the Office of Attorney

General still was not provided with fair notice as to the allegations on which the Protective Order is

based, the Office of Attorney General sought relief in the Supreme Court of Pennsylvania. The

Supreme Court dismissed the Petition as moot based on the scheduling ofa hearing and directed that

the hearing take place. On October 17, 2014, the Office of Attorney General and the Special

Prosecutor appeared before the Supervising Judge for the "hearing"as directed by the Supreme Court

and as required by 18 Pa.C.S. § 4954:This"hearine took place nearly two months after issuance of

the Protective Order.

       The Office ofAttorney General attempted to comply with the mandate ofthe Supreme Court

and engage in a hearing as understood under the plain meaning ofthe word "hearing." To that end,

the Office of Attorney General asked leave ofthe Court to subpoena Mr. Fina and Mr. Costanzo to

ascertain the nature and extent of the intimidation that they allege. That request was denied. It

should be noted that the OAG only asked leave to subpoena those witnesses as they are the purported

"victims" ofintimidation leading to the protective order and the OAG did not want any service to be

perceived as intimidation.

       When the Court refused the Office ofAttorney General the opportunity to explore the alleged

intimidation with the complaining witnesses, the Office of Attorney General asked the Court for a

copy ofthe in camera hearing transcript. Again the Court denied the request. It should be noted that

the Court attached the transcript in a pleading to the Supreme Court, who then forwarded it to the

Office of Attorney General. When the Court discovered that the Office of Attorney General had

                                                12
received the transcript, two days after its receipt, the Office of Attorney General was ordered to

return the copy or delete it, and was prohibited from talking about or using the contents of the

transcript. The Office of Attorney General was essentially ordered to wipe clean the minds of

anyone who had seen the transcript and to engage in a pretense that the contents were unknown. As

the lawyers representing the Office of Attorney General in the hearing had not read the transcript,

they were thus precluded from ascertaining the factual basis ofthe Order. The Court denied a motion

to review the transcript.

         Having been denied the opportunity to question the complaining witnesses and being denied

the opportunity to review a transcript of the prior hearing, the Office of Attorney General was

working in a factual vacuum. The last available option was to ask the Court ifthe Office ofAttorney

General could call Special Prosecutor Carluccio, who was present for the in camera hearing and

presumably heard the testimony of Fina and Costanzo. The Office of Attorney General was hoping

that through him they could learn the nature of the facts that resulted in a Protective Order. Again

the Court denied the request by the Office of Attorney General.

         Given the failure ofthe lower court to furnish any relief or even an appropriate hearing,the

Office of Attorney General believes that it has no alternative other than to petition this Court for the

necessary and appropriate relief, i.e. the vacation of the lower courts August 27, 2014 Protective

Order.

VI. ARGUMENT

         For the reasons set forth belo   the Office of Attorney General submits that the "hearing"

conducted and the Protective Order entered by the lower court are in violation ofnot only the federal

and state Constitutions, but also the statute granting the authority for issuance of the Protective

Order.

                                                  13
        1.      The Protective Order violates the due process rights of the Office of Attorney
             General and hundreds ofindividuals because no constitutionally adequate hearing has
             been held.

        On August 27, 2014, without notice to the Office of Attorney General or any individual

within that Office, the lower court issued the aforementioned Protective Order against the Office

of Attorney General. This Order covers literally hundreds of employees of the Office of

Attorney General as well as other individuals outside the office and unabashedly violates the

fundamental First Amendment rights of those subject to it, despite the complete absence of any

showing that these restrictions are truly necessary to further a compelling state interest. The net

result of this Order is to plunge the entire staff of the Commonwealth's flagship law enforcement

agency into a nightmarishly bizarre limbo wherein they are not only prohibited from discussing

matters of great importance to themselves, the Office, and the public, but are deprived of any

meaningful guidance on what they may or may not do under the terms of the Order that restricts

them, because they are prohibited even from discussing the very Order to which they are subject,

under pain of contempt.

       It is the position of the Office of the Attorney General that the Protective Order is

unlawful because it was issued prior to any hearing and without notice to the Office of Attorney

General or to any of the hundreds of individuals affected by the Order, including individuals who

are not even employed by the Office of Attorney General. Also, there is no substantial evidence

that any person in the employ of the Office of Attorney General intimidated any witness who

testified before the Grand Jury. Finally it is the contention of the Office of the Attorney General

that it was the clear intention of the Supreme Court that a hearing was necessary in order to flush

out the facts and that the "hearing" afforded by Judge Carpenter was a hearing in name only and

                                                14
the Office of Attorney General was prohibited from conducting a meaningful review of the facts.

        The statutory provision on which the Court relied reads as follows:

                        Any court with jurisdiction over any criminal matter may,
               after a hearing and in its discretion, upon substantial evidence, which
               may include hearsay or the declaration of the prosecutor that a
               witness or victim has been intimidated or is reasonably likely to be
               intimidated, issue protective orders, including, but not limited to, the
               following:

                (1) An order that a defendant not violate any provision of this
               subchapter or section 2709 (relating to harassment) or 2709.1
               (relating to stalking).

                (2) An order that a person other than the defendant, including, but
               not limited to, a subpoenaed witness, not violate any provision ofthis
               subchapter.

                (3) An order that any person described in paragraph (1) or (2)
               maintain a prescribed geographic distance from any specified witness
               or victim.

                (4) An order that any person described in paragraph (1)or(2) have
               no communication whatsoever with any specified witness or victim,
               except through an attorney under such reasonable restrictions as the
               court may impose.

               18 Pa.C.S. § 4954.

       By its terms, § 4954 grants to a court with jurisdiction the discretion to enter a protective

order and to decide the terms of a protective order, such that review of a protective order would be

for an abuse ofdiscretion. See Commonwealth v. Sandusky,70 A.3d 886,897 n.9(Pa. Super. 2013).

"An abuse of discretion will not be found based on a mere error ofjudgment, but rather exists where

the court has reached a conclusion which overrides or misapplies the law, or where the judgment

exercised is manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will."

Commonwealth v. Alicia, 92 A.3d 753, 760(Pa. 2014)(citation omitted).

       Even assuming that such a restrictive Order could properly be entered under the appropriate

                                                15
circumstances,it would surely be necessary to scrupulously follow the most stringent procedures to

ensure that the Order was truly necessary and appropriate. As a matter offundamental procedural

due process, an individual may not be deprived of a constitutionally protected interest without a

hearing, and a hearing requires notice and an opportunity to be heard; it follows that the opportunity

to be heard must be at a meaningful time and in a meaningful manner. See Mathews v. Eldridge,424

U.S. 319, 333 (1976); Commonwealth v. Maldonado, 838 A.2d 710, 714(Pa. 2003).

In this instance, by contrast, the procedures followed were egregiously lacking and offered no

protections whatsoever for those whose rights were about to be infringed, instead running

roughshod over any notion of due process or fundamental fairness. The lower Court has afforded

the Office of Attorney General no opportunity to be heard and has deprived the Office of

Attorney General of basic and essential right to interview, subpoena, or call necessary witnesses

to attempt to make its case. In what is a nearly unprecedented occurrence, the lower Court

denied the Office of Attorney General the opportunity to truly make a case. This denial of any

semblance of due process is a clear violation of constitutional Protections and no Order should

trample the rights of one party to in a headlong rush to grant the relief sought by the opposing

party. The Order was issued based on testimony from an in camera, ex parte hearing. At this

original proceeding, the Office of Attorney General was afforded no opportunity to question

witnesses, test the veracity of their statements, or present evidence to rebut the testimony which

the office could have proven.

       When the Office of Attorney General asked for subpoenas for the complaining witnesses

in preparation for the subsequent "hearine on the matter, they were denied. When the Office of

Attorney General attempted to subpoena a witness that may have information regarding the basis

for the order the lower Court instructed the Office of Attorney General to withdraw the subpoena

                                                 16
and then suggested that the issuance of a subpoena was contemptuous and perhaps criminal.2 In

light of the handicaps that were imposed on the Office of Attorney General, the "hearing" that

was actually held was, at best, perfunctory and, at worst, a charade. In fact, in Judge Carpenter's

Order of October 30, 2014, denying OAG's Motion to Vacate the Protective Order, made a

finding of fact that OAG produced only one (1) witness but failed to acknowledge that he denied

OAG's right to call additional witnesses.

       During argument on the Office of Attorney General's motion for reconsideration, the Court

indicated that a hearing already had taken place, apparently referring to the occasion on which it

entertained the in camera, ex parte claims of two former employees of the Office of Attorney

General, Frank G. Fina, Esquire, and E. Marc Costanzo, Esquire. Such a procedure is by no means

the "hearine required to satisfy due process before fundamental rights can be infringed. Essentially,

the Court has determined that the unsubstantiated representations of a witness in an in camera ex

parte "hearine warrants the issuance of an order that affects the fundamental rights of literally

hundreds ofpeople who have no relation whatsoever to the matter at issue. In this case,those people

include: the Office of Attorney General; every member ofthe Criminal Law Division ofthe Office of

Attorney General, many of whom work hundreds of miles away in places like Pittsburgh or Erie and

who have no connection whatsoever to the Special Prosecutor's investigation or the persons involved

in that investigation; every person sworn to Grand Jury secrecy, which would include attorneys who

represent witnesses in separate investigations,court reporters, etc., who—again—have no connection



2
 As noted above, reporter Brad Bumsted was expected to testify regarding the lack of candor on
the part of Fina and/or Costanzo in representations made to the Supervising Judge and Special
Prosecutor. If permitted to testify consistent with conversations with OAG employees, reporter
Bumsted would have categorically denied the occurrence of events described by Fina and/or
Costanzo.


                                                17
whatsoever to this investigation; and any person "associated witlf the underlying investigation,

which would include witnesses, investigators, Mr. Fina and Mr. Costanzo, and even the former

Supervising Judge.

       None ofthese people, apart from Frank Fina and Marc Costanzo, were ever given notice and

an opportunity to be heard. Moreover, there was no challenge to the testimony ofthe complaining

witnesses; it was simply accepted on its face and adopted. The Court has indicated that it is relying

on Commonwealth v. Hood, 872 A.2d 175(Pa. Super. 2005), which allowed an ex parte hearing in

support of a protective order allowing witnesses to remain unnamed in a first-degree murder

prosecution. Hood involved a first degree murder prosecution, not the intimidation of a witness.

The issue before the Court in Hood was whether the defendant was denied his federal and state

constitutional right to counsel when the Commonwealth was permitted to conceal the identity ofkey

witnesses prior to trial, as many of the eyewitnesses to a heinous murder were understandably

reluctant to testify. The Superior Court held that there was no violation ofconstitutional rights as the

defendant was told of the witnesses at the time of trial and given ample opportunity to investigate

their statements and to cross-examine the witnesses. Thus information was provided to the

defendant before the ultimate issue of fact was decided and before he suffered any penalty. This

Court in the case at hand has decided the ultimate issue of fact and assessed a penalty, all without

providing the relevant information to the Office of the Attorney General. If Hood requires the

ultimate disclosure ofinformation in a murder case where witnesses' lives are at risk, then certainly

the OAG is entitled to the relevant information where two seasoned prosecutors, neither of whom

could be characterized as meek or timid, were made to feel "uncomfortable."

       To suggest that the Office of Attorney General was actually afforded a meaningful hearing is

absurd and factually inaccurate. What the Court afforded the Office of Attorney General was the

                                                  18
opportunity to appear in Court, but not the opportunity to actually present its case. The Office of

Attorney General would have been forced to violate a core tenant oflegal advocacy by attempting to

elicit testimony from witnesses without knowing their relevance to the issue before the court. In

denying the Office of Attorney General a hearing in any true sense ofthe word,the Court has defied

the wishes ofthe Supreme Court and has again disregarded constitutional protections afforded to the

Office of Attorney General and its employees in favor of holding a proceeding that was a closer

approximation a Stalinist show trial than a fair proceeding under the laws of this Nation and this

Commonwealth.

      2. The Court's manner ofproceeding has violated the Separation of Powers Doctrine
because the Office ofAttorney General cannotfulfill its law enforcementfunction.

        Because,consistent with the Protective Order,the Office ofAttorney General cannot take any

action that relates in any way to the Special Prosecutor's investigation, it cannot fulfill its function as

a law enforcement entity. The Attorney General is the chief law enforcement officer of the

Commonwealth. 71 P.S. § 732-206(a). Despite this position, she and her appointed deputies cannot

investigate leaks of matters occurring before the Grand Jury. As but one example,the Philadelphia

Inquirer recently published information relating to an encounter between a friend of Attorney Fina

and an employee ofthe Office of Attorney General, indicating that the Protective Order is based on

that encounter. A reporter has indicated that the paper has the "motiorf for the Protective Order,

apparently referring to the transcript to which the Office ofAttorney General has been denied access.

See Exhibit D. In other words, the leaks of matters occurring before the Grand Jury are ongoing,

and the Office of Attorney General's hands are tied. In a bizarre twist, it would appear that the

media has greater access to information in a leak investigation than the parties involved. Instead of

the Office of Attorney General performing its statutory and constitutional function, the Special



                                                   19
Prosecutor, at the direction ofthe Court, has assumed sole responsibility for this Executive function.

 See generally Robinson Twp. v. Commonwealth,83 A.3d 901,991 (Pa.2013). The Protective Order

is unconstitutional for this additional reason.

        The Office of Attorney General also cannot investigate and flush out any crimes that may

have been committed regarding information provided to the Supervising Judge. As the Office of

Attorney General has no access to the facts it is impossible for the chief law enforcement officer of

the state to ensure that the information provided to the Court is true and correct.

        3. Substantial evidence ofwitness intimidation cannot have been provided to the Court.

        The Office of Attorney General, having, essentially no knowledge ofthe factual basis ofthe

Protective Order, submits that substantial evidence of witness intimidation cannot have been

provided to the Court.      While merely guessing at the facts, the Office of Attorney General

questioned some employees known to have been in and around the Grand Jury Suite on the day in

question. In the answer to the Application for Special Relief, the Special Prosecutor referred to

contact between agents ofthe Office of Attorney General and Frank Fina and Marc Costanzo. The

Grand Jury suite is located in the same building and on the same floor as the Norristown offices of

the Office of Attorney General; contact with the witnesses would be virtually unavoidable. On the

day of their testimony, Frank Fina and Marc Costanzo encountered Special Agent Michael A.

Miletto on their way to the Grand Jury room. Agent Miletto was involved in the investigation that is

the subject of the Special Prosecutor's inquiry and has previously testified before the Grand Jury.

The precise nature of the encounter between Agent Miletto and Attorneys Fina and Costanzo is

unclear. The Office of Attorney General has been prohibited from learning the facts surrounding the

encounter, but Agent Miletto denies that any act ofobstruction, intimidation, or retaliation occurred

on August 26, 2014, or that any act of his could reasonably be construed as such. The Office of


                                                  20
Attorney General had planned on presenting employees for testimony to refute intimidation but could

not do so when denied the basic factual basis of the intimidation allegations by the Court.

        To this, it should be added that both Frank Fina and Marc Costanzo are highly experienced

prosecutors who have not only associated with law enforcement officers on a regular basis, but have

supervised many law enforcement officers, including agents of the Office of Attorney General.

Neither would be intimidated by an elevator ride with agents. The fact that the conduct ofthe agents

did not deter either attorney from testifying shows that neither was, in fact, intimidated.

       In the answer to the Office ofAttorney General's Application for Special Relief, the Special

Prosecutor referred repeatedly to the disclosure of emails containing pornographic content or

attachments. In fact, the reference was repeated approximately twenty (20) times. The Special

Prosecutor also states in his answer that the ex parte hearing was held on August 25,2014 before the

two(2) witnesses testified before the Grand Jury on Tuesday, August 26,2014. Recently, there has

been considerable media coverage relating to the release ofinformation about the exchange ofsuch

emails by members and former members of the Office of Attorney General under prior

administrations. These emails were discovered during a review of the investigation and highly

publicized prosecution of Gerald A. Sandusky for sexual contact with underage boys and at the

insistence of the complaining witness, Frank Fina.

       During that review,the Office ofAttorney General sought a number ofdisclosure orders from

the Honorable Norman A. Krumenacker III, who was specially appointed to handle matters relating

to the Sandusky investigation. Some ofthose disclosure orders related to interviews ofFrank Fina.

As a part of that process, Mr. Fina insisted that not only his emails found within the context ofthe

Sandusky review be turned over to him, but all emails that he had sent and received during that time

period be recovered and turned over. The Office ofAttorney General believed the total email history

                                                21
unnecessary and Attorney Fina sought a court order to recover all emails. Those emails had been

deleted from the archived electronic records ofthe Office ofAttorney General. However,the Office

of Attorney General was able to retrieve the emails. While reviewing the emails, the Office of

Attorney General learned that the pornographic emails existed. Attorney Fina suddenly lost interest

in the emails; he and his counsel failed to appear at the Office of Attorney General to review the

material they fought so hard to obtain.

        While considering what to do with the emails and consulting human resources experts and

lawyers in the Civil Law Division, the Office of Attorney General began to receive requests for

records under the Right to Know Law. In order to be fair, the Office ofAttorney General then sought

the opinion of outside counsel regarding its Right to Know Law responsibilities. Shortly thereafter,

Attorney Fina sought and obtained from Judge Krumenacker an order prohibiting the release ofthe

emails pending a determination by Judge Krumenacker as to whether he had jurisdiction to block the

release permanently. The public interest in the emails began to rise and Attorney Fina then sought a

protective order, apparently stating that the emails were a ploy to keep him and Attorney Costanzo

from testifying before the Grand Jury. By the time that Judge Krumenacker determined that he did

not have jurisdiction, Attorney Fina had obtained his Protective Order implicitly barring release of

the emails. During that time, the independent counsel determined that the emails were not records

subject to the Right to Know Law but that the Attorney General had the discretion to release them if

she determined that the disclosure would be in the public interest. The Attorney General in fact

made that determination and has released the emails with the exception that any reference to Mr.

Fina and Mr. Costanzo was omitted.

        It is without question that it is ofinterest to the public that a ChiefDeputy Attorney General,

overseeing the prosecution of sexual offenses, was sending emails of pictures of duct tape with a

                                                22
caption , "Duct tape turns no, no, no to MMMMMM". It is without question that emails titled"Men

in Training" which photographically depict a prepubescent girl hold her underpants open while an

even younger boy looks down her pants are of interest to the public. It is further without question

that a video clip emailed where five men holding the limbs of one woman put a champagne bottle

into her vagina as it is exploding and then one man drinks the liquid from her vaginal area is of

interest to the public. Emails ofthis nature are ofgreat interest to a public who would like to believe

that prosecutors, supervising and prosecuting sexual offenses,are not mocking nonconsensual sexual

acts or finding humor in minors used for sexual innuendo.

        A review ofthis situation does not show any attempt to retaliate. Instead, it appears to be an

elaborate scheme to keep from the public eye bad and unforgiveable behavior. The Office of

Attorney General cannot know the subject of Attorney Fina's testimony because it does not have

access to that testimony. As far as can be discerned, Attorney Fina would be a background witness

based on his knowledge of the investigation about which there may have been a leak. There is no

reason for retaliation from the Office ofAttorney General. Attorney Fina did not work for the Office

of Attorney General at the time in which information was allegedly leaked. The Grand Jury process

is being manipulated to protect Attorney Fina and keep his own misconduct out of the view of an

interested and deserving public.

       The Court has issued a Protective Order despite the absence of any connection between the

emails and the Special Prosecutor's investigation. In fact, a number ofprominent persons have been

seriously impacted while Attorney Fina has been granted immunity, despite the absence of any

reasonable inference that disclosure of the emails relates to his Grand Jury testimony. The fact is

that the emails were discovered at the insistence of Attorney Fina, and to suggest that the OAG has

devised a conspiracy to use the emails to silence Attorney Fina is illogical and not supported by fact.

                                                 23
 Attorney Fina is alone responsible for the recovery ofthe emails that are ofinterest to the public and

are in no way related to the Grand Jury inquiry. It was he who insisted that the emails be recovered

and it is he who continues to use Court action to keep them secret. The end result of Fina's

machinations is not only that the Office of Attorney General has been prohibited from fully

informing the citizens ofthis Commonwealth about a matter ofgreat public interest and importance,

but also that the information that the Office has been permitted to release is incomplete,thus giving

the public an inaccurate and skewed impression of the conduct that actually took place.

VII. CONCLUSION

        For the foregoing reasons,the Pennsylvania Office ofAttorney General respectfully requests

that this Honorable Court vacate the protective order of the Supervising Judge of the Thirty-Fifth

Statewide Investigating Grand Jury encompassed by the four related and interconnected Orders dated

August 27, 2014, September 17, 2014, and October 30, 2014.

                                           Respectfully submitted,




                                           KA HLEEN G.
                                           Attorney General
                                           Commonwealth of Pennsylvania



Office of Attorney General
 e
 1 Floor-Strawberry Square
Harrisburg, PA 17120
(717) 705-0098
(Fax)(717) 783-5431

November 10, 2014




                                                 24
EXHI IT "A"
 State A.G. probed Philly NAACP leader Mondesire's finances 5 years ago                                                                                                                Page 1 of5

      Monday, November 10, 2014 .1
                                                                                                                                            Member Login:     Sign In l   Register f t g

                                                                                                                                                   —

                              pz
                                 n()John Bolaris' Forecast
                                    Philadelphia, PA                           phillyocom                                                    . Search                      Subrn
                                                                                                                                                                                   1
                                                                                                                                                                                       ErnStraterr
                                                                                                                                                                                       DAILY NEWS

             It I      News I           Sports I      Entertainment I               Business I          Opinion         I     Food     I    Lifestyle I        Health              More
           BREAKING     NEWS VIDEO       VOICES/BLOCS    PHILADELPHIA        NEW JERSEY      POLITICS    EDUCATION          OPINION   OBITUARIES   NATION/WORLD           WEATHER      TRAFFIC
           -LOTTERY —


                                                                                                                                                                                    Show Ad

      State A.G. probed Philly NAACP
      leader Mondesire's finances 5 years
      ago
       M                 Tweet) 7                   Reddit         Ernaill
       'r




                                                                                                                                       Latest NCUYS Video




       J. Whyatt Mondesiie. fanner President of the Philadelphia Chapter of the NAACP on August 10, 2000 (David Maialetti/
       Staff Photographer)



                                           CHRIS BRENNAN, Daily News Staff Writer brennac@phillynews.com,
                                           215-854-5973V
                                           LAST UPDATED: Thursday, June 5. 2014, 9:45 PM
                                                                                                                                       ilosl Viewed News Slories:

                                                                       STATE ATTORNEY General Kathleen                                                        Bouncers shoot man
                                             DAilY NEW$                Kane is reviewing a 2009 grand-jury                                                    at Phila. strip club
                                           investigation of J. Whyatt Mondesire, former head of the
                                           NAACP in Philadelphia, and one of his employees, according
                                           to documents obtained by the Daily News.
                                                                                                                                                              Teen pulls Philly cop
                                                                                                                                                              from burning car
                                           Mondesire's employee, Harriet Garrett, and her daughter
                                           pleaded guilty in 2010 to stealing nearly $220,000 in state
                                           grant money for a job-training program. Garrett was
                                           sentenced to a minimum of six months in jail and ordered to
                                                                                                                                                              Another teacher
                                           pay restitution. Her daughter got 18 months probation.                                                             assaulted at Bartram

                                           A 2009 memo written by then-Deputy Attorney General
                                           Wlliam Davis Jr. says investigators "uncovered what
                                           appeared to be questionable spending': of state money by                                                   Kane's car crash
       -     .                             Mondesire.                                                                                 tiff4Y-70 derailed testimony
                    !.ing.grOoYinOtr:
                    ,
            F•nd.Vic.
                   ,                                                                                                                                  again
                                           Kane, a Democrat, is now trying to determine what happened                                 gr-   2..4;4121
                 Minibearm:1                                                                                                                            At"
                                           with the Mondesire investigation. Gov. Corbett, a Republican,
                                           was the attorney general at the time.                                                                              US bishops struggling
                                                                                                                                                              to adapt to pope
                                           MORE COVERAGE
                                           Police probe shooting at upper Montco complex
                                           Christie chief of staff subpoenaed




http://www.philly.com/philly/news/20140606 State_A_G                                                                                       probed_Philly... 11/10/2014
Stale A.G. probed Philly NAACP leader Mondesire's finances 5 years ago                                                                              Page 2 of 5

          Travel Deals                 Mondesire, 64, says he was never questioned and denies any
                                       financial wrongdoing.

                                       The 2009 Davis memo detailed for his bosses what had been
                                       uncovered about Mondesire and Garrett, who worked at the
                                       Philadelphia Sunday Sun, a weekly newspaper Mondesire
                                       publishes.
       6249 E up — Ends 11/16:
       Caribbean Cruise Sale
                                       A nonprofit called Next Generation Community Development
       w/Upgrades
       See all travel deals.
                                       Corp., which is operated by Mondesire, held a state-
                                       government grant for a jobs-training program in 2004 and
       LISTED BYTRAYEIX00
       'Some taxes, Wes ackiltlonal
                                       2005, but handed it off to Garrett, who ran another nonprofit
                                                                                                         A/so on Philly.COM
                                       called Creative Urban Education Systems, or CUES,
                                                                                                         BUSINESS:
                                       according to the Davis memo.                                                           GM ordered switches
                                                                                                                              nearly 2 months
        Weekly Circulars                                                                                                      before recall
                                       Mondesire was listed as chairman of the CUES board, the
                                       memo noted, while Garrett served as the treasurer for Next
                                       Generation's board.
       %OnZEE                                                                                            HEALTH:

       KVEIVIR
           _
                                       Davis wrote his memo to then-Chief Deputy Attorney General                             The 5 best exercises
                                                                                                                              for runners
       BUYTWOF:i:              ;       Frank Fina and then-Senior Deputy Attorney General E. Marc
       TARGET USA:                     Costanzo.
       Buy Two, Get One Free
       All Video Games
       THIS WEEK ONLY                 Corbett, as attorney general, named Fina in 2006 to head a
                                                                                                         SPORTS:
                                      new public-corruption unit and Costanzo to work on cases for                            Sanchez has chance to
                                      the unit in the Philadelphia region.                                                    be great
        1:233
        MAKE
        more
        HAPPEN
        YON LeS5
                                      Fina and Costanzo now work in a similar unit for District
                                      Attorney Seth Williams.
       1    En--               •••
       1sA2                                                                                              ENTERTAINMENT:
       STAPLES:                       In the memo, Davis wrote:                                                               Stephen A. Smith to
       Make More Happen For                                                                                                   broadcast from
       Less                                                                                                                   UPenn
       THIS WEEK ONLY                 * Next Generation's bank-account records, obtained with a
                                      grand-jury subpoena, showed deposits of $1.3 million in
       See More Circulars.
                                      government grants in a one-year period.
                                                                                                        FOOD:
                                                                                                                             Rockhill: Pizza and
                                      Another $521,000 irt the account came from political                                   steaks return to a
                                      campaigns, rent payments and the intermingling of money                                Cheriy Hill landmark
                                      from the Sunday Sun, which is owned and operated by
                                      Mondesire, the memo said.
                                                                                                        JOBS:

                                      * Next Generation paid $2,273 to the Philadelphia Club, a                               How should I manage
                                                                                                                              my workload while
                                      private and exclusive club in Center City.                                              I'm on vacation?

                                      * Next Generation spent "tens of thousands," writing checks to
                                      pay Mondesire's American Express bill for "clothes, food,
                                                                                                        Stay Cmuteeted
                                      lodging gas and entertainment and a loan from Mellon Bank.
                                                                                                        Get the latest Phillycom Daily Headlines newsletter
                                      There were also checks written to Mondesire and to "cash."        delivered to your email. Sign up now!

                                                                                                         Enter email address to sign up
                                      * Next Generation wrote checks for $169,960 to Charles and
                                      Claudia Tasco and their company, C&C Construction.                Already a philly.com member? 0 Yes 0 No

                                      (Charles Tasco is the son of City Councilwoman Marian
                                      Tasco, a friend and political ally of Mondesires for more than
                                      three decades.)
                                                                                                       ',,- ADAILY NEWS ORIG11411121
                                                                                                           ,
                                                                                                                                          Ai4 NEWS
                                       $6,431 in CUES money was given to Mondesire for what
                                      Garrett called consulting. That type of expense was not           FOR THE COMPLETE
                                      allowed, according to the rules of the grant.                     DAILY NEWS EXPERIENCE,

                                      * In "various correspondence between Garrett and Mondesire
                                                                                                            ACME                      EM
                                      discovered by investigators, she questioned payments of           JOIN OR LOGIN NOW >
                                      more than $70,000 he made to Claudia Tasco.

                                      * CUES paid $1,099 for health insurance for Mondesire.

                                      * Davis wanted to question Mondesire - and possibly
                                      subpoena him for sworn grand-jury testimony - about Garrett,
                                      CUES and Next Generation.




http://www.philly.com/philly/news/20140606_State_A_G                                                      probed_Philly... 11/10/2014
State A.G. probed Philly NAACP leader Mondesire's finances 5 years ago                               Page 3 of 5




                     Never questioned

                     Mondesire, a former Inquirer reporter who served as the top
                     aide to the late U.S. Rep. Bill Gray, said no one from the
                     A.O.'s Office ever questioned him.

                    "We didn't use any money for personal gain," Mondesire said.

                     He said that he has not seen the A.G. Office's documents and
                     twice declined an offer from the Daily News to review them.

                     Mondesire said C&C Construction worked on four properties,
                     including the NAACP headquarters and his newspaper office,
                     where the Next Generation non-profit is also located.

                    "We bought supplies with my American Express card for
                    construction," he said.

                    "They never asked me a single question back in 2009. We
                    rehabbed the buildings. We spent money buying stuff for the
                     buildings, construction and paying off developers."

                    Garrett declined to comment about the investigations. Her
                    daughter did not respond to requests for comment.

                    The May 2010 news release about Garretfs arrest featured
                    Corbett laying out the charges.

                    Corbett did not respond this week to two questions: Was he
                    briefed on the Mondesire investigation and did he play a role
                    in deciding what happened with that probe?

                    Mondesire was suspended by the NAACP's national
                    headquarters in April after he feuded publicly with board
                    members about the finances of the local chapter and Next
                    Generation.

                    Those board members - Sid Booker, Donald "Ducky" Birts
                    and the Rev. Elisha Morris - also were suspended.

                    Booker and Morris, who say they are still Next Generation
                    board members, are now asking a Common Pleas judge to
                    force Mondesire to show them the nonprofit's financial
                    records.

                    As a judge considers that request, Kane's staff is reviewing
                    what became of the 2009 Mondesire probe.

                    David Peifer, who heads the A.G.'s Bureau of Special
                    Investigations, on March 21 interviewed Michael Miletto, the
                    special agent who investigated Garrett and Mondesire.

                    The Daily News obtained a transcript of that taped interview.

                    Miletto told Peifer that he subpoenaed Next Generation's
                    bank account, the transcript shows.

                   "When I did that, I found that there was a whole bunch of
                   money that appeared to me to be donations to the NAACP,
                   not [Mondesire], and they were going into Next Generation's
                   account and they were being used for [Mondesire's] lifestyle -
                   much of it," Miletto told Peifer.

                   Miletto said he was taken off the case after Fina and
                   Costanzo were told about the probe, according to the
                   transcript.




http://www.philly.com/philly/news/20140606_State_A_G                                probed_Philly... 11/10/2014
State A.G. probed PhiIly NAACP leader Mondesire's finances 5 years ago                                    Page 4 of 5

                     Miletto said "criminal activity was just ignored" after that. He
                     added that two accountants who had worked for Mondesire
                     had provided taped statements, with one asking for immunity
                     and the other asking for protection.

                     Fina and Costanzo declined to comment about the Mondesire
                     investigation, citing the secrecy of grand-jury proceedings.

                     Davis, now in private practice, also declined to comment,
                     citing the same restriction.

                     Miletto, who still works for the A.G.'s office, also declined to
                     comment.

                     Peifer referred questions to Kane's communications staff.

                     J.J. Abbott, a spokesman for Kane, declined to comment.




                    The Kane-Fina feud

                   • Fina and Costanzo have a complicated and controversial
                     relationship with Kane.

                    Kane criticized Corbett's tenure as attorney general when she
                    ran for office in 2012, specifically targeting the Penn State
                    child-abuse scandal that sent former assistant football coach
                    Jerry Sandusky to prison.

                    Kane's staff is now conducting an extensive review of that
                    investigation.

                    Fina led the Sandusky probe.

                    Kane, on Feb. 5, issued a statement noting that her office's
                    Sandusky review had been underway for one year, adding
                    that delays in the undertaking "will be described in more detail
                    when the report is made public."

                    A month later, the Inquirer reported that Kane declined to
                    pursue an investigation previously led by Fina and Costanzo,
                    starting in 2010, that used Philadelphia lobbyist Tyron Ali as a
                    confidential informant to tape conversations with four Philly
                    state representatives and a former Traffic Court judge. On the
                    tapes, the representatives and judge accept cash or gifts from
                    Ali.

                    Kane has said Fina dropped 2,033 criminal counts against Ali,
                    who had been charged with stealing $430,000 from a state
                    program, 24 days before she was sworn into office.

                    She said that "extraordinarily lenienr deal "crippled the
                    chance of this case succeeding in prosecution."

                    Fina, in a letter published by'the Inquirer a week after the first
                    story ran, called on Kane to explain her decision.

                    The Inquirer also published a letter that day from Fina's boss,
                    Williams, critical of Kane.

                   Kane eventually turned over the Ali case file to Williams, who
                   is now examining whether charges can be brought against the
                   four representatives and the Traffic Court judge, who is
                    currently on trial in an unrelated federal corruption case.




http://www.philly.com/phiIly/news/20140606_State A_G                                     probed_Philly... 11/10/2014
State A.G. probed Philly NAACP leader Mondesire's finances 5 years ago   Page 5 of 5

                                  On Twitter: @ChrisBrennanDN


                                  Blog: ph.ly/PhillyCloutcom


      CH RLS BRENNAN
      Daily News Staff Writer brenna*phillynews.com,
      215-854-5973V
EXHIBIT "B"
Special prosecutor probes Pa. Attomey General's Office                                                                                                                   Page 1 of5

  Monday, November 10, 2014                                                                                                             Member Login: Sign in l Register if         t     gl




                        Do
                            fr ()John Bolaris' Forecast »
                                 Philadelphia. PA                          phillyecom                                                      LSearcn                 Gubrrl
                                                                                                                                                                         I   15rAntaar
                                                                                                                                                                             DAILY NEWS



              I   News I Sports                   I Entertainment I             Business I           Opinion         I      Food    I   Lifestyle        Health      I    More
      _
    BREAKING      NEWS VIDEO        VOICES/BLOGS        PHILADELPHIA NEWS      NEW JERSEY       POLITICS     EDUCATION        OBITUARIES    NATION/WORLD     WEATHER      TRAFFIC
    LOTTERY




                           CX"Dy                                                                                               America's
                              Go Further                                                                                       Favorite Brand'
                         Clalrndlsclosure.



  Special prosecutor probes Pa.                                                                                                                                           Advertisement.



  Attorney General's Office                                                                                                                             Here are 25 of the most
                                                                                                                                                        gorgeous cheerleaders on
      Share                  L                      Reddit I I   Email I
                                                                                                                                                        NFL sidelines.




                                                                                                                                                        Shop Brilliant Earth's beyond
                                                                                                                                                        conflict free diamond rings,
                                                                                                                                                        antique rings, and fine
                                                                                                                                                        jewelry!



                                                                                                                                                     CO
                                                                                                                                                      ow Top 10 Richest Women In The
                                                                                                                                                         World




                                                                                                                                                        If you owe less than $625,000
                                                                                                                                                        on your home, use the
                                                                                                                                                        President's Refi Program to
                                                                                                                                                        save up to $3,000/Yr




                                                                                                                                                          The 40 MPG Cars of 2014




                                                                                                                                                        29 of The Most Well Endowed
                                                                                                                                                         n Hollywood!

   Pa. Attorney General Kathleen G. Kane faces questions over how her office handled secret records. A special prosecutor
   has issued subpoenas to her office, others. MICHAEL BRYANT / Slat! Photogiaphe,, tile



                                             Craig R. McCoy and Angela Couloumbis, Inquirer Staff writers
                                                                                                                                    Latest News Video
                                             LAST UPDATED: Sunday, August 31, 2014, 1:08 AM


                                                                     A special prosecutor is investigating
                                              Efte Jinqyircr      whether the office of Pennsylvania
                                             Attorney General Kathleen G. Kane leaked confidential grand
                                             jury material to a newspaper in a bid to strike back at former
                                             prosecutors in the office who had been critical of her,
                                             according to several people familiar with the matter.

                                             The special prosecutor has issued several subpoenas to
                                             Kane's office and others to explore how secret records
                                             became public this year about a 2009 investigation by the
                                             Attorney General's Office involving Philadelphia political
                                             activist J. Whyatt Mondesire, the sources said.                                       More videos:


                                             Though there have been periodic inquiries into grand jury
                                             leaks in the past, this appears to be first time the state
                                             attorney general or top staffers in the office have come under
                                             scrutiny.
                                                                                                                                    Most Viewed News Stories:




http://www.philly.com/philly/news/politics/20140831_Headline_here_in_...                                                                                             11/10/2014
Special prosecutor probes Pa. Attorney General's Office                                                                          Page 2 of 5

                                   Reached for comment late Saturday afternoon about reports
                                                                                                                      Bouncers shoot man
                                   of the leak probe, J.J. Abbott, a Kane spokesman, referred                         at Phila. strip club
                                   those questions to Renee Martin,,Kane's acting

        MORE                       communications director. Martin did not return phone calls.

        THAN                       It is unclear who commissioned the investigation, nor was The                      Kane's car crash
                                   Inquirer able to determine the special prosector's name. But                       derailed testimony
        50,000                     typically, sources said, such a decision would need approval
                                                                                                                      again
     DIFFERENT                     from the Pennsylvania Supreme Court.
       MOVIES
     AND SHOWS.                    A person who violates grand jury secrecy rules may be found                        US bishops struggling
                                                                                                                      to adapt to pope
                                   guilty of contempt of court and sentenced to up to six months
                                   in prison.

                                   The leak inquiry was prompted by a Philadelphia Daily News
                                   article in June that drew heavily upon a 2009 internal memo                        Merchants say
                                                                                                                      cigarette tax is a
                                   prepared as part of a grand jury investigation that                                business-killer
                                   summarized the status of the Mondesire probe.

                                   The newspaper story questioned whether top prosecutors Hi
                                   the office at the time, including then-Chief Deputy Attorney                       Pa. official's
                                                                                                                      complicated life as a
                                   General Frank G. Fina, had pursued the Mondesire probe                             lesbian
                                   aggressively.

                                   Over the last year, Kane, a Democrat, has been locked in an
                                   increasingly bruising battle with Fina and other former
                                   prosecutors and investigators who worked under her
                                   Republican predecessors over how certain high-profile cases
      Travel Deals                 were handled.

                                   Critics have faulted Kane for her decision to shut down a sting
                                   launched by Fina that sources and investigative documents
                                   say captured five Philadelphia Democratic officials taking
                                   cash payments or gifts.

   $249 & up -- Ends 11/16:        The Daily News article based on the leak seemed to suggest
                                                                                                     Also on Philly.com
   Caribbean Cruise Sale           Fina and other former state prosecutors had fallen short in
   w/Upgrades                                                                                        BUSINESS:
                                   pursuing a case against Mondesire.                                                 GM ordered switches
   See all travel deals »
                                                                                                                      nearly 2 months
                                   Fina did not return telephone calls seeking comment for this                       before recall
   LISTEDay TRAVELZOO
   -Some taxes. tees acktillocat   article. In a previous interview, he adamantly denied any
                                   suggestion that he did not aggressively pursue the Mondesire
                                                                                                     HEALTH:
                                   investigation, as has the lead prosecutor who was assigned to
   Weekly Circulars                                                                                                   The 5 best exercises
                                   that probe.                                                                        for runners

                                   No charges were filed in that case. Mondesire, a longtime
                                   leader of the NAACP in Philadelphia, has denied any
                                   wrongdoing.
   Kgfetil                                                                                           SPORTS:

   BUYTWO                                                                                                             Sanchez has chance to
                                   In a twist, the special prosecutor's leak investigation has                        be great
   TARGET USA:
   Buy Two, Get One Free           intersected with a separate and seemingly unrelated legal
   All Video Games                 fight involving many of the same combatants in another
   THIS WEEK ONLY
                                   matter: the exchange of sexually explicit e-mails among
                                                                                                     ENTERTAINMENT:
                                   former and current state officials.                                                Stephen A. Smith to
    MAKE                                                                                                              broadcast from
    rnore
    HAPPEN                         The messages, shared on state computers and sometimes                              UPenn
    Fas LESS
                                   through government e-mail accounts, are said to have
                                   contained pornographic images, jokes, cartoons, and other
   STAPLES:
                                   private messages, according to people familiar with them.
   Make More Happen For
   Less




http://www.philly.com/philly/news/politics/20140831_Headline here_in_...                                                        11/10/2014
Special prosecutor probes Pa. Attorney General's Office                                                                                Page 3 of5

   THIS WEEK ONLY
                          Not all the recipients are known. By some accounts, some of                                  make over a South St.
   See More Circulars »   the material was circulated among scores of officials, from                                  bar
                          homicide investigators in the Attorney General's Office to
                          state prosecutors and other state officials, including top
                                                                                              JOBS:
                          Pennsylvania jurists.
                                                                                                                      How should I manage
                                                                                                                      my workload while
                          The Inquirer and other news organizations have filed Right-to-                              I'm on vacation?
                          Know requests with the Attorney General's Office seeking
                          information about those e-mails, but a judge has blocked the
                          office from deciding whether they can be released.                  Stay Connected

                                                                                              Get the latest Philly.com Daily Headlines newsletter
                          The e-mails have become an issue in connection with the             delivered to your email. Sign up now!

                          leak inquiry, with some Kane critics arguing that Kane's office
                          is using the threat of their release as a way to silence
                                                                                              I   Enter email address to sign up

                                                                                              Already a philly.com member? 0 Yes 0 No
                          criticism, sources told The Inquirer.

                          In an article published Saturday, the Pittsburgh Tribune-
                          Review reported that the Attorney General's Office, in                  AN INQUIRER ORIGINAL'            .     Ilnqgirer
                          response to that newspaper's Right-to-Know request, had
                          said a judicial stay barred the office from saying whether it       DISCOVER THE
                          could release the e-mails.
                                                                                              IMPROVED
                          Martin, Kane's chief spokeswoman, told the Pittsburgh               INQUIRER
                          newspaper she could not reveal the name of the judge or the
                                                                                              LEARN MORE
                          court that issued the stay.

                          That a judge has issued a temporary stay suggests that legal
                          fight is ongoing.

                          The leak investigation by the special prosecutor was launched
                          after a June 6 article in the Daily News that Kane was
                          reviewing a 2009 grand jury investigation into the finances of
                          Mondesire, former head of the NAACP Philadelphia chapter,
                          and of one of his employees.

                          The article cited a 2009 memo written by then-Deputy
                          Attorney General William Davis Jr. to Fina and then-Senior
                          Deputy Attorney General E. Marc Costanzo. Among other
                          things, the memo said investigators had "uncovered what
                          appeared to be questionable spending of state money by
                          Mondesire." The article also listed examples of the alleged
                          questionable spending Davis had included in the memo.

                          The Daily News article said Kane wanted to find out what
                          happened with the investigation. Mondesire said state
                          prosecutors never interviewed him.

                          In an interview with The Inquirer this summer, Davis said it
                          was false to suggest Fina had impeded the probe.

                          The Daily News article reported that a top Kane aide had in
                          March interviewed an investigator with the Attorney General's
                          Office who had worked on the Mondesire case. The Daily
                          News obtained a tape of that interview. In it, the paper
                          reported, the investigator said he had been taken off the case
                          after he told Fina and Costanzo about his work.

                          Davis, in the interview with The Inquirer, said that the agent in
                          question had been replaced and that the probe had
                          continued. "It wasn't dropped," Davis said.




http://www.philly.com/philly/news/politics/20140831_Headline_here_in_...                                                               11/10/2014
Special prosecutor probes Pa. Attomey General's Office                                        Page 4 of 5

                            For Fina and other former prosecutors and investigators in the
                            Attorney General's Office, and for Kane and her top
                            command, the quarrel over the alleged grand jury leaks, the
                            handling of the Mondesire case, and the sexually explicit
                            e-mails is the latest skirmish in a war that dates to Kane's
                            2012 bid for office.

                            In that race, Kane sharply criticized Fina's leadership of the
                            investigation into serial child sex abuser Jerry Sandusky. She
                            suggested political consideration delayed the probe into the
                            former assistant football coach at Pennsylvania State
                            University.

                            She also hired a former federal prosecutor to reinvestigate the
                            Sandusky case. In a recent report, that ex-prosecutor said he
                            found no evidence the probe had been delayed for political
                            reasons but said the investigation might have moved more
                            quickly.

                            In.her first months in office, Kane also secretly shut down a
                            probe Fina began that sources and investigative documents
                            say caught five elected officials, all Philadelphia Democrats,
                            on tape taking cash, money orders, or, in one case, a $2,000
                            bracelet.

                            After The Inquirer this year revealed Kane's decision to end
                            the sting, she said the investigation had been carried out
                            poorly and was possibly tainted by racial targeting. All five
                            caught on tape are African American.

                            Fina vigorously defended the investigation. His current boss,
                            Philadelphia District Attorney Seth Williams, has taken on the
                            case.

                           In recent years, judges have approved a series of probes to
                           get to the bottom of leaks, such as information that became
                           public in news stories about the separate investigations into
                           former casino operator Louis DeNaples and $andusky.

                            Judge Barry Feudale jailed a former investigator with the
                            Attorney General's Office for leaks related to an investigation
                            into prison conditions in Lackawanna County.

                           Feudale jailed him for the maximum time permitted at the time
                           for that form of contempt of court, 15 days. After Feudale
                           complained vigorously that such a penalty was too mild, the
                           possible maximum was increased to its current six months.




                           acouloumbis@phillynews.com


                           717-787-5934V

                           @Angelaslnk




  Craig R. McCoy and Angela Coulounthis
  Inquirer Stuff Milers




http://www.philly.com/philly/news/politics/20140831_Headline_here_in_...                      11/10/2014
EXHIBIT "C"
Kane's car crash derailed testimony a second time                                                                                                                               Page 1 of4

      Monday, November 10. 2014 ]
                                                                                                                                         Member Login, Sign ln l Register if          t g:


                                                                              phillyocom                                                  LS_earch                    Suboi
                                                                                                                                                                               2Ehrjegturer
                                                                                                                                                                               LIANYNEWS


           IV I News I Sports I Entertainment I Business I Opinion I Food I Lifestyle I Health I                                                                            More
                                          _    _
          BREAKING       NEWS VIDEO       VOICES/BLOGS   PHILADELPHIA       NEW JERSEY      POLITICS     EDUCATION      OPINION   OBITUARIES      NATION/WORLD     WEATHER     TRAFFIC
          LOTTERY


                                                                                                                                                                              Show Ad zL..:


      Kane's car crash derailed testimony                                                                                                                                  Advertisement


      a second time                                                                                                                                       Women have been urged to
                                                                                                                                                          cease posting these kinds of
      (    Share I   1    Tweet]                ]   Reddit        Email)     253 COMMENTS—
                                                                                         '                                                                photos on social media.




                                                                                                                                   wrI S
                                                                                                                                                          Find out how Wells Fargo
                                                                                                                                   FARGO                  Advisors work with you to
                                                                                                                                                          help you reach your goals.




                                                                                                                                                     CS
                                                                                                                                                     me Top 10 Richest Women ln The
                                                                                                                                                        World




                                                                                                                                                           Odd Trick "Fights" Diabetes




                                                                                                                                                          The 40 Sexiest And Most
                                                                                                                                                          Revealing Celebrity Selfies
                                                                                                                                                          And Twitter Pics of All Dmet




                                                                                                                                                          Shop Brilliant Earth's beyond
                                                                                                                                                          conflict free diamond rings,
                                                                                                                                                          antique rings, and fine
                                                                                                                                                          ewelryl
       The 1999 Jeep that Attorney General Kathleen Kane's SUV hit early On the morning of Oct 21 irr, Dunmore, Lackawanna
       County. DAVID SWANSON / Staft Photographer



                                             Craig R. McCoy and Angela Couloumbis, Inquirer Staff writers
                                                                                                                                   Lutes( News Video

          NICU                               LAST UPDATED.Sunday, November 9, 2014, 1 10 AM


                                                                      The early-morning car accident that left
          .111 tttttt     1111,1VCP•Ir.
                                              Efic %glum
                                                                      Pennsylvania Attorney General Kathleen
                                            G. Kane with a concussion last month occurred hours before
                                            she was scheduled to testify in a grand jury investigation into
                                            possible improper leaks by her office, according to people
                                            with knowledge of the case.

                                            It was the second time this fall Kane canceled plans to take
                                            the stand, the sources said.

                                            Kane was scheduled to appear that morning in a Montgomery
                                            County courtroom, where a special prosecutor is examining
                                                                                                                                  More videos:
                                            how confidential records about a 2009 investigation run by
                                            her Republican predecessors became public.

                                            Her testimony has been rescheduled for later this month, the
                                            sources said. The grand jury expires within a few weeks, they
                                            said.                                                                                  Most Viewed News Stories:

                                                                                                                                                          Teen pulls Philly cop
                                                                                                                                                          from burning car
                                            MORE COVERAGE
                                            Wolf likely will face difficult dealings with GOP



                                            Renee Martin, Kane's spokeswoman, declined to discuss any
                                            matter related to the grand jury. She has said her office                                                     Bouncers shoot man
                                                                                                                                                          at Phila. strip club
                                            cannot even confirm or deny the existence of one.
           Travel Deals
                                                                                                                                   —7.tA.ertt
                                                                                                                                           ,  4      II




http://www.philly.com/philly/news/local/20141109_Kane_s_car_crash_der... 11/10/2014
Kane's car crash derailed testimony a second time                                                                                                       Page 2 of4

                                       She did say that Kane, 48, was recuperating and working
                                                                                                                                  Another teacher
                                       from her home in Clarks Summit, about 10 miles north of                                    assaulted at Bartram
                                       Scranton, and that her doctors had forbidden her to travel.
                                       Martin said that she did not know when Kane was expected to
                                       return to work in Harrisburg but that the attorney general was
       $249 8. up — Ends 11/16:
                                       connected with the office by computer and phone. She added:                                Kanes car crash •
                                                                                                                                  derailed testimony
       Caribbean Cruise Sale           "Ifs not affecting how work is done here."                                       ,         again
       w/Upgrades
       See all travel deals•           The Inquirer has reported that lawyer Thomas E. Carluccio is
                                       the special prosecutor for the grand jury sitting in Montgomery
       usno or TRAVfe.00
        'Some ta.es. toes addasonaI    County. His appointment was authorized by Chief Justice                                    US bishops struggling
                                                                                                                                  to adapt to pope
                                       Ronald D. Castille. In his position, Carluccio is examining an
                                       alleged leak to the Philadelphia Daily News about a 2009
        Weekly Circulars               grand jury inquiry into the finances of activist J. Whyatt
                                       Mondesire, former head of the Philadelphia NAACP.


                    MEE                Violating grand jury secrecy rules can be punished by up to
                                       six months in prison.
       BUYTWozga=
                                      The Daily News story questioned whether Frank G. Fina and
       TARGET USA:
                                      another ranking prosecutor in the Attorney General's Office
       Buy Two, Get One Free
       All Video Games                had pursued the Mondesire probe aggressively. No charges
       THIS WEEK ONLY
                                      were filed against Mondesire.

                                      Fina has been locked in an increasingly bitter and public
                                      battle with Kane over how cases were handled.
                                                                                                           Also on l'hilly.cont
                                      As part of Carluccids probe, his investigators have                 BUSINESS:
                                                                                                                                The io worst cars of
       KPENNEY:                       subpoenaed Kane and other officials on her staff.                                         all time
       Get an Extra 20% Off with
       Your JCP Credit Card and
       Coupon
                                      Kanes first planned appearance was canceled because she
       EXPIRES TOMORROW               had a scheduling conflict, the sources say. It was rescheduled
                                                                                                          HEALTH:
       See More Circulars•
                                      for Oct. 21.
                                                                                                                               The 5 best exercises
                                                                                                                               for runners
                                      Just before 7 that morning, the SUV carrying Kane and her
                                      security detail hit an empty parked car in Dunmore, a small
                                      town near Scranton, according to a police report. The vehicle
                                                                                                          SPORTS:
                                      that was hit - a 1999 Jeep - had dents on one side when an
                                                                                                                               Sanchez has chance to
                                      Inquirer photographer took photos of it last week.                                       be great

                                      The two agents with Kane at the time were Patrick Reese and
                                      Robert Ruddy. Both had been Dunmore police officers before
                                                                                                          ENTERTAINMENT:
                                      Kane hired them last year. Reese had been the police chief,                              Stephen A. Smith to
                                      Ruddy a veteran officer.                                                                 broadcast from
                                                                                                                               UPenn
                                      According to the police report, Ruddy was driving and Reese
                                      was in the front passenger seat.
                                                                                                          CRAIG LABAN
                                                                                                                               Bardot:
                                      The accident report by Dunmore police, released by Martin on                             Sophisticated, if a bit
                                      Oct. 31, said the crash occurred when the driver of the SUV                              faux, French fare
                                                                                                                               TX
                                      lost sight of the dark, rain-slicked road as his iPad slipped off
                                      the seat.                                                           JOBS:
                                                                                                                               How should I manage
                                      There was disagreement about whether Kane was wearing a                                  my workload while
                                      seat belt.                                                                               I'm on vacation?

                                      The report said Kane and the men were wearing shoulder and
                                                                                                           Stay Connected
                                      seat belts. But Martin said Kane was not belted in and struck
                                                                                                           Get the latest philly.com Daily Headlines newsletter
                                      her head on impact. The cost of the damage to her car was            delivered to your email. Sign up now!
                                      estimated at $964, state records show.
                                                                                                           Enter email address to sign up

                                      None of the three was taken to a hospital by emergency               Already a philly.com member? 0 Yes 0 No
                                      medical personnel, according to the police report. Kane did go
                                      to the emergency room, and subsequently visited her doctor,
                                      Martin said.

                                      Kane's office did not release information about the accident
                                      until The Inquirer asked about it 10 days after the crash.




http://www.philly.com/philly/news/loca1/20141109_Kane_s_car_crash_der... 11/10/2014
Kane's car crash derailed testimony a second time                                                                   Page 3 of4

                     Martin said the office didn't report the crash because it
                     considered it a minor matter that did not affect the office's
                                                                                      AN INQUIRER ORIGINAL   Utelltuittitrr
                     performance.

                     She said she also expected Dunmore police to issue the
                     news. That didn't happen. Dunmore Police Chief Sal
                     Marchese didn't retum calls from The Inquirer. He told the
                     Scranton Times-Tribune there was "no particular reason" for
                     not issuing the news.

                     Martin said last week all the participants were recovering."We
                     thank everyone for their concerns," she said in a statement.




                     acouloumbis@phillynews.com
                                                                                                                      ;
                     717-787-5934V @Angelaslnk
EXHIBIT "D"
Sources: Porn scandal misses Kane's main target                                                                                                                                                Page 1 of6

      Monday, November 10, 2014 j
                                                                                                                                                Member Login: Sign tr.              Register    f t g


                           52
                                   ()John Bolaris Forecast
                                     Philadelphia, PA                         phi[lyocom                                                          Search                            Subtn
                                                                                                                                                                                               art:pier]
                                                                                                                                                                                               DAILY N(WS


          dV     I   News I Sports               I    Entertainment I             Business         I   Opinion         I    Food        I       Lifestyle      I     Health           I     More
        BREAKING     NEWS VIDEO       VOICES/BLOGS PHILADELPHIA NEWS              NEW JERSEY      POLITICS EDUCATION             OBITUARIES        NATION/WORLD            WEATHER        TRAFFIC
       'LOTTERY-


                                                                                                                  ,Clichere,to find-out,with our                                            Close Ad X
                                  What wine goes with
                       •eirwararx•RWIIMIA                                                                          PAIRING GUIDE
                                                                                                                ''''       ''''''           -            .......           ... . ....•
                                                                                                                                                                                1    <
                                                                                                                  .                                                ...... ...
                                                               111.111.....••••.•4111.                   ....          F     E                       O
                                                                                                                                                     I'I'IS
                                                                                                                                                          I';;;I' l-
                                                                                                                                                                   I 17"
                                                                                                                                                                      S       .......

                                                                                                                                 Please enjpy respnnvibly.


      Sources: Porn scandal misses                                                                                                                                                        AdverUsement


      Kane's main target                                                                                                                                            Here are 25 of the most
                                                                                                                                                                    gorgeous cheerleaders on
         Share) f      Tweed                         Pedditi     , Email j   190 COMMENTS                                                                           NFL sidelines.




                                                                                                                                                                    29 of The Most Well Endowed
                                                                                                                                                                    in Hollywood!




                                                                                                                                                                    Changing jobs or retiring? Get
                                                                                                                                      WELLS
                                                                                                                                      FARGO                         a free guide to understand
                                                                                                                                                                    your 401(k) options.




                                                                                                                                                                   The 40 Sexiest And Most
                                                                                                                                                                   Revealing Celebrity Selfies
                                                                                                                                                                   And Twitter Pics of All Time!




                                                                                                                                                                    Shop Brilliant Earth's beyond
                                                                                                                                                                    conflict free diamond rings,
                                                                                                                                                                    antique rings, and fine
                                                                                                                                                                   jewelry!




                                                                                                                                                                   Controversy over new skinny
                                                                                                                                                                   pill — Is it too strong for store
                                                                                                                                                                   shelves?...
      Pennsylvania Attorney General Kathleen Kane and (Staf( file/ Michael Bryant and AP Photo/Bradley C Bower)


                                         Craig R. McCoy and Angela Couloumbis, Inquirer Staff Writers
                                         LAST UPDATED: Monday, October 13, 2014, 1.08 AM                                               Lilies! News Video
                                         POSTED: Monday, October 13, 2014, 12:05 AM


                                                               HARRISBURG - Attorney General
                                              f(t iluquirer
                                                               Kathleen G. Kane's unprecedented move
                                         to expose the swapping of pornographic e-mails on state time
                                         has so far cost four men their jobs, put another at risk of being
                                         stripped of his state post, and left three others deeply
                                         embarrassed.

                                         All of them may be collateral damage.

      GALLERY: Sources: Pom              So far, Kane has not landed a major blow on the man who
      scandal misses Kane's
      main target                        sources say has long been her main target: former state
                                         prosecutor Frank Fina.                                                                      More videos:


                                         In fact, shes been muzzled from doing so.


                                         MORE COVERAGE
                                         Porn scandal risk to Corbett campaign?
                                                                                                                                      Moat Viewed News Stories:




http://www.philly.com/philly/news/politics/20141013_Sources Porn_sca... 11/10/2014
Sources: Porn scandal misses Kane's main target                                                                                           Page 2 of6

                                      The story behind the e-mails is far more tangled than what
                                                                                                                          Teen pulls Philly cop
                                      has become public: that eight men, all with ties to Fina, have                      from burning car
                                      been named by Kane as sending or receiving X-rated e-mails
                                      in a widening scandal that has also touched a state Supreme
                                      Court justice.
                                                                                                                          Bouncers shoot man
                                      It involves a secret leak investigation, closed-door legal                          at Phila. strip club
                                      arguments, a protective order, and allegations of threats - all
                                      against a backdrop of a two-year battle between Kane and
                                      Fina that has become deeply personal, if not ugly.
                                                                                                                          Kane's car crash
                                      Fina is a career prosecutor known for high-profile public-                          derailed testimony
                                                                                                                          again
                                      corruption cases at the Attorney General's Office. He now
                                      works for Philadelphia District Attorney Seth Williams.

                                      Kane is the former assistant district attorney in Lackawanna                       US bishops struggling
                                                                                                                         to adapt to pope
                                      County who emerged from political obscurity to become the
                                      first woman and Democrat elected as Pennsylvania's top
                                      prosecutor.

                                      Both declined to comment for this story.                                           Temple student shot
                                                                                                                         outside frat party
                                     Numerous people with knowledge of their quarrel - including
                                     sources close to both - have said Fina participated in the
                                     exchange of X-rated e-mails.

                                     According to the same sources, Kane was intent on making
                                     that fact public.

                                     She wanted to expose what she believed was an entrenched
       6249 & up — Ends 11/16:       misogynistic culture in the Attorney General's Office when
       Caribbean Cruise Sale
       w/Upgrades
                                     Fina was a ranking prosecutor and before she took charge,
       See all travel deals r        people close to her say.

        LISTED BY TRAVELZOO          But in late summer, Fina obtained a ruling from a Montgomery
        'Sxne laws. mes Orli/bona)
                                     County judge barring Kane from citing his name publicly in
                                     almost any fashion, according to several sources familiar with     A/so on Philly.cont
                                     the ruling.                                                        BUSINESS:
        Weekly Circulars                                                                                                 The lc, worst cars of
                                                                                                                         all time
                                     Judge Wiliam R. Carpenter, overseeing a grand jury in the
        °WI
        r. ;
               ikZERIN
                 WINTER Aelr
                                     eastern part of the state, granted the order after Fina argued
                                     to the judge that Kane's office was using the threat of tying
                                     him to the sexually explicit e-mails to intimidate and silence     HEALTH:
         tz,0 0                      him and others, the sources said.                                                   The 5 best exercises
        — _ 1~ Ay Evia_.
                                                                                                                         for runners
       SPORTS AUTHORITY:
       Take Advantage Of The         Fina cited an encounter in which he said a Kane aide had
       Winter Warmth Event!
       THIS WEEK ONLY                threatened his friend and former colleague Christopher
                                     Carusone, warning that if Fina kept criticizing Kane, "a lot
                                                                                                        SPORTS:
                                     people could get hurt," according to two people familiar with
                                                                                                                         Sanchez has chance to
             EME,                    the allegation.                                                                     be great

       isKrierk.1
       BUYIIVE1.1±:7
                                     Sources close to Carusone say the aide, David Tyler, told
                                _
                                     him:"Tell your boy to stor - words Carusone took as a threat
       TARGET USA:
       Buy Two, Get One Free
                                     against Fina.                                                      ENTERTAINMENT:

       All Video Games                                                                                                   Stephen A. Smith to
       THIS WEEK ONLY
                                     Carusone and Tyler declined to comment for this article.                            broadcast from
                                                                                                                         UPenn
       See More Circulars r
                                     There is no dispute that the two men encountered each other
                                     in August in Harrisburg and discussed what was then the still
                                                                                                        FOOD:
                                     publicly undisclosed cache of porn e-mails.
                                                                                                                         Rockhill: Pizza and
                                                                                                                         steaks return to a
                                     But a person close to Tyler rejected any suggestion he had                          Cherry Hill landmark
                                     threatened anyone. Instead, the source said, Tyler was trying
                                     to defuse tensions between the sides and complained that
                                     Fina had been exacerbating it by telling others the e-mails        JOBS:

                                     would implicate a wide circle of people.                                            How should Fmanage
                                                                                                                         my workload while
                                                                                                                         I'm on vacation?




http://www.philly.com/philly/news/politics/20141013_Sources                                                         Porn_sca... 11/10/2014
Sources: Porn scandal misses Kane's main target                                                                                   Page 3 of6

                     Kane's allies have dismissed the allegation involving Tyler as
                     false and an attempt by Fina to sully her as Carpenter, a
                     Republican, presides over a grand jury investigation
                     examining Kane and her aides.
                                                                                      Slay Connected
                     The Inquirer has reported that Carpenter this summer             Get the latest Philly.com Daily Headlines newslerter
                                                                                      delivered to your email. Sign up now!
                     appointed a special prosecutor, Montgomery County lawyer
                     Thomas E. Carluccio, also a Republican, in a leak inquiry.       'Enter email address to sign up

                                                                                      Already a philly.com member? 0 Yes 0 No
                     Carluccio is seeking to determine whether Kane's office
                     improperly leaked grand jury material critical of Fina to the
                     Philadelphia Daily News for a June story that raised questions
                                                                                       AN INQUIRER ORiGINAL              The.itaquirer
                     about Fina's role in a case five years ago.                                                            :R*


                     The leak inquiry carries high stakes: Any person who violates    DISCOVER THE
                     grand jury secrecy rules may be found guilty of contempt of
                     court and sentenced to up to six months in prison.
                                                                                      IMPROVED
                                                                                      INQUIRER
                                                                                      0=11)CiCCED
                     Campaign criticism

                     Kane ignited the war in 2012, when she made a central theme
                     of her campaign criticism of how Fina's team in the Attorney
                     General's Office conducted the investigation into serial sex
                     abuser Jerry Sandusky. She strongly suggested that Gov.
                     Corbett - a Republican who as attorney general had been
                     Fina's boss - ordered it slowed for political gain.

                    A review she later commissioned said Fina's team might have
                    arrested Sandusky sooner, but found no evidence that politics
                    played a role in the case.

                    Though the review failed to back up Kane's campaign
                    rhetoric, it gave her a new and unexpected source of
                    ammunition in the feud: Forensic computer work found that
                    Fina, among dozens of others, had traded explicit photos and
                    videos between 2008 and 2012 on state time on state
                    computers.

                    The X-rated e-mails were among other messages that
                    included jokes, cartoons, and political commentary. It was not
                    illegal, but it was a violation of office policy.

                    The dispute between Kane and Fina escalated greatly in
                    March when The Inquirer reported that Kane had secretly
                    ended a sting investigation begun by Fina that sources said
                    had caught five Philadelphia Democrats on tape accepting
                    cash or gifts.

                    Kane called the sting "half-assed." Fina called her
                    "embarrassing to law enforcement."

                    Throughout, Fina was publicly backed up in his defense of the
                    Sandusky probe by old colleagues, including State Police
                    Commissioner Frank Noonan, former top state prosecutor
                    Richard Sheetz, and former agent Randy Feathers, the case's
                    lead investigator.

                    All three later landed on the list of eight Kane named as
                    having received pornographic e-mails while working in the
                    Attorney General's Office under Corbett or other Republicans.

                    Also among them was Carusone, a prosecutor who, with
                    Fina, was a key player in the Attorney General's Office's
                    public corruption cases and who later became Corbett's
                    secretary of legislative affairs.




http://www.philly.com/philly/news/politics/20141013 Sources Porn_sca... 11/10/2014
Sources: Porn scandal misses Kane's main target                                        Page 4 of6

                     The others she named were E. Christopher Abruzzo, who
                     became Corbett's environmental secretary; Glenn Parno, a
                     top lawyer for Abruzzo; Patrick Blessington, a former member
                     of Fina's anticorruption team who now works with him as a
                     Philadelphia prosecutor; and Kevin Harley, Corbetrs onetime
                     spokesman in the Attorney General's Office and Governors
                     Office.

                     The fallout since that Sept. 25 bombshell has been
                     pronounced.

                     Abruzzo and Parno resigned their government positions the
                     week after the e-mail release. Sheetz stepped down as a
                     prosecutor in Lancaster County. Corbett has asked Feathers
                     to give up his position on the state parole board, a demand
                     Feathers has thus far ignored.

                     Last week, Carusone lost his job with a major Philadelphia
                     law firm, though neither he nor the firm would discuss why.

                    Carusone's attorney, Robert J. Donatoni of West Chester,
                    said Carusone could not speak to reporters because he was
                    "cooperating with the special prosecutor."

                     Donatoni would not elaborate but did say:

                    "ln my view and that of others, Chris has the reputation of
                    being a first-rate lawyer and has paid an enormous price for
                    his cooperation. Chris is hopeful that the entire truth about
                    what happened to him and his family will be revealed through
                    the legal process."

                     Noonan, whom COrbett appointed to head the state police,
                     has kept his job. The governor said there was no evidence
                     Noonan opened the sexually explicit e-mails.

                    And last week, Supreme Court Justice Ronald Castille urged
                    his colleagues to take action after seeing e-mails that indicate
                    Justice Seamus McCaffery had sent sexually explicit images
                    to an agent in the Attorney General's Office and to
                    McCaffery's brother, a Philadelphia Common Pleas Court
                    judge.



                    Name is leaked

                    At one point, it appeared the long-rumored e-mail scandal
                    might pass without notice.

                    Late in the summer, Fina had asked another judge, Norman
                    A. Krumenacker, to block any release on grounds that the
                    material was covered by the grand jury secrecy of the
                    Sandusky case, sources said. After days of deliberation, the
                    judge rejected Fina's argument.

                    Despite the rulings by Krumenacker and Carpenter, Fina's
                    name leaked out anyway in media accounts of those who had
                    viewed the e-mails.

                    Still, Kane's office seemed uncertain whether she would
                    release anything.

                    On Sept. 23, in fact, her office gave The Inquirer and other
                    newspapers a legal opinion stating that the retrieved e-mails
                    and the information about them the papers had asked to see
                    were not public records and that Kane was not legally bound
                    to release them.




http://www.philly.com/philly/news/politics/20141013_Sources Porn_sca... 11/10/2014
Sources: Porn scandal misses Kane's main target                                       Page 5 of

                     Two days later, Kane abruptly changed course and called in
                     reporters to look at roughly 75 pornographic photos and
                     videos.

                     The presentation lasted about 90 minutes.

                     In explaining why she singled out that group of eight for
                     release, her office obliquely referred to constraints that
                     blocked it from naming Fina.

                     "There are restrictions - upon which we cannot elaborate -
                     which currently prohibit us from revealing the names of some
                     other people who participated in this activity," a statement
                     from her office read.

                     As many as 30 current prosecutors and agents also were in
                     the porn e-mail loop, according to Kane's office. Her
                    • spokeswoman, Renee Martin, said that all faced discipline but
                      that union contracts and state law mandated secrecy for
                      those involved in disciplinary actibns.

                     Summing up, Martin issued a statement saying the office was
                     guided by certain basic principles of human relations
                     management.

                     One such key, she said, was "respect for the reputations and
                     privacy of current employees."




                     crnccoy@phillynews corn


                     215-854-4821r:4,
                                    7? @CraigRMcCoy
EXHIBIT "E"
Judge blocks grand jury summons for Trib's Harrisburg correspondent Tri... Page 2 of4


               TRIB LIVE l News                                                                                                                                                             rearchl
                                                                                                                                           Western Pennsylvania's roin news any spons source
               171
               L'Home     News   j Investigative     Neighborhoods State Politics U.S./World       Sports Opinion/The Review      Business ABE Lifestyles Obituaries
               15Columnists       Allegheny   Armstrong    Beaver       Butler       Fayette   Indiana   Somerset    Washington     Westmoreland       Health News       On the Grid
                   Education     Pennsylvania   Blogs   Contact Us
               B
    Google +

    liteddit

    Blogger

(   Fa rk       a 53 Larger text lA Smaller text I Order Photo Reprints
                Judge blocks grand jury summons for Trib's                                                                             Searching for,
                Harrisburg correspondent                                                                                                      a JO
                        By Andrew Conte                                                                                                JOBS.innyy! MONSTER
                 eri    Tharsday, Oct. 16, 2014, 12:12 p.rn.


                The judge presiding over a statewide grand jury blocked an
                appearance Friday before the panel by Tnbune-Review state
                Capitol correspondent Brad Bumsted, the newspaper's
                attomey said.
                Judge William R. Carpenter, who is supervising the grand jury
                and whose signature appears on the subpoena issued
                Wednesday night, told the Trib he did not know about the
                subpoena until he talked with a reporter.
                Carpenter declined to discuss the grand jury and referred
                questions to Chief Deputy Attorney General Laura A. Ditka,
                who issued the summons. She later informed the Trib's lawyer,
                Ron Barber, that Carpenter told her she was not authorized to
                subpoena Bumsted.                                                       Trib Total Media writer Brad Bumsted
                Carpenter retumed a call to the Trib on Thursday and asked a
                reporter to read the subpoena to him.
                Asked how the grand jury could issue a subpoena bearing his
                signature without his knowledge, Carpenter said, "That's what
                fin going to try to figure out.°
                                                                                                                                      You Need lt. We Got lt.
                Ditka declined to comment, dting grand jury restrictions.
                Barber said Pennsylvania's strong shield law protects reporters
                from having to testify about their sources. The Pennsylvania
                                                                                                                                                Place Your
                law, in effect since 1978, is based on a law adopted in 1937.
               "The shield law in Pennsylvania is very broad and very                                                                            Classified
               powerful," Barber said.
                By issuing the subpoena to Bumsted, the grand jury threatened
                to pull him into an increasingly ugly feud among prosecutors in
                                                                                                                                                   Ad Here
                the capital and Philadelphia.
                                                                                                                                           D TOTAL
                Carpenter appointed a spedal prosecutor, Thomas Carluccio,
                to investigate allegations of information leaks from the office of
                                                                                                                                        TRI1,1 MFDIA
                                                                                                                                                         I
                                                                                                                                                                       Get It right Now.
                Attorney General Kathleen Kane, The Philadelphia Inquirer has
                reported
                Caluccio could not be reached for comment. Kane's                                                                    VIDEO                                      Pot* Yttmenk
                spokesman declined to comment, dting grand jury secrecy
                rules.
               The grand jury investigation might be linked to reports about a
               2009 case involving a Philadelphia political adivist, who was
               not prosecuted, as well as the release of information about
               pomographic emails that drculated in the Attorney General's
               Office under Kanes predecessor, Gov. Tom Corbett.
               Bumsted broke the story of the emails existence in late
               August.
                Forrner Chief Deputy Attorney General Frank Fina, who
                prosecuted high-profile corruption cases, asked a judge to                                                             oo.ao                                              00,52 '
                block release of the racy emails. Fina heads a public corruption
                unit in the Philadelphia District Attorneys Office.                                                                                   <
               Pennsylvania is among 39 states with specific shield laws
                                                                                                                                                        Tomlin Jets post game
                protecting joumalists, said Gregg Leslie, legal defense director
                                                                                                                                                        Tombn Jets post game
                of the Reporters Committee for Freedom of the Press in
                Virginia. The federal govemment does not have a spedfic law
                protecting joumalists.
               Pennsylvania's law protects reporters from having to identify                                                                         ' A star at any position
               confidential sources or-give up notes and story drafts, said                                                                     hJ     In this WPM Styfights Spotlight, the t
                Melissa Melewsky, media law counsel for the Pennsylvania                                                                               Tres Kevin Garman highaghts
                NewsMedia Assodation.                                                                                                                  Central Vagey senior and Pitt rem—
               "We have a really strong shield law in Pennsylvania, and ifs             Daily Photo Galleries
               been interpreted robustly by the courts, with regard to                                                                                  Penguins on hot streak
               identifying confidential sources," Melewsky said. "As long as                                                                            The best Penguins talc with Ken
               (Bumsted) promised confidentiality and has kept it, the law
               says he cannot be compelled to reveal the identity of his
               confidential sources."
                                                                                                                                      3-Question Trib Poll
               Prosecutors often see reporters as a "shortcut' to discover
               information, but journalists' ability to protect sources is key to                                                     How much coffee do you drink every day?
               their job as govemment watchdogs, said Gene Policinski, chief
               operating officer of the Newseum Institute in Washington and                                                           O Norte
               senior vice president of its First Amendment Center.
                                                                                                                                      O One Cup

                                                                                                                                      o Two Cups


http://triblive.com/news/adminpage/6975511-74/law-pennsylvania-attorney                                                                                                              11/10/2014
Judge blocks grand jury summons for Trib's Harrisburg correspondent Tri... Page 3 of4

      'The concept of a shield law is that its really government's job            Sunday - Nov. 9, 2014   O More than two cups a day
       to police its own house, he said, °and they shouldn't be relying
       on journalists to do that.'
                                                                                                            Submit
     '3
      -Andrew Conte is a Trib Total Media staff writer. Reach him at 412-320-7835 c,0 or
         drewconte@tribweb.com.
                                                                UNSEALED PER ORDER OF
                                                                THE COURT DATED
                                                                AUGUST 26, 2015

                          IN THE COURT OF COMMON PLEAS
                        MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                                 : SUPREME COURT OF PENNSYLVANIA
                                       : NO.171 M.D. MISC. DKT. 2014
THE THIRTY-FIVE STATEWIDE
                                       : MONTGOMERY COUNTY COMMON PLEAS
INVESTIGATING GRAND JURY               : M.D. 1424-2014

                                       : NOTICE NO. 123



                                SEALING ORDER

      AND NOW, this 1st day of Decernber, 2014, it is hereby ORDERED, that the

attached Filing of Decernber 1, 2014 be filed under separate seal with the Suprerne Court

until further Order of Court.




                                  BY THE COURT:




                                      L;./      (-1
                                  WILLIAM R. CARP           TER,            J.
                                  Supervising Judge
               IN THE SUPREME COURT OF PENNSYLVANIA
                         MIDDLE DISTRICT
                            •
                                SUPREME COURT OF PENNSYLVANIA
PENNSYLVANIA OFFICE OF
                                 NO.171 MAD MISC.DRT. L2014
ATTORNEY GENERAL,
                            Petitioner          MONTGOMERY COUNTY COMMON PLEAS
                                                M.D. 2644-2012
              v.

SUPERVISING JUDGE OF THE
THIRTY-FIVE STATEWIDE                                   FILED UNDER SEAL
INVESTIGATING GRAND JURY,
                            Respondent


                   RESPONSE OF SPECIAL PROSECUTOR
             TO THE PETITION FOR REVIEW OF ORDERS ENTERED
     BY THE SUPERVISING JUDGE OF THE 35TH INVESTIGATING GRAND JURY
     DATED: AUGUST 27,2014; SEPTEMBER 17, 2014; AND OCTOBER 30, 2014
                               OF OFFICE OF THE ATTORNEY GENERAL


 TO THE HONORABLE CHIEF JUSTICE AND JUSTICES OP THE SUPREME COURT OF PENNSYLVANIA:


          AND NOW,comes Thomas E. Carluccio, Special Prosecutor to the Investigatory Grand

 Jury ("Respondenr) hereby responds to the Petition .for 1?eview of Orders Entered by the

 Supervising Judge qf the 351/) Investigating Grand Jury Dated: August 27, 2014; September 17,

 2014; and October 30, 2014 filed by the Movant, the Office of the Attorney General (the

 "OAG"),and states in support thereof as follows:


                                               JURISDICTION

     1.    Admitted.

    2.     Denied. The averments contained in this paragraph constitute conclusions of law to which

 no responsive pleading is required.

                                                                                     PagcI of 32
                                                                                              v3
                                       PARTY SEEKING REVIEW

         2. Admitted.


                              GOVERNMENT UNIT RESPONSIBLE FOR
                            DETERMINATION SOUGHT TO BE REVIEWED

    3,    Admitted.



                            DETERMINATION SOUGHT TO BE REVIEWED

   4.     Admitted.

    5(a)-(d) Admitted in part and Denied in part. It is admitted that the four(4) Orders

referenced by Petitioner:


                        8/27/14 Protective Order (the "Protective Order"), and
                        accompanying Sealing Order- Exhibit B;

                (ii) 9/17/14 Order for Hearing in Response to the OAG Motion for
                     Reconsideration of the Protective Order ("Order for Hearing"),
                     and the scheduling of such Hearing at the convenience of the
                     interest parties, and accompanying Sealing Order — Exhibit C;

                (iii) 9/17/14 Order Amending the Protective ("Amended Protective
                      Order") adopting certain limitations in scope of the Protective
                      Order in response to the OAG's Motion for Reconsideration,
                      and accompanying Sealing Order — Exhibit D;

                (iv) 10/30/14 Order denying OAG's Motion for Reconsideration of
                     the Protective Order, together with Findings of Fact and
                     Conclusions of Law, and accompanying Sealing Order —


   The numbering of paragraphs in this pleading adopt the misnumbered paragraphs of Petitioner's
pleading for ease in review by the Court.


                                                                                   Page #2 of 32
                                                                                              v3
                       Exhibit A

All of the foregoing Orders ofthe Court are documents which speak for themselves, and any

attempts to paraphrase their import, is strictly denied.




                   STATEMENT OF OBJECTIONS TO THE DETERMINATION


A. Background


    6.    Admitted.

    7,    Admitted.

    8.    Admitted in part and Denied in part. It is adrnitted that for a period of time, the OAG

provided reasonable accommodations to the requested needs of the Special Prosecutor, and worked

in a collaborative manner with him in addressing the Gran.d Jury's activities in seeking to fulfill its

stated charge. However, it is denied that the characterization presented in the footnote to this

paragraph provide a full disclosure of the issues of concern which warranted the Protective Order

being issued by the Supervising Judge. By way of further answer, the footnote correctly identifies

particular accommodations that were extended to the Special Prosecutor by the()AG. However, to

the contrary, due to events more fully developed in New Matter below, the Special Prosecutor later

learned of events and received stated concerns of subpoenaed witnesses that their identities and the

date and time of their scheduled testimony had been breached and communicated to one or more

persons outside the ambit of the Grand Jury. Upon further investigation, the Special Prosecutor

reasonably maintained significant concerns that such breaches emanated from the OAG. Of


                                                                                        Page #3 of 32
                                                                                                   v3
 particular concern was that, such restricted information was included with information pertaining to

the OAG's uncovering emails of questionable character together with vague representations that

there was a nexus between the subpoenaed witnesses and such emails. As such, consequential

information suggested to the Special Prosecutor that rnembers of the state news rnedia may have

been alerted by person(s) within the OAG of such questionable nexus and encouraged by design to

file what are commonly referenced as "Right to Know Requests" pertaining to information that is

subject to grand jury secrecy associated with both the underlying 35th Investigating Grand Jury

together with a preceding grand juiy.

    9.    Admitted. By way of further answer, the Supervising Judge issued the initial protective

order on August 26, 2014 Order in accordance with the Rules of Court, and consistent with

prevailing case law. See Commonwealth v. Hood, 2005 PA Super 93 (2005) and In Re: Dauphin

County Fourth Investigating Grand Jury, 610 Pa. 296, 19 A.3d 491 (2011).

    10.   Admitted in part and Denied in part. It is admitted the Supervising Judge issued is

Protective Order of August 26, 2014, a document which speaks for itself and any attempts to

paraphrase its import here, is strictly denied.

    11. Admitted.

    12. Denied. Respondent lacks sufficient knowledge or information to form a belief as to the

truth of the allegations of this Paragraph, and therethre deny the same, To the extent that the import

of the allegations of this paragraph imply that an ex-parte, in camera Hearing was improperly

convened and conducted by the Supervising Judge         such allegation is expressly denied. To the

contrary the very essence of grand jury proceedings demands secrecy. Indeed, the need for grand

jury secrecy is especially relevant within the context of the underlying 351h Grand Jury investigation

                                                                                       Page #4 of 32
                                                                                                  v3
which must responsibly seek the invocation of measures to protect witnesses from intirnidation,

harassment and/or retaliation.

    13.   Admitted. the Protective Order, is a document which speaks for itself and any attempts to

paraphrase its import here, is strictly denied.

    14.   Admitted. Although Petitioner references a single Order of 9/17/14, in fact there where

actually two (2) Orders made on such date -- the Order for Hearing and the Amended Protective

Order. It is admitted that both Orders omitted to specify any person or conduct that was in issue

associated with allegations of improper witness identification, witness intimidation and/or

retaliation. As stated, such omissions are entirely proper in accordance with the Rules of Court, and

consistent with prevailing case law. See Commonwealth v. Hood, 2005 PA Super 93 (2005) and In

Re: Dauphin County Fourth Investigating Grand Jury,610 Pa. 296, 19 A.3d 491 (2011).

    15.   Admitted in part and Denied in part. It is admitted that the Order for Hearing (9/17/14

Order) omitted to explain, elaborate or otherwise provide a context for the concern associated with

allegations of obstruction, witness intimidation and/or retaliation. It is asserted that such omissions

are proper under law and indeed are in accordance with the Rules of Court, and consistent with

prevailing case law. See Commonwealth v. Hood, 2005 PA Super 93 (2005) and In Re: Dauphin

County Fourth Investigating Grand Jury,610 Pa. 296, 19 A.3d 491 (2011).

    16.   Admitted. It is admitted that the such omission of the souree(s) who made allegations of

obstruction, witness intimidation and/or retaliation is/ are proper under law and indeed are in

accordance with the Rules of Court, and consistent with prevailing case law. See Commonwealth v.

Hood, 2005 PA Super 93 (2005) and In Re: Dauphin County Fourth Investigating Grand Jury, 610

Pa. 296, 19 A.3d 491 (2011). By way of further answer, it would have been improper for the

                                                                                        Page #5 of 32
                                                                                                   v3
Supervising Judge to identify the source of the allegations represented by the Special Prosecutor to

warrant the relief provided under the Protective Order.

    17. Admitted in part and denied in part. Admitted that the Supervising Judge issued his

Amended Protective Order in response to the OAG's Motion For Reconsideration of the Protective

Order. The Amended Protective Order is a writing that speaks for itself, and any characterization of

its import is denied.

    18.   Denied. The Arnended Protective Order is a writing that speaks for itself, and any

characterization of its irnport is denied.

    19. The Respondent is without knowledge or information sufficient to form a belief as to the

truth of the averments contained in this paragraph pertaining to the number of persons to which the

Amended Protective order may or is applicable.

    20. Adrnitted

    21.   Admitted.

   22. Admitted in part and Denied in part. It is admitted that the Protective Order was issued

pursuant to 18 Pa.C.S.A. §4954. However, it is denied that this statutory reference accurately

reflects the Supervising Judge's authority is limited to that quoted. It is well established in

numerous court decisions that proceedings before a grand jury are protected by a general rule of

secrecy. See Commonwealth v. Kilgallen, 379 Pa. 315, 108 A.2d 780 (1954); Commonwealth v.

Kirk, 340 Pa. 346, 17 A.2d 195 (1941), Commonwealth v. Schwartz, 178 Pa. Superior Ct. 434, 115

A.2d 826(1955); and Commonwealth v Brownmiller, 141 Pa. Superior Ct. 197,14 A.2d 907(1940).

Respondent's position here is substantiated by the recent opinion issued by the Hon. Judge Castille

in In Re Dauphin County Fourth Investigating Grand Jury, 610 Pa. 296, 19 A.23d 491 , wherein he

                                                                                     Page #6 of 32
                                                                                                v3
commented upon and quoted from Iii re Twenty-Fourth Statewide Investigating Grand Jury, 589 Pa

89, 907 A.2d. 505 (Pa, 2006), as follows:

                "[Ajlthough grand jury witnesses are generally permitted to disclose their
                testimony to others, the supervising judge may prohibit such disclosure "for
                cause shown." 42 Pa.C.S. §4549(d). This Court has adopted procedural rules
                to ensure the secrecy of such proceedings...The very power of the grand jury,
                and the secrecy in which it must operate, call for a strong judicial hand in
                supervising the proceedings. The seminal role of the supervising judge of a
                grand jury was recognized by this Court in In re Twenty-Fourth Statewide
                Investigating Grand Jury, 589 Pa 89, 907 A,2d. 505 (Pa, 2006): 'We are
                cognizant that the substantial powers exercised by the investigating grand
                juries, as well as the secrecy in which the proceedings are conducted, yieldn
                the potential for abuses are reflected in the statutory scheme of regulation,
                f**504] which recognizes the essential role of the judiciary in supervising
                grand jury functions.' " In Re Dauphin County Fourth Investigating Grand
                Jury, supra p. 317-318.

    23. Admitted in part and Denied in part. It is admitted that the Special Prosecutor was directed

to serve the Protective Order on the OAG (see 116 of the Protective Order). Any representation or

characterization that the Special Prosecutor failed to fully and properly serve the Protective Order

upon all applicable person(s) is denied.

    24. Admitted, It is admitted that the Protective Order provided, in part, that the contents of the

Protective order shall not be disclosed, either verbally and/or in writing, by the OAG to an persons

outside the OAG under penalty of contempt. (see ¶7 of the Protective Order). 3

    25.   Admitted.

    26.   Denied. The averments contained in this paragraph constitute conclusions of law to which

no responsive pleading is required.

    27.   Admitted.


3 The Special Prosecutor would agree to have the Protective Order unsealed if this Hon. Court deems it
appropriate in order to eliminate any confusion arising from the public misrepresentation (s) regarding the
import of the Protective Order.

                                                                                            Page #7 of 32
                                                                                                       v3
    28. Admitted in part and Denied in part. It is admitted that a Hearing was conducted in

furtherance of the Motion for Reconsideration by the OAG. The representation that the Hearing

was directed by the Supreme Court is denied. Indeed, such statement on the part of the OAG is in

direct contradiction to their prior statement in paragraph 26 that the Supervising Judge directed the

Hearing on the motion for Reconsideration to take place. Moreover, there is no nefarious set of

events undermining the OAG's rights to a Hearing. As stated, the Supervising Judge agreed to the

Hearing upon the OAG's Motion, and further agreed such Hearing would be conducted upon the

mutually agreeable scheduling of such Hearing.            Representations rnade in Footnote #7

accompanying this paragraph represent a misrepresentation of the facts for self-serving purposes

and are denied, for the reasons described above.

    29. Admitted. It is admitted that an    camera Hearing was conducted on 10/17/14 before the

Supervising Judge in which the OAG participated (the "Reconsideration Hearing").                Any

characterizations on what is rneant by the phrase "attempted to comply" are so vague, that

Respondent is at a loss on what is plead, such that it can responsibly respond. By way of further

answer, the OAG was afforded by the Supervising Judge with multiple opportunities at the 10/17/14

Hearing to present evidence, and except for irrelevant matters associated with questionable ernails

sought to be entered, the OAG was encouraged to call witnesses in support of its Petition, but

elected to present no evidence and called only one witness. Any reference that the OAG had a right

to cross exam witnesses within the context of the iri camera Hearing for reconsideration of the

Protective Order is contrary to law.

   30. Admitted in part and Denied in part. It is admitted that the OAG sought leave to subpoena

Frank G. Fina, Esq. and E. Marc Costanzo, Esq. for their appearance and testirnony at the

                                                                                      Page #8 of 32
                                                                                                 v3
Reconsideration Hearing. Respondent lacks insufficient knowledge or information to form a belief

as to what the OAG "understood" to be the substance of claims of witness intimidation, harassment

and/or retaliation, and as such the truth of such allegation is therefore denied.

      31.    Denied. Respondent lacks sufficient knowledge or inforrnation to form a belief as to the

truth ofthe allegations of this Paragraph, and therefore deny the sarne.

      32. Admitted. It is admitted that the Supervising Judge denied the OAG's request to subpoena

Fina and Costanza relative to the reconsideration Hearing. By way of further answer, the decision

of the Supervision Judge was proper under law in accordance with the Rules of Court, and

consistent with prevailing case law. See Cotnrnonwealth v. Hood, 2005 PA Super 93(2005) and In

Re: Dauphin County Fourth Investigating Grand Jury, 610 Pa. 296, 19 A.3d 491 (2011). that the

Supervising Judge denied the OAG's request for leave to subpoena Fina and Costanzo.

      33. Adrnitted in part and Denied in part. It is admitted that the Supervising Judge denied the

OAG's request to review a copy of the transcript of the 8/25/2014 ex parte - in camera Hearing that

preceded the issuance of the Protective Order (the "Ex Parte Hearing Transcript"). A copy of the

aforesaid transcript is attached hereto and marked Exhibit A. 4           lt   is further admitted that such

attempt on the part of the OAG represented a thinly veiled attempt to gain by an alternate route

possible infonnation into the claims of improper witness identification, and witness intimidation,

harassment and/or retaliation. (I3oth Fina and Costanzo are career attorneys who served in the OAG

until recently.) It is denied whether one or more of the subpoenaed testimony of Fina and/or

Costanzo, and/or the Ex Parte Hearing Transcript would have provided any enlightenment on the

subject matter to the OAG. Moreover, the decision of the Supervision judge to deny the OAG the

4
    Note, Exhibit A represents witness testimony under seal, and not available to the Petitioner, OAG.

                                                                                              Page #9 of 32
                                                                                                         v3
aforesaid transcript was proper under law in accordance with the Rules of Court, and consistent with

prevailing case law. See Commomvealth v. Hood, 2005 PA Super 93 (2005) and In Re: Dauphin

County Fourth Investigating Grand Jury, 610 Pa. 296, 19 A.3d 491 (2011).

    34. Admitted in part and Denied in part. It is adrnitted that the Supervising Judge denied the

OAG request for a copy of the Ex Parte Hearing Transcript. The denial is asserted to be proper

under law in accordance with the Rules of Court, and consistent with prevailing case law. 13y way

of further answer footnote 1/8 accompanying this paragraph contains information and references to

the state of mind of OAG staff and personnel, such that Respondent lacks sufficient knowledge or

inforrnation to form a belief as to the truth of such allegations of this Paragraph, and therefore deny

the same.

    35. Denied. It is denied that the OAG was denied an opportunity to question alleged victims

whose testimony served as a basis for warranting the Protective Order is contrary to law,
                                                                                        , to which

the OAG is keenly aware. To the contrary, the ex-parte, in camera Hearing conducted by the

Supervising Judge was in accordance with statutory law a.nd prevailing case law. 5

    36. Admitted.

    37. Admitted. It is admitted that the Supervising Judge denied the request for leave to call the

Special Prosecutor to testify relative to the Reconsideration Hearing. Such action on the part of the

OAG represented yet another attempt to gain information regarding clairns of improper witness

identification, and witness intimidation, harassment and/or retaliation which served as the basis for

the Protection Order. It is asserted that the OAG was well aware that there was no merit in making
5
  Of interest, the transcripts of the ex-parte, in camera Hearing was in-fact made available to the OAG in
error. The OAG admittedly reviewed the subject transcripts prior to appreciating their being deemed
subject to grand jury secrecy. Upon learning of the improper disclosure, the transcripts remain in the
possession of the OAG, despite demands of the Supervising Judge for their return.

                                                                                         Page #I0 of 32
                                                                                                     v3
the request for leave to call the Special Prosecutor because the request was not permitted under the

Rules of Court nor consistent with prevailing case law,

    38, Admitted, It is admitted that the OAG atternpted to subpoena a journalist (among others)

to the Reconsideration Hearing before the Supervising Judge in Court Room C of the IVIontgoinery

County Court House. Such actions on the part of the OAG effectively demonstrates an abuse of

power on the part of the OAG in seeking to subpoena witnesses through the utilization of subpoenas

reserved for the sole official business of the 3.5th Grand Jury under the signature of the Supervising

Judge. It is respectfully submitted that the OAG was fully aware in taking this action that it

maintained no authority to use the subject subpoenas as it did; but nevertheless elected to ignore

law. To further demonstrate the willful conduct of the OAG to evade legal procedures in place

pertaining to the deliberations of grand jury systern, one need only review the actual language

appearing on the subject subpoenas which reads "You are ORDERED to appear as a witness

before the PENNSYLVANIA STATEWIDE INVESTIGATING GRAND JURY..." Even under a

liberal defense for the OAG's misuse of the subject subpoenas it is irrefutable that the

Reconsideration Hearing did not involve testimony before the Statewide Investigating Grand Jury,

but rather before the Supervising Judge. Further, the Statewide Investigating Grand Jury was not

even sitting at all that week.   It is asserted that the act of utilizing the subject subpoenas here

represent a blatant, willful abuse of power in the OEG's demonstrated disregard of the law

pertaining to the use of the subpoenas.

   39.    Denied. Respondent lacks sufficient knowledge or information to form a belief as to the

truth ofthe allegations of this Paragraph, and therefore deny the sarne.

     O. Denied. It is noted that the allegations in this Paragraph are purely speculative in nature,

                                                                                      Page #11 of 32
                                                                                                  v3
and do not plead legal clairns, facts or events to which a response is required. Further, Respondent

lacks sufficient knowledge or information to forrn a belief as to the truth of the allegations of this

Paragraph, and therefore deny the same.

    41.    Denied. The Supervising Judge permitted the OAG to present evidence and witness

testirnony in support of its Petition at the Reconsideration Hearing. Any claim or characterization

that the Supervising Judge failed to afford the OAG the ability to meet its burden of proof regarding

the rnerits of its Petition at the Reconsideration Hearing is denied. To the contrary, the OAG is all

too farniliar with the rules of procedure and prevailing case law which lirnits the scope of their

presentation of witnesses, facts and events at the Reconsideration Hearing, and to assert otherwise

undertakes the promotion of a disingenuous position.

    42. Denied. It is denied that the OAG was deprived by the Supervising Judge in presenting

its case in support of its Petition for Reconsideration. To the contrary, the Supervising Judge

permitted the OAG to present evidence and witness testimony in support of its Petition at the

Reconsideration Hearing. Any clairn or characterization to the contrary is denied.        By way of

further answer, the OAG did present a witness, elected to present no evidence (but for irrelevant

evidence associated with questionable ernails), and failed to directly address its concerns before the

Supervising Judge at the Reconsideration Hearing.

   43. Denied. It is denied that the OAG was limited to calling one witness in support of its

Petition for reconsideration.    To the contrary the Supervising Judge afforded the OAG all

opportunity permitted under law to introduce evidence and witness testimony at the Reconsideration

Hearing.    Further footnote #9 associated with this paragraph is misleading in suggesting that its

failure to call more than one witness was entirely due to an abuse of discretion on the part of the

                                                                                      Page #12 of 32
                                                                                                  v3
Supervising Judge. To the contrary, the Supervising Judge's determination that the subpoenas for

testimony of potential witnesses Fina and Costanzo and permitting the OAG to review the Ex Parte

Hearing Transcript - were properly prohibited under law; a result to which the OAG could easily

have anticipated in that the OAG is conversant with the law relative to such concern. Further, the

OAG was not "hamstrune by the rulings of the Court. Rather the OAG was "hamstrung" by its

own improper use of Statewide Grand Jury Subpoenas (see paragraph 38). The OAG could have

presented relevant witnesses had it elected to properly subpoena witnesses to the Hearing. Of

consequence, the OAG elected to present no evidence nor testimony demonstrating any adverse

effect on the operations of the OAG arising from the Protective Order. Such evidence and/or

testimony is presumed to be germane to the considerations of which the OAG has complained.


    44. Admitted.


B. Objections


    45. Admitted.

    46. Admitted in part and Denied in part. It is admitted that Commonwealth v. Sandusky, 70

A.3d 886 (Pa.Super. 2013), represents case law which sets forth an abuse of discretion standard —

within the context of its facts. Further, nothing within the case opinion of Sandusky precluded an

ex-parte, in camera hearing on the issues involved there. Further, the hearing described in the

Sandusky opinion to which legal counsel participated in (including defense counsel for Sandusky)

did not address a grand jury witness seeking the right to cross-exam another grand jury witness, or

evidence subject to grand jury secrecy ---- all issues in the underlying matter. As such, the opinion in



                                                                                        Page #13 of 32
                                                                                                    v3
Sandusky may not be dispositive towards the position of the OAG advanced in this pleading.

Finally, any representation, expressed or implied, that the Supervising Judge abused his discretion in

making his Protection of Abuse Order is denied.

    47. Admitted in part and Denied in part. It is admitted that Commonwealth v. Alicia, 92 A.3d

753 (Pa. 2014), represents case law on the parameters in which a judge must properly exercise

judicial discretion. Any representation, expressed or implied, that the Supervising judge abused his

discretion in making his Protection of Abuse Order is denied.

    48. Denied. The aveiments contained in this paragraph constitute conclusions of law to which

no responsive pleading is required.

    49. Denied. The averments contained in this paragraph constitute conclusions of law to which

no responsive pleading is required.

    50. This paragraph contains an accurate quote from Commonwealth v. Wallace, 97 A.3d 310,

320(Pa. 2014) and no response is required.

    51. Admitted in part and Denied in part. It is admitted that concerns pertaining to "due

process of law" and "notice and opportunity to be heard" are relevant and part of the foundation to

our criminal justice system. However, in the underlying matter we are addressing grand jury

deliberations, and as such the case law cited is not applicable.

   52. Admitted in part and Denied in part. It is admitted that Cormnonwealth v. Wallace, 97

A.3d 310, 320 (Pa. 2014) contains the cited language.              However, the cited cases, and

Commonwealth v Maldonado 838 A.2d 710(Pa 2003) in particular do not address the publication of

witness identification, facts and/or events which would undermine grand juiy secrecy, as exist here.

As such, their holding is not applicable in the underlying manner, and accordingly their reference as

                                                                                      Page #14 of 32
                                                                                                  v3
relevant and material to the legal dispute here is denied.

    53. Admitted in part and Denied in part. It is admitted that the OAG was not provided

advance notice of alleged rnisconduct to warrant a Hearing towards the issuance of a protective

order. As stated, issuance of protective orders within the context of deliberations of a grand jury

arising frorn an ex-parte, in camera hearing is entirely proper under applicable statutory and

relevant case law. As such, any inference that it was irnproper for the issuance of the Protective

Order arising from a hearing to which the OAG was not provided advance notice is denied.

Moreover, the OAG is not a party to the grand jury proceedings(but rather a called witness to such

proceedings) and thus would, in norrnal course, not receive notice ofthe subject ex-parte, in camera

Hearing. Respondent can only deduce from his review of the representations in this paragraph that

the OAG asserts it is engaged in a dual role of both witness and a direct or quasi investigating body

to the subject leak(s) to the news media of materials subject to the 2009 Grand Jury. Such dual role

is not borne out by the direct facts in this matter and is fraught with inherent conflicts that render

such dual role lawfully untenable. Put simply, it is illogical to assert that the OAG can be permitted,

in any measure, to investigate itself for alleged leaks from its office of materials subject to grand

jury secrecy.

    54. Admitted in part and Denied. It is admitted that the Protective Order and the Amended

Protective Order address the prohibitions set forth in this paragraph. For the reasons expounded

upon above asserting the Protective Order and the Amended Protective Order were proper and

lawful in accordance with statutory and prevailing relevant case law, the allegation that the OAG

irnproperly received notice of these two Orders only after their issuance is denied.

    55.   Denied. It is reasonably presumed that the attorneys, staff and personnel comprising the

                                                                                       Page #15 of 32
                                                                                                   v3
OAG may be properly served with a protective order of the nature addressed in this matter — and as

such all such persons have been properly served by delivering a copy of the Protective Order and

Amended Protective Order to the OAG — without the administrative maelstrom of serving each and

every respective person with the OAG. As such, the allegation that service was insufficient under

the circumstances is denied. With regard to footnote #10 associated with this paragraph, it is both

reasonable and logical to assume that the OAG can take reasonable measures to educate its

attorneys, staff and personnel regarding the prohibitions expressed in the Protective Order and

Amended Order, and for such persons to gauge their conduct accordingly. Indeed, it is presumed

that the OAG maintains in-place procedures, which are consistently applied, to regularly

communicate notices of this nature to OAG attorneys, staff and other personnel through group

ernails, of by other reasonable means. By way of further answer, the dual import attributed to the

representation of this paragraph is that the Protective Order effectively precludes all

communications between persons who are witnesses to the 35th Grand Jury and the OAG. To the

contrary, the Protective Order does not eliminate all communications, but only those that represent,

 ... any act of obstruction, intimidation, or retaliation against any witness summoned by the Grand

Jury..." Hence, the OAG remains at liberty to communicate with such witnesses, and/or to refer its

interest in investigating the alleged leaks of material subject to grand jury secrecy to objective law

enforcement agencies which maintain no conflict of interests in the subject matter.

    56. Denied. It is denied that the Protective Order was conceived due to partisan conduct and

was undertaken in a manner intended to deliberately deprive the OAG of due process rights.

   57. Denied. It is denied that the Protective Order was obtained without the benefit of

developing a factual record to warrant such judicial action. Further, any representation that the

                                                                                      Page #I6 of 32
                                                                                                  v3
Supervising Judge undertook rnaking his Protective Order in a manner which ignored the rights of

the persons so impacted, and less than an even-handed fashion is categorically denied.

    58. Denied. It is denied that the Supervising Judge "acquiesced" to the OAG's request for a

hearing.   To the contrary, the OAG properly and within its legal right filed a Petition for

Reconsideration of the Protective Order. Further, and to be developed in greater detail in New

Matter below, the Supervising Judge made it clear that at all times he was open-rninded towards any

proposed modification of the Protective Order which would ameliorate the stated objections and

concerns made by the OAG. Regrettably, the OAG ignored availing itself of such opportunity, and

the Supervising Judge independently made his Amended Protective Order in a good-faith effort to

accommodate the OAG's concerns regarding the broad application of the Protective Order. "Fhe

process and rnethodology afforded the OAG to promote its Petition for Reconsideration is entirely

dictated by applicable statutory and relevant prevailing case law, and as such any characterization

that the opportunities afforded the OAG to be heard by the Supervising Judge in support of its

Petition for Reconsideration as "hollow and meaningless" is baseless, represents a red-herring,

ignores the applicable law to which the OAG is most familiar, and is denied.

   59. Denied, for those reasons previously stated, with particular attention given the response to

paragraph 44 above.

   60. Denied. It is denied that the deprivation of information irnposed by the Supervising Judge

upon the OAG prevented the OAG from proceeding in a meaningful way at the Reconsideration

Hearing. To the contrary, the OAG at all times was free to pursue its interests relative to the

Protective Order and to engineer the language of the Protection Order, at the invitation of the

Supervising Judge, to accommodate the concerns ofthe OAG in its application to its attorneys, staff

                                                                                    Page #17 of 32
                                                                                                v3
and personnel. It should be noted that the allegations of improper witness identification, and

witness intimidation, harassrnent and/or retaliation were associated with conduct on the part of the

OAG. As such, to permit the OAG to confront witness(s) and directly address the introduction of

evidence into particulars relating to such alleged misconduct would result in yet a further

opportunity to exploit the situation, and thereby compromise (if not undermine altogether) the

protections afforded in the grand jury process to promote the free flow of information to the grand

jury.

    61. Denied for all the reasons that have been recited above.

    62. Denied. As stated, the Supervising Judge issued the Protective Order in accordance with

the Rules of Court, and consistent with prevailing case law. See Commonwealth v. Hood, 2005 PA

Super 93(2005)and In Re: Dauphin County Fourth Investigating Grand Jury,610 P.a. 296, 19 A.3d

491 (2011).

   63. Denied. Respondent lacks sufficient knowledge or information to form a belief as to the

truth of the allegations of this Paragraph, and therefore deny the same. By way of further answer,

footnote 11 attached to this paragraph asserts facts and speculations on the part of the OAG for

which no response is required.

   64. Denied. The averments contained in this paragraph constitute conclusions of law to which

no responsive pleading is required.   13y way of further answer, to the contrary, the OAG proposes

actions which elicit an abuse of power in its effort to cross exam witnesses and review transcripts,

while only serving in the underlying matter as a witness to the proceedings. The OAG's proposed

dual role of being both witness and a direct or quasi investigating body to the subject leak(s) to the

news media of materials subject to the 2009 Grand Jury place it in an untenable conflict of interest.

                                                                                      Page #18 of 32
                                                                                                  v3
Accordingly, the utilization of a Special Prosecutor and grand jury is precisely the best means of

assuring the lack of conflicts of interest in investigating the breach of grand jury secrecy, and the

OAG's claims to the contrary are hollow and if adopted would result in fatal impairment if not

outright abandonment of the grand jury system. Again, put simply, it is illogical to assert that the

OAG can be permitted, in any measure, to investigate itself for alleged leaks from its office of

materials subject to grand jury secrecy. As such, the procedure in place for the utilization of an

investigating grand jury, such as here, is warranted under these circumstances and assures there are

no abuses through a blind following of constitutional separation of powers in circumstances such as

this. To the extent the OAG asserts it is empowered to undertake an investigation of leaks which

rnay have occurred within the OAG proper and pertain to particulars associated with the operation

and/or administration of the 35th Grand Jury, then it is suggested that the OAG again may find itself

in an conflict-of-interest, and such investigation is best reserved for other law enforcement

ageney(ies), such as the F.13.I. to undertake. Hence, the Protective Order in this matter is entirely

appropriate and should remain in force.

    65. Denied. The terms used in the Order : obstruction, intimidation, retaliation do not exist in

a vacuum, and can reasonably be afforded their customary meaning. As such, it is denied that the

Protective Order and the subsequent Amended Protective Order are unreasonably vague, such that

they have no utility relative to the proceedings of the Grand Jury.

   66. Denied. It is denied that the Protection Order and/or Arnended Protection Order provides

no "discernable context for its prohibition. To the contrary the aforesaid are clear and concise in

their text, and the prohibitions thereunder are similarly clear and unequivocal.

   67. Denied. The averments contained in this paragraph constitute conclusions of law to which

                                                                                     Page #19 of 32
                                                                                                 v3
no responsive pleading is required.

    68. Denied. The averments contained in this paragraph constitute conclusions of law to which

no responsive pleading is required.

    69. Denied. The averments contained in this paragraph constitute conclusions of law to which

no responsive pleading is required. By way of further answer, the Petitioner fails to articulate any

rationale for citing the case law here, and as such Respondent has no understanding as to the

application ofthe First Amendment to the Protective Order.

    70. Denied. Both the Protective Order and the Amended Protective Order are clear and

concise in their text, and the prohibitions thereunder are similarly clear and unequivocal. As such,

the Orders are documents which speak for themselves and any attempts to paraphrase or to project

a broad interpretation not warranted in this concern, is strictly denied. By way of further answer,

apart from First Amendment speech considerations addressed in the preceding paragraph which are

illogically applied here, the Protective Order does not prevent comrnunications (e.g. free speech)

between the OAG and grand jury witnesses. Rather, the Protective Order properly restrains such
                                          th
speech to maintain the integrity of the 35 Grand Jury, to assure its public duty(ies) are pursued,

being in part, providing for the free flow of information to the grand jury for consideration, and

rnaintaining the privacy and confidentiality of witness identities, testimony and evidence. Any

representations to the contrary effectively undermine the grand jury system, and thereby destroy the

benefits the systern affords to law enforcement in serving the general public.

   71. Denied. Both the Protective Order and the Amended Protective Order are clear and

concise in their text, and the prohibitions thereunder are similarly clear and unequivocal. As such,

the Orders are documents which speak for themselves and any attempts to paraphrase or to project

                                                                                    Page #20 of 32
                                                                                                v3
a broad interpretation not warranted in this concern, is strictly denied.

    72. Denied. It is denied that virtually all speech of the members comprising the OAG must be

curtailed or eliminated altogether upon application of the Protective Order and the Amended

Protective Order. It is further denied that the applicable prohibitions are unlawful or otherwise

improper. To the contraiy the two Orders stand to maintain the integrity of the grand jury process.

Indeed, perhaps the OAG, amongst others, stands to benefit the most from actions intended to

maintain the integrity of the grand jury process and the necessity for pmserving grand jury secrecy.

    73.   Denied. The averments contained in this paragraph constitute conclusions of law to which

no responsive pleading is required.

    74. Denied, The averments contained in this paragraph constitute conclusions of law to which

no responsive pleading is required.

   75. Denied. The averments contained in this paragraph constitute conclusions of law to which

no responsive pleading is required. Further and of consequence, the Respondent is puzzled with the

internal "investigation" the OAG asserts it wishes to pursue into the leak(s) of material pertaining to

the Mondesire Grand Jury subject to grand jury secrecy. Specifically, Attorney General Kane

together with her privately retained legal counsel, have admitted to her directly or indirectly
                                                                                            1h
releasing materials to the Philadelphia Daily News — materials which are the focus of the 35 Grand

Jury. As reported in the local media:

           "on Monday, Kane testified for more than two hours before a Montgomery County grand jury
           exarnining if she or her office improperly released confidential information to the Philadelphia
           daily News in June to embarrass a political foe.

           Unexpectedly, she acknowledged on her way to testify that her office had released information
           to a newspaper but added that she did not believe it was grand jury material.

           But fLannyl Davis, a Washington lawyer who won fame as special counsel to President Clinton
           in the 1990s argued Tuesday that not all information disclosed by Kane about the 2009 case


                                                                                                  Page #21 of 32
                                                                                                              v3
            was necessarily secret. For instance, he said, summary memos, written years after a probe
            concluded, could very well be public documents.

                in an interview, Lanny Davis suggested that because Kane was at home raising two
            children in 2009, she was not bound by the secrecy laws that bar the release of grand jury
            information.6 Davis said that responsibility did not start until Kane took her oath of office
            last year, and applies only to subsequent cases. 'It is our legal opinion that there has
            never been a case decided where a succeeding attorney general has been accused of
            violating an oath that she never took, said Davis, who said the theory was based on legal
            research by himself and Kane's other attorney, New York defense layer Gerald Shargel."
            Craig R. McCoy and Angela Couloumbis, Kane Lawyer Has New Leak Theory, The
            Philadelphia Inquirer, Nov.19, 2014, at B-1 and B10.


            Another news report provided as follows:

            "Before heading into the grand jury last week in Trooper„.. Kane told reporters that releasing
            information to the Philadelphia Daily News 'was done in a way that did not violate statutory
            or case law regarding grand jury secrecy.'" Brad Bumsted, Lead of Grand Jury information
            Could Cost Attorney General Kane, TribLlVE( Nov.22, 2014),
            http://triblive.com/opinion/editorials/7199385-74/kane-attorney-
            general?showmobile= false#axzz3RDPLixx


    76.   Denied. The averments contained in this paragraph constitute conclusions of law to which

no responsive pleading is required.

    77. Denied. The averrnents contained in this paragraph constitute conclusions of law to which

no responsive pleading is required.

    78.   Denied. The averments contained in this paragraph constitute conclusions of law to which

no responsive pleading is required.


                                   STATEMENT OF RELIEF SOUGHT


    79. The relief sought by the OAG, being: (0 a Review of this Honorable Court to the

Protective Order, Order Denying a Petition for Reconsideration of the Protective Order and the


6
  To corroborate this statement made to the press, Attorney general Kane in Application for Emergency
Relief filed with this Honorable Court, provides on page 7 that at the time of the Mondesire Grand Jury
(beginning and ending in 2009) she was a stay-at-home mother, and as such, was not involved in any
capacity to such proceedings. Further, she took no oath of secrecy with regard to such proceedings.

                                                                                                 Page #22 of   32
                                                                                                               v3
Amended Protective Order; and (ii) vacating the aforesaid Orders should be denied — for all those

reasons set forth above.

                                          NEW MATTER

       80. Respondent hereby incorporates herein by reference its responses to the Claims reflected

in the preceding paragraphs, inclusive, above as though fully set forth at length herein.

       81. Further, Respondent incorporates by reference herein, both: (i) the transcript of testimony

and deliberations at the 10/17/2014 Reconsideration Hearing to which the OAG participated,

attached hereto and identified as Exhibit B 7; and (ii) the transcript of testirnony and deliberations

at the Reconsideration Hearing which were conducted through an ex-parte, in camera Hearing

before the Supervising Judge to which the OAG did not participate, attached hereto and identified as

Exhibit C. 8


l. General Denial that OAG has Raised Valid Claims to Warrant the Protective Order
Be Vacated

      82. Petitioner has failed to allege credible clairns warranting this Honorable Court to grant the

OAG the relief it seeks in its Petition for Review , in that the OAG has not met its burden in

asserting: (i) the Supervising Judge abused his discretion in conducting the ex-parte, in camera

Hearing prior to entering the Protective Order; (ii) the Supervising Judge violated the due process

rights of the OAG at the Reconsideration Hearing in denying the OAG with the right to cross-exam

witnesses and/or review transcripts of testimony pertaining to the ex-parie, in camera Hearing; and
7
    Such transcript is deemed secret and under seal of the Court, but available to the Petitioner, OAG here.

  The ex-parte, in camera transcript representing proceedings to which the OAG did not participate are
offered under seal of the Court, but are to be deemed not available to the OAG.


                                                                                            Page #23 of 32
                                                                                                        v3
(ii) the Protective Order, by its terms impermissibly violates the OAG's First Amendment rights,

and by its very existence improperly invades the separation of powers Constitutionally guaranteed

the OAG, such that it is unable to undertake its own independent internal investigation into the

reported leaks of materials subject to grand jury secrecy — all under THE INVESTIGATING GRAND

JURY ACT,42 Pa.C.S.A. §4541, et. seq. and relevant case law relevant thereto.



II. Concerns Pertaininci the Office of Attorney General

       A. Concerns Regarding Development of Right-to-Kknow Requests

    83. In early july 2014, the OAG was the recipient of only general requests under the RIGITF

TO KNOW ACT, which were made shortly after the news media became aware of general concerns

that the OAG was being reviewed for a possible role in the leak of materials of a 2009 Grand Jury

which were deemed subject to grand jury secrecy.

   84. Inexplicably, shortly after the OAG becarne aware of the subpoenaed status of certain

witnesses in mid-August of 2014, the OAG experienced what they characterized as a "flurry of

requests" under the RIGHT TO KNOW ACT which specifically identified two former staff attorneys at

the OAG.

   85. In view of the aforestated events, the Special Prosecutor was warranted in believing the

confidentiality of his investigation had been compromised due to acts directly or indirectly

attributed to the OAG, which served as a foundation for him to bring thern to the attention of the

Supervising Judge and seek the Protective Order.


       B. The impairment of Having Limited Witnesses At The Reconsideration Hearing Was Self-inflicted

   86. As stated, the subject Protective Order was entered by the Supervising Judge after a

                                                                                           Page #24 of 32
                                                                                                       v3
8/25/14 ex-parte, in camera Hearing at which time certain witnesses and the Special Prosecutor

presented testimony that witness called to the 35tb Grand Jury were subject to intimidation,

harassment and feared retaliation.

    87. In seeking to have the Protective Order vacated — the OAG participated in a subsequent in

camera Hearing which was scheduled by the Supervising Judge at the convenience of all interested

parties in furtherance ofthe OAG's Motion for Reconsideration ofthe Protective Order.

    88. At such 10/17/14 Hearing, the OAG was permitted and encouraged by the Supervising

Judge to call any and all witnesses it so desired together with the introduction of evidence, proper

under law, in support of its Petition for Reconsideration.

    89. Notwithstanding, the OAG was prepared and presented only one(1) witness other than the

witnesses it sought to cross exam that had participated in the ex-parte, in camera Hearing.

    90. The OAG offered no witness testimony nor evidence to prove that the Protective Order

was having an adverse impact on the operations of the OAG, or that the Attorney General was

hindered in any way in carrying out the duties of her office.

   91. The OAG was well aware of the parameters established under law by which the

Supervising Judge was to address the OAG's petition for Reconsideration ofthe Protective Order.

   92.   Despite the disingenuous argument advanced by the OAG to undermine the 8/25/2014 ex-

parte, in camera Hearing (see Exhibit A), the decision of the Supervision Judge to deny the OAG

the aforesaid transcript and use of the subject subpoenas, together with the testimony of the Special

Prosecutor was proper under law in accordance with the Rules of Court, and consistent with

prevailing ease law. See Commonwealth v. Hood, 2005 PA Super 93 (2005) and In Re: Dauphin

County Fourth Investigating Grand „fury, 610 Pa. 296, 19 A.3d 491 (2011).

                                                                                     Page #25 of 32
                                                                                                 v3
          C. Positions Assumed By The OAG Represents An Improper Abuse Of Power

    93. The Reconsideration Hearing was conducted by the Supervising Judge in reliance in and

consistent with the law.

    94. The positions taken by the OAG in challenging the conduct of the Supervising Judge are

baseless, and of grave concern the()AG is certainly all too familiar with the rules of procedure and

prevailing case law pertaining to the issuance of Protective Orders in grand juries which properly

seek to preserve the identity of witnesses and thereby provide them with the freedom to testify and

provide invaluable information to the grand jury without fear of intimidation, harassment or

retaliation.

    95.     Without conceding the positions of the Respondent stated herein, for purposes of

argument if the OAG were permitted to cross examine witnesses reporting acts of intimidation,

harassment and/or retaliation due to acts attributed to the ()AG, and/or if the OAG was permitted to

review transcripts of such witnesses testirnony before the Supervising Judge reviewing the need for

a protective order — then the OAG would be in a position to learn the identity of such witnesses,

which would no doubt have a chilling effect on their continued cooperation with the Special

Prosecutor, and perhaps their future testimony before a grand jury.

    96. Further, it must be acknowledged that the OAG is a merely a witness before the 35th

Grand jury.

    97. Any interest on the part of the OAG to undertake its own parallel investigation into the

source of leaks within the OAG which lead to the public disclosure of materials subject to grand

jury secrecy pertaining to a 2009 Grand Jury must first overcome conflicts of interests, and certainly



                                                                                      Page #26 of 32
                                                                                                  v3
cannot improperly invade and impair the deliberations of the sitting 35th Grand Jury.   9


    98. It is respectfully submitted that the actions of the OAG in pursuing its specious claim that

the 8/25/14 Reconsideration Hearing violated its legal rights to confront witnesses (and thereby

confirm their identity) served an engineered function to impair the pace of the deliberations of the

35th Grand Jury, and demonstrates a blatant abuse of power.

    99. Moreover, for purposes of the Reconsideration Hearing, the OAG sought to compel the

testirnony of witnesses who participated in the 8/25/14 ex-parte, in camera Hearing through the

improper use of unauthorized Statewide Investigating GrandIwy Subpoenas under the signature of

the Supervising Judge.

    100. The brazen misuse ofthe Statewide Investigating Grand jury Subpoenas represents a clear

demonstration of assurned unbridled power on the part ofthe OAG,and a clear abuse of power.

    101. To compel the attendance for testimony of Fina and Costanzo, and its later attempts to

both: review the ex-parte, in camera Hearing Transcript of the Hearing leading to the issuance of

the Protective Order; and to have the Special Prosecutor testify - all represented improper attempts

on the part of the OAG to obtain on the record testimony and events in support of its position.



111. Conduct of Attorney General Kane, both individually and in the capacity of her
public office has resulted in undermining the pace of deliberations of the 35th Grand
Jury and represents an abuse of power

    102. Before heading to the Grand Jury, Attorney General Kane issued a bomb-shell

9 As stated in this pleading, Attorney General Kane has pronounced to the news media that she knew the
OAG released an internal memo from the 2009 grand jury investigation of a political activist. She must
assuredly be aware of the person(s) who delivered the memo to the news media, and particulars
associated with such delivery to make the statement (on numerous occasions to multiple mernbers of the
news media) that the so-called 'release' "was done in a way that did not violate statutory or case law
regarding grand jury secrecy."

                                                                                        Page #27 of 32
                                                                                                    v3
pronouncement before press assembled at the facility in which the Grand Jury convenes that she

knew her office released to the Philadelphia Daily News an internal memo from a 2009 grand jury

investigation and that the material "... was done in a way that did not violate statutory or case law

regarding grand jury secrecy." 10

    103. Any clairn that the materials subject to grand jury secrecy were released by the

independent acts of OAG employees without the knowledge of Attorney General Kane can be

dismissed in light of her arguments that she personally could divulge the documents because she

was not subject to an oath of secrecy associated with the 2009 Grand Jury.

    104. Indeed to quote from the Memorandum of Law in Support of the Motion to Quash

Subpoena, which Attorney General Kane filed with this Honorable Court in her individual capacity

through private legal counsel and not frorn the Office of the Attorney General, she expressly states:

              ... Attorney General Kane was not sworn to secrecy with regard to the 2009 grand
             jury proceedings. By statute, only a limited group of individuals are sworn to
             secrecy with regard to grand jury proceedings, and only those individuals can
             subsequently , 'be in contempt of court if they reveal any information which they
             are sworn to keep secret, 42 Pa. C.S. § 4549(b). Because Attorney General Kane
             had no involvement whatsoever with the 2009 grand jury proceedings, she could
             not as a matter of law be in contempt of court with regard to any disclosure related
             to that grand jury proceeding." (see page land 2 of Memorandum of Law in
             Support of the Motion to Quash, filed 9/29/14)


    105. Attorney General Kane has elected to promote her argument within news media that the

Protective Order has effectively prevented the OAG from pursuing investigations not only with

regard to those leak(s) which are the focus of the 35th Grand Jury, but also by representing a gag

order of sorts which prohibit her to identify actors in an investigation which uncovered obscene



lp By a clear reading of the account in the 6/6/14 edition of the Philadelphia Daily News, the leak
suggested that former Chief Deputy Frank Fine., who is at odds with Kane, did not aggressively pursue
the 2009 investigation leading to indictment of the principal actor being investigated.

                                                                                        Page #28 of 32
                                                                                                    v3
email transmissions.

    106. Specifically, appearing on the news show Anderson Cooper's 360 on CNN, Attorney

General Kane stated she is, "fighting pervasive public corruption and an abuse of power that led to

her being targeted in the leak investigation.     I am shocked at how deep it goes          [a]nd I arn

shocked by how powerful it is." Lack of consistent narrative colors Kane's second year -

Philadelphia Inquirer, 11/23/14.

    107. The position advanced by Attorney General Kane that she is not bound by grand jury

secrecy to which she did not individually assume an oath of secrecy is chilling, particular with

regard to its impact to the criminal justice system in general, and the grand jury system in particular.

    108. Query whether a direct witness to a fatal shooting would be agreeable to testify before a

grand jury knowing that their identity may be preserved by the OAG administration then in place —

but subject to exposure in a later administration of the OAG, because the succeeding Attorney

General did not individually take an oath of secrecy for prior grand juries.

    109. Further, the natural extension to the OAG argument that vacating the Protective Order will

enable the OAG appropriate freedom to pursue its own investigation into leaks associated with the

35th Grand Jury will necessarily result in the disclosure of witness identities and materials presently

protected under grand jury secrecy pertaining to the 35th Grand Jury. Such disclosure(s) would

render a result which is completely antithetical to the objectives of rnaintaining secrecy of grand

jury proceedings, and thus rnakes a pointed counter-argument for rnaintaining the standing
                                                                                111
Protective Order which effectively maintains the integrity and secrecy of the 35 Grand Jury

proceedings.

    110. It is respectfully submitted that the recent conduct of Attorney General Kane, both as the

                                                                                        Page #29 of 32
                                                                                                    v3
executive head of the OAG and, individually, creates a clear impression of a governrnental official

engaged in self-preservation rather than committed to getting to the truth of whether there was a

leak of material subject to grand jury secrecy and the person(s) who perpetrated such a leak.

    111. Further, the public positions taken by Attorney General Kane, individually, call into

question whether Attorney General Kane has ignored the full import of her oath of office whereby

she assuredly accedes to the obligations and duties of her predecessors in office to maintain the

secrecy of prior grand juries and thereby preserve the integrity of the function of the entire grand

juiy "system."

    112. To deny that Attorney General Kane does not accede the obligations and oath of secrecy

made by her predecessors is to effectively flip THE INVESTIGATING GRAND JURY ACT,42 Pa.C.S.A.

§4541, eI. seq. and relevant case law on its ear and upside down.



     Impact of Persons Interviewed and/or to Testify

    113. In the course of his duties, several former employees and present employees have come

forward and advised the Special Prosecutor of their willingness to be interviewed and/or testify

before the 351h Grand July into matters associated with the leak(s) attributed to materials subject to

the 2009 Grand Jury deemed secret.

    114. Such persons have made it clear that they will not proceed, or are reticent, to participate

unless they are protected by a Protective Order and formally subjected to a subpoena.
                                              1l
    115. It is unequivocally clear that the 35 Grand Jury will be best served by the continuation of

the Protective Order.




                                                                                      Page #30 of 32
                                                                                                  v3
V. The Protective Order is working and should remain in place

    116. It is respectfully subrnitted that the leaks of information pertaining to the identities of

subpoenaed witnesses, their intimidation and harassrnent, and real concerns of retaliation are

properly and effectively prevented by operation of the Protective Order being in place.

    1 17. It cannot be denied that since the imposition of the Protective Order and later, the

Amended Protective Order, adrninistrative affairs of the 35th Grand Jury have been able to proceed

without consequential incident, apart frorn the continued unwarranted rnachinations of the OAG and

Attorney General Kane to obtain an Order to vacate the Protective Order and/or dismiss the 35th

Grand Jury..

    118. Put sirnply, the Protective Order is working as intended.

    119. The OAG has failed to articulate how the Protective Order adversely impacts its business

operations to warrant the Protective Order being vacated.
                                                                                       th
    120. Accordingly, it is respectfully submitted that the best opportunity for the 35 Statewide

Investigating Grand Jury to tirnely finish its investigation is to allow the Protective Order to remain

in place — thereby allowing witnesses and others to come freely forward to testify without fear of

intimidation and or retaliation.

        WHEREFORE, Respondent, Thomas E. Carluccio, Esq. the Special Prosecutor of

Investigating Grand Jury No. 435does hereby respectfully request that this Honorable Court deny

the Petition.*Review ofOrders Entered by Supervising Judge of.the Thirty-Fifth Sktiewide




                                                                                       Page #31 of 32
                                                                                                   v3
Investigating Grand fury on 8/27/14; 9/17/14 and 10/30/14 — and to permit the Protective Order

and Arnended Protective Order to remain in place.




                            Respectfully submitted,




                           13y:
                           Thomas E. Carluceio, Esquire
                           Attorney I.D. No. # 81858
                           Plymouth Greene Office Campus
                            1000 Gerrnantown Pike, Suite D-3
                           Plymouth Meeting,PA 19464-2484
                           (484)674-2899
                           Special Prosecutor of Investigating Grand Jury No. #35




DATED: December 1, 2014




                                                                               Page #32 of 32
                                                                                           v3
                                            VERIFICATION
          I, Thomas E. Carluccio, Esq. as Special Prosecutor to the Investigating Grand Jury No 1135 appointed by the

Pennsylvania Supreme Court, hereby state that after due diligence and investigation into the operative events

underlying the subject rnatter of the Petitionfor Review qf Orders Entered hy Supervising Judge ofthe Thirty-Fifth

Statewide Investigating Grand Jury on 8/27/14: 9/17/14 and 10/30/14 (the "Petition") filed of record with the Court

by the Office of the Attorney General, I hereby represent that the averments set forth in the foregoing Response to

said Petition are true and correct to the best of rny knowledge, information and belief. I understand that false

statements herein are made subject to the penalties of 18 Pa. C.S.A, §4904 relating to unsworn falsification to

authorities.




                                  13y:
                                  Thomas E. Carluccio, Esquire
                                  Attorney I.D. No. # 81858
                                  Plymouth Greene Office Campus
                                   1000 Germantown Pike, Suite D-3
                                  Plymouth Meeting, PA 19464-2484
                                  (484)674-2899
                                  Special Prosecutor of Investigating Grand July No. #35
Exhibits A through C Remain Under Seal
August 26, 2015
                                                                        FILED UNDER SEAL


                    IN THE SUPREME COURT OF PENNSYLVANIA UNSEALED PER ORDER OF
                                MIDDLE DISTRICT          THE COURT DATED
                                                         AUGUST 26, 2015

PENNSYLVANIA OFFICE OF           : No. 171 MM 2014
ATTORNEY GENERAL,                :
                                 :
               Petitioner        :
                                 :
                                 :
           v.                    :
                                 :
                                 :
SUPERVISING JUDGE OF THE THIRTY- :
FIFTH STATEWIDE INVESTIGATING    :
GRAND JURY,                      :
                                 :
               Respondent        :


                                           ORDER


PER CURIAM
       AND NOW, this 4th day of December, 2014, the Supervising Judge of the Thirty-

Fifth Investigating Grand Jury is directed to submit a response to the above petition for

review, on or before December 12, 2014.

       This Order is in light of the supervising judge’s position, conveyed by his staff in

reply to a previous request from the Prothonotary for a response to the petition for

review, that an answer submitted by and on behalf of a special prosecutor should also

serve as the supervising judge’s response. We reject such approach as inconsistent

with the values of judicial objectivity and independence, particularly where the special

prosecutor’s response contains untested factual assertions and unadjudicated

accusations of improprieties.

       The supervising judge is to address, in particular, the allegations by the Office of

Attorney General that the protective order infringes on its ability to fulfill its constitutional
mandate relative to the investigation and prosecution of criminal offenses.       In this

regard, this Court desires prompt and certain clarification of the protective order. The

supervising judge is also directed to specify the degree to which the protective order is

intended to restrict or impact upon any otherwise appropriate public disclosure of

information connected with the possession and/or distribution of pornographic images

by members of the Office of Attorney General using state computers, which occurred

before the present Attorney General took office.

      Mr. Chief Justice Castille files a concurring statement.

      Mr. Justice Stevens files a concurring statement.




                                            2
                                                                       FILED UNDER SEAL


                    IN THE SUPREME COURT OF PENNSYLVANIA UNSEALED PER ORDER OF
                                MIDDLE DISTRICT          THE COURT DATED
                                                         AUGUST 26, 2015

PENNSYLVANIA OFFICE OF           : No. 171 MM 2014
ATTORNEY GENERAL,                :
                                 :
               Petitioner        :
                                 :
                                 :
           v.                    :
                                 :
                                 :
SUPERVISING JUDGE OF THE THIRTY- :
FIFTH STATEWIDE INVESTIGATING    :
GRAND JURY,                      :
                                 :
               Respondent        :
                                 :


                               CONCURRING STATEMENT


MR. CHIEF JUSTICE CASTILLE                                FILED: December 4, 2014
       I join the Court’s order directing the Supervising Judge to provide an independent

judicial expression in response to the petition of the Office of Attorney General (OAG).

See, e.g., Commonwealth v. DeJesus, 868 A.2d 379, 383 (Pa. 2005) (without

independent judicial analysis from lower court, appellate court is deprived of explication

and guidance on those issues from judicial entity most familiar with matter). I write

separately respecting that aspect of the Court’s order directing the Supervising Judge to

address one particular claim forwarded by OAG: that “the [Supervising Judge’s]

protective order infringes on [OAG’s] ability to fulfill its constitutional mandate relative to

the investigation and prosecution of criminal offenses.” Notably, in its current pleadings,

OAG’s allegations in this regard purport to speak “by way of illustration only,” but the
illustrations in OAG’s petition implicate only the Special Prosecutor’s investigation – an

investigation which involves, to some extent, OAG itself.       I would suggest to the

Supervising Judge that, to discharge his duty of explication under this Court’s order, he

direct OAG to immediately identify precisely which, if any, of its law enforcement

functions, other than a supposed right to investigate witnesses in an ongoing Special

Prosecution involving OAG itself, have been impeded by the protective order here.

Furthermore, if OAG is so affected in its function independent of the Special

Prosecution, it would be efficacious to direct OAG to suggest the contours of a narrower

order that would address OAG’s concerns affecting duties outside the realm of the

Special Prosecution.




                                   [171 MM 2014] - 2
                                                                     FILED UNDER SEAL


                                                         UNSEALED PER ORDER OF
                    IN THE SUPREME COURT OF PENNSYLVANIA THE COURT DATED
                                MIDDLE DISTRICT          AUGUST 26, 2015


PENNSYLVANIA OFFICE OF                       : No. 171 MM 2014
ATTORNEY GENERAL,                            :
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
SUPERVISING JUDGE OF THE                     :
THIRTY-FIFTH STATEWIDE                       :
INVESTIGATING GRAND JURY,                    :
                                             :
                     Respondent              :


                              CONCURRING STATEMENT


MR. JUSTICE STEVENS                                      FILED: December 4, 2014

       I write separately to note my agreement with the thoughtful approach of the

Majority that the supervising jurist, the Honorable William R. Carpenter, should be

required to provide this Court with a specific response, within a definite time period, as to

why appropriate public disclosure of emails, alleged to contain inappropriate and/or

pornographic material, is being prevented pursuant to a protective order. Further, Judge

Carpenter should be directed to clarify the reasons a protective order was issued as it

relates to the Office of Attorney General’s (OAG) alleged intimidation of grand jury

witnesses.

       The need for such an independent, specific explanation is highlighted by the many

inconsistencies, which my initial review of the October 17, 2014 transcript has revealed.
For instance, Judge Carpenter denied the OAG’s motions to subpoena Mr. Frank Fina

and Mr. E. Mark Costanzo, as well as review the transcript of the in camera hearing, on

the basis of case law holding that “allowing the presence of the defendant and defense

counsel in a protective order hearing would have defeated the purpose of providing

protection for these witnesses.”       N.T. 10/17/2014, reconsideration hearing, at 2-3.

However, the special prosecutor, Mr. Thomas E. Carluccio, argued to the court that “[t]he

Attorney General’s Office is not a defendant. They have not been charged. They are a

third party in this investigation.” Id. at 7.

       In any event, due in part to Judge Carpenter’s apparent resistance to provide this

Court with a proper explanation for the issuance of the protective orders against the OAG,

I would require Judge Carpenter to submit a proper, independent response by December

17, 2014, and in the event he fails to do so, I would direct the portion of the protective

order, which is preventing public disclosure of the alleged inappropriate and/or

pornographic emails, be vacated.

       Moreover, I would direct Judge Carpenter to clarify in his response that, if the

protective order is required as it relates to alleged intimidation of grand jury witnesses,

what specific conduct it covers. As was alleged by the OAG during the October 17, 2014

hearing, the protective order is “general, broad, and vague,” and has the potential to

produce a chilling effect as it relates to unrelated ongoing cases involving the OAG and

some of the potential grand jury witnesses. Id. at 15-16.

       Also, I would not file this order under seal.




                                      [171 MM 2014] - 2
                                                                                    Filed in Supreme Court
                        IN THE SUPREME COURT OF PENNSYLVANIA                                DEC   fi 2014
                                   MIDDLE DISTRICT
                                                                                             Middle
PENNSYLVANIA OFFICE OF
ATTORNEY GENERAL,                                          No. 171 MM 2014            UNSEALED PER
                    Petitioner                                                        ORDER OF THE
          V.                                                                          COURT DATED
                                                                                      AUGUST 26, 2015
SUPERVISING JUDGE OF THE                                   FILED UNDER SEAL
THIRTY-FIFTH STATEWIDE
INVESTIGATING GRAND JURY,
                     Respondent


PENNSYLVANIA OFFICE OF ATTORNEY GENERAL'S REPLY TO THE RESPONSE
  OF THE SPECIAL PROSECUTOR TO ITS PETITION FOR REVIEW OF ORDERS
   ENTERED BY SUPERVISING JUDGE OF THE THIRTY-FIFTH STATEWIDE
 INVESTIGATING GRAND JURY ON AUGUST 27,2014, SEPTEMBER 17, 2014, AND
                         OCTOBER 30,2014


    TO THE HONORABLE CHIEF JUSTICE AND JUSTICES OF THE SUPREME
COURT OF PENNSYLVANIA:

       AND NOW, comes the Office of Attorney General of the Commonwealth of

Pennsylvania, by Kathleen G. Kane, Attorney General of the Commonwealth of Pennsylvania,

and files this reply to the "new matter put forth by Special Prosecutor Thomas E. Carluccio,

Esq. in his response to the petition for review filed in the above-captioned case. Addressing the

Special Prosecutor's assertions of "new matter" seriatim, and adhering to the paragraph

numbering and organizational scheme included in the pertinent sections of his Response, the

following is averred:

                                                              Received in RIMPerile Court

                                                                    DEC 0 8 2014




                                                1
                                          NEW MATTER

       80. No response to this averment is required, as it simply incorporates by reference

previous averments of the Special Prosecutor. To the extent that a response to those incorporated

claims may be deemed necessary, they are denied


       81. No response is required to this averment but to the extent one may be deemed

necessary, it is denied. By way of further answer, as reflected in Footnote 8 ofthe Special

Prosecutor's averments raising "New Matter", the transcript of testimony taken in camera before

Judge Carpenter relating to the Protective Order has not been provided to the OAG. Judge

Carpenter, ostensibly with the assent of the Special Prosecutor, has routinely denied the OAG

access to transcripts of proceedings, thereby hampering OAG's ability to provide appropriate

record citations in its appeal for relief before this Court.


I. GENERAL DENIAL THAT OAG HAS RAISED VALID CLAIMS TO WARRANT
THE PROTECTIVE ORDER BE VACATED

       82. The Special Prosecutor's avemient as stated is denied. Specifically, OAG avers that

1)the Supervising Judge abused his discretion in handing down a series of Protective Orders, in

that said Orders are overly broad and fail to indicate which specific individuals are bound by the

Orders, nor did the Orders define what conduct on the part of OAG would be violative of said

Orders. Specifically, the Orders prohibit "any act of obstruction, intimidation, or retaliation

against any witness summoned by the Special Prosecutor in Notice No. 123. It is well to note

that OAG would have no knowledge as to which witnesses had been so subpoenaed to appear,

given that this information was prohibited from being disclosed to the OAG by Judge Carpenter.

Moreover,the breadth of the prohibitions and lack of clarity in defining what conduct is

prohibited under the Orders allows for the arbitrary and capricious application of the Protective


                                                   2
Orders against OAG. Query, for example, the scenario where a former high-ranking OAG

employee has critical information about an unrelated criminal investigation still active within

OAG and that former OAG employee has been involved in the Special Prosecutor's current

investigation. Any contact by current OAG members with the former employee on an unrelated

matter could easily be mischaracterized under the provisions of the aforementioned Orders as

being "intimidatine or "retaliatory". Simply put, were current OAG members in a position to

require information on an unrelated, pending matter within OAG from Frank Fina, Esq. or Marc

Costanzo, Esq., the occurrence of such a conversation alone would be sufficient for either man to

claim such contact was designed to intimidate, harass or retaliate,•since the protective•order is so

broad and ill-defined. Now,consider the aforementioned conversation occurring in a scenario

where current OAG members must delve into the thought-process, rationale and legal foundation

of a decision made by either of the two former OAG members referenced in order to make a

decision on a current, open, criminal investigation of national importance. Under the Protective

Orders, any current OAG member involved in such conversations would expose themselves to

being held in contempt or charged criminally for violating the Protective Orders. Moreover, the

entry of the initial Protective Order ex parte allowed for false and/or misleading testimony to go

unchallenged before the Supervising Judge. OAG has reason to believe the underlying factual

allegations and averments which form the basis of the Protective Order are, at best, less than

accurate, and, at worst, patently false. 2)The Supervising Judge clearly violated the due process

rights of the OAG at the Reconsideration Hearing, in that Judge Carpenter denied OAG the right

to compulsory process. See, Notes of Testilnony, 10/17/14, pp.13-14.1 3)The Supervising



1 It is important to note that the October 17th transcript ofthe Reconsideration was not made available to the OAG
until it was attached as an Exhibit in the Special Prosecutor's Response. On pages 13 and 14 ofthe transcript ofthe
"hearine.on Reconsideration of the Protective Order, after subpoenas requested for Frank Fina and Marc Costanzo
were denied by Judge Carpenter, DAG Ditka was asked to present her witnesses and in response, the DAG stated

                                                        3
Judge's protective order sweeps broadly and appears to encompass speech relating to any person,

subject, or event associated with the Special Prosecutor's investigation. 4) The protective order

violates the Separation of Powers Doctrine of our federal and state Constitutions because it

improperly infringes upon OAG's ability to fulfill its constitutional law enforcement mandate to

investigate leaks from the Special Prosecutor's Grand Jury or other criminal violations, such as

Perjury or False Swearing.


II. CONCERNS PERTAINING TO THE OAG

         A. Concerns Regarding Development of Right-to-Know Requests

         83. Denied. The series of Right-to-Know(RTK)requests filed with OAG by members

of the media began on July 7, 2014 and were absolutely not "general" requests. On July 7th,

Brad Bumsted of the Pittsburgh Tribune Review filed a RTK request seeking:"Any emails or

other documents sent among current and former AG staff reviewed by Special Deputy Geoffrey

Moulton". See Exhibit A. Moreover, on July 29, 2014, Steve Esack of The Morning Call filed

the following RTK request: "Emails depicting pornographic images, video clips and sexually

explicit motivational tools/messages between 2008-2012 among and between employees,

including but not limited to the following: Frank Fina, Frank Noonan, Glenn Parno, E.

Christopher Abruzzo, Christopher Carusone, Joe McGettigan, Randy Feathers and Tom

Corbett." See Exhibit B.




she was denied compulsory process and not able to use Grand Jury subpoenas to compel the attendance of witnesses.
In response, Judge Carpenter ageed: "You were denied the use of the Grand Jury subpoena. That's what you were
denied." Id. At p. 14, In. 15-16. In essence, the Court prohibited the use of any Grand Jury subpoenas and when
asked what vehicle OAG could then use to compel attendance the Court started: "You could have asked somebody".
Id. At ln. 19. As a matter of fundamental procedural due process, an individual may not be deprived of a
constitutionally protected interest without a hearing, and a hearing requires notice and an opportunity to be heard; it
follows that the opportunity to be heard must be at a meaningful time and in a meaningful manner. See Mathews
v. Eldridge, 424 U.S. 319, 333 (1976); Commonwealth v. Maldonado, 838 A.2d 710, 714(Pa. 2003).


                                                          4
       84. Admitted in part, denied in part. It is admitted that numerous RTK requests from July

7, 2014 forward were received by OAG related to emails between a variety of employees of

OAG,both current and former. See Exhibit C. The allegation by the Special Prosecutor that

"Hnexplicably, shortly after OAG became aware ofthe subpoenaed status of certain witnesses in

mid-August 2014" the "flurry" of RTK requests began" is vehemently denied and strict proof of

said allegation is demanded. As referenced above, the Special Prosecutor's own averments are

factually incorrect as they relate to the timeline of RTK requests. The Special Prosecutor firmly

states that in mid-August 2014 OAG became aware of his investigation and the RTK requests

then began to be filed with OAG. That is simply not true. The first RTK request for emails of

current and former employees was received on July 7, 2014. It is clear that the house of cards

built by the Special Prosecutor, in secret, without testing of its veracity, is based upon a singular

assumption: RTK requests were allegedly harmful to Frank Fina and Marc Costanzo and the

disclosure of emails related to either or both may dampen their desire to testify for the Special

Prosecutor. The facts simply do not bear out the Special Prosecutor's hypothesis. Furthermore,

it is important that this Court is aware that as far back as March 2014, IVIr. Fina had requested his

emails which had been retrieved in the review of the Jerry Sandusky case, OAG assented to

allow Fina access to same, and Fina never availed himself of that offer. On March 11, 2014,

Frank Fina served second motion for Miscellaneous Relief on Office of Attorney General

demanding access to all of his own emails and asked to be informed prior to the Office of

Attorney General responding to any Right to Know Requests that name him. Subsequently, Fina

had presented motions to Supervising Judge Norman Krumenacker seeking a Protective Order

regarding the very same ernails — a Protective Order which was ultimately denied.




                                                  5
                                            Judge Krumenacker ruled that he had no authority

over the Office of Attorney General's responses to requests under the Right to Know Law and

Frank Fina's request for relief relating thereto was denied.


       85. Denied. By way of further answer, the responses herein disprove the conclusions of

the Special Prosecutor. Clearly, this points up the gravamen of the OAG's strenuous

Constitutional objection to the process under which this Special Prosecutor and the Supervising

Judge are conducting their inquiry. Because the basis for the Protective Order has not been

tested, the transcripts have not been disclosed, and the right to subpoena and cross-examine the

complaining witnesses has been denied; there is no ability for the OAG to challenge the marked

inconsistencies in the Special Prosecutor's stated basis for the Protection Order and the Court's

abuse of discretion in granting the Order. The process at play is devoid ofjudicial objectivity

and countless factual assertions are made without their veracity being tested. The OAG's due

process rights in this inquiry have been disregarded throughout the pendency of these

proceedings. With this Court's understanding ofthe context and great public interest regarding

the pornographic emails of Mr. Fina, and understanding that since March of2014 Mr. Fina has

undertaken a concerted effort to shield those emails from public view, it appears that through

these baseless, unsubstantiated Protective Orders, he has at last managed to accomplish before

Judge Carpenter what he could not before Judge Krumenacker — hide these graphic and

demeaning pornographic images. The lack of due process afforded to OAG in the Protective

Order proceedings precluded the Supervising Judge and the parties from testing the veracity of

the claims of Mr. Fina and others, and from exploring the true motives they may have had for

making such claims.


                                                 6
       B. The Impairment of Having Limited Witnesses at the Reconsideration Hearing
          was Self-Inflicted

       86. Denied. By way of further answer, the OAG avers that there was a lack of

substantial, credible evidence to support the grant of the Protective Order on August 25, 2014

and the OAG incorporates by reference the responses to the "New Matter" above.


       87. It is admitted that a hearing on the OAG's Motion to Reconsider the entry ofthe

Protective Order was scheduled.


       88. Denied. By way of further answer, when the Office of Attorney General asked for

subpoenas for the complaining witnesses in preparation for the subsequent "hearing" on the

matter, they were denied. When the Office of Attorney General attempted to subpoena a witness

that it believed may have pertinent infolination regarding the basis for the order, the lower Court

instructed the Office of Attorney General to withdraw the subpoena and then suggested that the

issuance of a subpoena was contemptuous and perhaps criminal. In light of the handicaps that

were imposed on the Office of Attorney General, the "hearine that was actually held was, at

best, perfunctory and, at worst, a charade. In fact, in Judge Carpenter's Order of October 30,

2014, denying OAG's Motion to Vacate the Protective Order, he made a finding offact that

OAG produced only one (1) witness, but failed to acknowledge that he had denied OAG's right

to call additional witnesses and was thus the reason that only one (1) witness was produced.


       89. It is admitted that OAG called only one witness at the proceeding and that Judge

Carpenter denied OAG the opportunity to call other critical witness such as Mr. Fina and Mr.

Costanzo.




                                                 7
       90. Denied. By way of further answer, the OAG avers that its counsel did, in fact,

articulate to Judge Carpenter the adverse impact suffered by the OAG as a result of this broad

and baseless Protective Order. Notes ofTestimony, 10/17/14 pp. 15-16.


       91. Denied. By way of further answer, the OAG asserts that the parameters were drawn

so narrowly by Judge Carpenter that the "hearine was a mere façade, in that the OAG was

barred from presenting critical evidence.


       92. Denied. By way of further answer, the OAG alleges that the lack of due process and

right to compulsory process at the Reconsideration Hearing rendered it hollow. Moreover, the

reliance on Commonwealth v. Hood, 872 A.2d 175 (Pa. Super. 2005) by the Special Prosecutor

supports the claims consistently made by the OAG. There must be a right to examine

complaining witnesses and to learn their identity. Even the defendant charged with murder in

Hood was given that modicum of due process. This is far different than what has been afforded

to the OAG in the case at bar.


       C. Positions Assumed By The OAG Represent An Improper Abuse of Power

       93. Denied. By way of further answer, the OAG avers that Judge Carpenter manner of

conducting the Reconsideration Hearing was violative of OAG's due process rights.


       94. Denied. The OAG is aware of the law as it relates to the use of Protective Orders,

however, such orders must not violate the due process rights of those impacted and must be

based upon substantial, credible evince. Such is not the case here.


       95. Denied. By way of further answer, the chilling effect is not on the witnesses of the

Special Prosecutor, but rather on the criminal justice system as a whole. To allow the conduct

that has taken place here, in such broad and sweeping terms, without the benefit of a meaningful

                                                8
hearing and the ability to compel the attendance of witnesses to test the very truth of what

purported accusers say is what is at issue here.


       96. Denied. The 35th Statewide Grand Jury has been empanelled under the direction and

guidance of the OAG,and any crimes which emanate from that Grand Jury, i.e., the numerous

leaks that have occurred from the Special Prosecutor's own investigation filed at Notice #123,

fall within the jurisdiction of OAG.


       97. Denied. By way of further answer, the OAG avers that the Special Prosecutor

confuses the position of the OAG. The 35th Statewide Grand Jury has been empanelled under the

direction and guidance of the OAG and any crimes which emanate from that Grand Jury, i.e., the

numerous leaks that have occurred from the Special Prosecutor's own investigation filed to

Notice #123, fall within the jurisdiction of OAG to investigate.


       98. Denied. By way of further answer, the OAG avers it is repugnant to suggest that the

filing of a lawful petition in the lower court and the Supreme Court seeking to protect the

constitutional rights of hundreds of people and raising the issue of the failure ofthe lower court

to recognize the absolute, Constitutionally mandated necessity of separation of powers and due

process is somehow •an abuse of power. To the contrary, as the duly elected Chief Law

Enforcement Officer ofthe Commonwealth,the filing of petitions is not only a right afforded all

citizens but it is the duty ofthe Attorney General to protect, obey and defend the Constitution of

the United States and ofthe Commonwealth of Pennsylvania.


       99. Admitted in part; denied in part. It is admitted the OAG sought to secure the

attendance of complaining witnesses Frank Fina and Marc Costanzo at the Reconsideration

Hearing. The OAG requested Judge Carpenter to issue subpoenas for both men, in an abundance


                                                   9
of caution due to the breadth and lack of clarity of the Protective Order. The OAG's request was

denied. The OAG also followed its procedures and normal course of business and issued a

subpoena to Brad Bumsted of the Tribune Review. The issuance of the Bumsted subpoena was

done in a manner consistent with past practice at OAG and in violation of no procedural rule or

statute. It is denied that the OAG's attempts to conduct a due process hearing and compel the

attendance of critical witnesses constitute in any way an abuse of power.


        100. Denied. By way of further answer, the allegation that the OAG's attempt to

participate in a meaningful due process hearing before the Supervising Judge and compel the

attendance of critical witnesses is a "brazen misuse" of the Statewide Grand Jury and represents

a "clear demonstration of assumed unbridled power" shocks the conscience. This extraordinary

accusation, which can result in removal from office, demonstrates a lack of independence on the

part of the Special Prosecutor and his lack of knowledge ofthe constitutional guarantees

provided to all citizens ofthe Commonwealth of Pennsylvania.


        101. Denied. By way of further answer,the OAG avers that the transcript ofthe ex parte

hearing was sent to the OAG by the Pennsylvania Supreme Court.


III. Conduct of Attorney General Kane Has Resulted in Undermining the Pace of
Deliberations of the Grand Jury

        102. Inasmuch as the allegation is unartfully crafted, difficult to understand, and falls far

outside ofthe boundaries of Reconsideration of the Protective Order currently before this Court,

no response is required. Further, the transcript of the testimony of Attorney General Kane

speaks for itself.




                                                 10
                                                                                    ....... I




        103. Inasmuch as the allegation is unartfully crafted, difficult to understand, and falls far

outside of the boundaries of Reconsideration of the Protective Order currently before this Court,

no response is required.


        104. No response required. The Motion to Quash filed by the Attorney General speaks

for itself


        105. Denied. Furthermore, Attorney General Kane has consistently soughtjudicial

intervention to redress the unlawful Protective Orders in place as well as other irregularities

within the Special Prosecutor's investigation. Moreover, it would be highly unusual for the

Special Prosecutor to suggest that Attorney General Kane does not have a 1St Amendment right

to speak in response and opposition to the limitations placed upon her and the OAG by the

aforementioned orders.


        106. Denied. By way of further answer, the OAG submits the entirety of the CNN

interview speaks for itself, rather•than the excised and interpreted portions thereof put forth by

the Special Prosecutor.


        107. Denied. By way of further answer, the law regarding Grand Jury secrecy, the

testimony of Attorney General Kane, and the circumstances surrounding Notice #123 speak for

themselves.


        108. No response required


        109. Denied. By way of further answer, the Special Prosecutor's averments miss the

mark on understanding the concern for leaks within his grand jury investigation. The OAG does

not need the Notes of Testimony of the Grand Jury to investigate a leak. Rather, following the


                                                 11
Special Prosecutor's avellnent, he can act with complete immunity from oversight as there would

be no ability of the OAG to investigate leaks or other irregularities from its own Statewide Grand

Jury. With that backdrop and the abject denial of due process throughout the pendency of the

Special Prosecutor's investigation, such a result would clearly shock the conscience and

negatively impact the integrity of the Grand Jury process.


        110. Denied. By way of further answer, the OAG submits that a review of the

procedural history and the repeated efforts of Mr. Fina to shield from public view the graphic

and degrading pornographic emails he possessed and distributed provides ample evidence to

demonstrate the true rationale for the seeking and issuance of the Protective Orders in question

as well the rationale for the Special Prosecutor's averment. The tactic that failed with Judge

Krumaenacker was tried again with Judge Carpenter, this time with the aid ofthe Special

Prosecutor. Nothing could be more apparent. What is equally clear from averments such as

these is that the Special Prosecutor, by asserting the Attorney General is "engaged in self-

preservation rather than [being] committed to getting to the truth of whether there was a leak of

material subject to Grand Jury secrecy", shows a lack ofthe unbiased, independent and impartial

attitude that is imperative for the fair pursuit ofjustice.


        111. Denied.


        112. Denied. By way of further answer, the law relating to Grand Jury proceedings is

clear and speaks for itself.


IV. IMPACT OF PERSONS INTERVIEWED AND/OR TO TESTIFY

        113. The OAG is without sufficient information to formulate a response.

        114. The OAG is without sufficient information to formulate a response.


                                                  12
       115. Denied.

V. THE PROTECTIVE ORDER IS WORKING AND SHOULD REMAIN IN PLACE

       116. Denied.

       117. Denied. By way of further answer, the OAG has exercised it constitutional rights to

due process and compulsory process and has asserted the Special Prosecutor's investigation

violates the separation of powers doctrine.


       118. Denied. By way of further answer, the OAG avers the Protective Orders can only

be classified as "working" if the goal of said Orders was to run roughshod over fundamental

Constitutional principles and to shield from public scrutiny the numerous pornographic emails

possessed and distributed by then OAG employees Frank Fina and Marc Costanzo.


       119. Denied. By way of further answer,the OAG avers that it is the burden first of

Judge Carpenter and the Special Prosecutor to submit "substantial evidence" which warrants the

issuance of a Protective Order on an independent Commonwealth agency and its employees.

Further, the OAG asserts that the Protective Orders impede the operations of OAG in a variety of

areas as referenced above in avelinent 82. Moreover, the OAG will provide to this Court its

response to Judge Carpenter's Order requiring OAG to detail how the Protective Orders have

impacted the business of OAG.


       120. Denied.




                                               13
                                        CONCLUSION

       WHEREFORE,for the foregoing reasons, Petitioner, The Office of Attorney General of

the Commonwealth of Pennsylvania, respectfully reiterates its request that this Court vacate the

Protective Orders issued by Judge Carpenter.


                                                     Respectfully submitted,



                                                                A../Lidoni
                                                         HLEEN G. KANE
                                                     A orney General
                                                     Commonwealth ofPe lvania
OFFICE OF ATTORNEY GENERAL
16th Floor-Strawberry Square
Harrisburg,PA 17120
(717)705-0098
(Fax)(717)783-5431

Date: December 8, 2014




                                                14
                                      VERIFICATION

       The facts recited in the foregoing Petition for Review are true and correct to the best of

my knowledge and belief. This statement is made with knowledge that a false statement is

punishable by law under 18 Pa. C.S. § 4904(b).




                                                HLEEN G. KANE
                                            A orney General
                                            Commonwealth ofP nnlylvania

OFFICE OF ATTORNEY GENERAL
16th Floor-Strawberry Square
Harrisburg, PA 17120
(717) 705-0098
(Fax)(717) 783-5431

Date: December 8, 2014




                                                 15
                               CERTIFICATE OF SERVICE

       I hereby certify that I am this day serving one copy of the foregoing Petition for Review

upon the persons and in the manner indicated below:

                                   Via US. First-Class Mail,
                                      Postage pre-paid:

The Honorable William R. Carpenter                 Thomas E. Carluccio, Esquire
Court of Common Pleas of Montgomery County         Plymouth Greene Office Campus
Montgomery County Courthouse                       1000 Germantown Pike, Suite D3
P.O. Box 311                                       Plymouth Meeting,PA 19462-2484
Norristown, PA 19404-0311                          (484)674-2899
(610)278-5902                                      (Special Prosecutor)
(Supervising Judge)

Ann Thornburg Weiss, Clerk of Courts
Montgomery County Clerk of Courts Office
P.O. Box 311
Norristown,PA 19404-0311
(610)278-3346
(Clerk of Courts)


                                              it
                                            WA   HLEEN G. KANE
                                            Att rney General
                                            Commonwealth ofPe  lvania



OFFICE OF ATTORNEY GENERAL
16th Floor-Strawberry Square
Harrisburg, PA 17120
(717)705-0098
(Fax)(717)783-5431

Date: December 8, 2014




                                              16
Exhibit A
Born,Susan .1.

Frani:                          Bom,Susan J.
Sent:                           Mond*,July 07,2014 2.18 PM        .                       RECENED
To:                             Born, Susan J.     •
                                                                                     office o Attom6y General
Subject:                        FW: Please (also) confirm receipt                         jUL   0 7 201,1
                                                                                    Pilgtillo Know 011icc.:1
From: Brad Bumstecl rmailtothburnstedfatribweb,com1
Sent: Monday,July 07, 2014 12:31 PM
To; Abbott, J
subject: Please (also) confirm receipt

This is an RTK request under PA law.
For any emails or other documents on an internal AG review of pornographic &nails sent among
current and former AG stafffrom and to each other,understanding that names and email
addresses may be redacted.

Brad Burnsted
State Capitol Reporter
Pittsbrirgh Tribune-Review
71.7-514-1032 (cell)
717-787-1405 (land).
www.triblive.com
bburnsted@Mbweb.com
The information transmitted is intended only for the person or entity to whom it is addressed and may.contain
confidential and/or privileged material. Any use ofthis information other than by the intended recipient is
prohibited. If you receive this message in error, please send a reply e-mail to the sender and delete the material
from any and all computers. Unintended transmissions shall not constitute waiver of any applicable attorney-
client or any other applicable privilege. 13A-OAG




                                                           1.
                                                                                                                  .. .... .,




                                                                                                                               1
Born, Susan J.

From:                           Born, Susan J.
Sent:                           Monday,July 07,2014 2:19 PM
To:                             Born,Susan J.
Subject: -                      FW: FW: Please.confirm receipt
                                                                                  PEC'ENED
                                                                              oicim o Attignoy General
                                                                                   JUL O 7 2-.014
                                                                               night to Knaw CAter
        Forwarded message
From: Brad Ballasted 
Date: Mon,Jul 7,2014 at 12:36 PM                                              S/v
Subject: FW:Please confirm receipt
To: D Abbott 

Clarified first request today to include fonner as well as current staff

This is an RTK request under PAlaw for the follOwing:
EmailA and/or Email attachments reviewed by SpeCial Deputy Geoffrey Moulton that contain
pornographic images — sentby former and current AG stiff to otheteurrent and forrneE AG
staffers — and former and current staffers who were ca.
Thanks.
 Brad Burnsted
 State Capitol Reporter
 Pittsburgh. Tribune-Review
 717-514-1032 (cell)
 717-787-1405 (land)
 www.triblive,com     •
 bbumsted@tribweb:com

 The information transmitted is intended only for the person or entity to whom it is addressed and may contain
 confidential and/or privileged material. Any use ofthis information other than by the intended recipient is
 prohibited. If you receive this message in error, please send a reply e-mail to the sender and delete the material
 from any and all cOmputers. 'Unintended transmissionS shall not constitute waiver of any applicable attorney-
 client or any other applicable privilege.PA-OAG
Aug. 11;2014



JJ Abbott
Deputy Press Secretary
Pennsylvania Attorney GeneraPs Office
Strawberry Square
Harrisburg,PA 17120

VIA EMAIL:

Dear Mr, Abbott,

This is a public records request in accordance with the Pennsylvania Right-to-Know law
to review and/or have copies rnade of all e-mails sent and/or forwarded by former Chief
Deputy Attorney General Frank Fina and/or his former colleagues that include any
pornographic and or sexually explicit references,IJRL links, photographs and/or videos.

It is my understanding that &nails conthining such material may have been recovered
during the research that resulted in the May 30,2014 Report to the Attorney General on
the Investigation of Gerald A.Sandusky.

Please contact me at 215-854-5973 if you have any questions or by e-mail at
brennae@phillynews.com. I can also be reached by mail at 801 Market Street, Suite 300,
Philadelphia,PA, 19107.

Thank you.

Sincerely,


Chris Erennan
Political Editor
Philadelphia.Daily News
   W.M.a,,,-(2MOrn
 IS Abbott
 Deputy Press Secretary
  Pennsylvania Attorney General's Office
  Strawberry Square
• Harrisburg,PA 17120

 VIA EMAIL:

 Dear Mr. Abbott,

 This is an amended public records request,following my Aug. 11, 2014 request, in
 accordance with the Pennsylvania Right-to-Know law to review andlor have copies made
 of all e-mails sent and/or forvvarded by former Chief Deputy Attorney General Frank
 Fina and/or his former colleagues that include arty pornographic and or sexually explicit
 references, URL links, photographs and/or videos.

 AMENDMENT,     . This request includes any e-mail correspondence ofthe above described
 nature between.Frank Fine and former Attomey General Office employees Glenn Parno
 and/or Richard Sheetz. That correspondence may have used the subject line title of
 'Motivational Office',

 It is my understanding that emails containing such material may have been recovered
 during the research that resulted in the May 30,2014 Report to the Attorney General on
 the Investigation of Gerald A. Sandusky.

 Please contact me at 215-854-5973 if you have any questions or by e-rnail at
 brennac®phillynews.com. I can also be reached by mail at 801 Market Street, Suite 300,
 Philadelphia,PA, 19107.

  Thank you.

  Sincerely,

  Chris Brennan
  Political Editor
  Philadelphia Daily News
                                                                                   c,c Attorney Generai

                                                                                  Ail. 2..9 7.014
                                                                          •        tc 1.:fiew °nicer
                                pennsytvania                                  SR
                                 OFFICE-OF OPEN RECORDS

                      STANDARD RIGHT-TO-KNOW REQUEST FORM


DATE REQUESTED: July 29, 2014

REQUEST SUBMITTED BY:                E-MAIL


NAME OF• REQUESTOR:Steve Esack, reporter The Morning Call


STREET ADDRESS: Main Capitol Building, Room 524E Floor, Newsroom, Harrisburg, PA
17120


CITY/STATE/COUNTY (Reqpired): Har:risburgIPA/Dauphin                                       •




TELEPHONE(Optional):          717-783-7305

RECORDS REQUESTED:
*Provide as much specific detail as possible so the agency can identify the information.

Electronic copies of personal, non-official, non-business emails depicting pornographic images,
video clips and sexually explicit motivational tools/messages sent on taxpayer-funded •
computers and servers between 2008 and 2012 among and between employees of the
Pennsylvania Attorney Generars Office, including but not limited to the following:
Frank Fina
Frank Noonan
Glenn Parno
E. Christopher Abruzzo
Christopher Carusone
Joe McGettigan
Randy Feathers
Torn Corbett




 DO YOU WANT COPIES? YES

 DO YOU WANT TO INSFECT THE RECORDS? YES

 DO YOU WANT CERTIFIED COPIES OF RECORDS? YES or NO


 RIGHT TO KNOW OFFICER:
DATE RECEIVED BY ME AGENCY:-

AGENCY FIVE(5)-DAY RESPONSE DUE:




**Public bodies may fill anonymous verbal or written requests. If the requestor wishes to pursue
the relief and remedies provided for in this Act, the request must be in writing. (Section 702.)
Written requests need not include an explanation why information is sought or the intended use
of the information unless otherwise required by law. (Section 703.)
Mummert, Mary L.

From:                            •Mummert, Mary L
Sent:                             Monday, August 11,2014 10:00 AM
To: •                             Right To Know Response
Subject:                          RTK REQUEST - Amy Worden (Reporter)




From: Born, Susan J.
Sent: Monday,August 11, 2014 9:17 AM
To: Mummert, Mary L.                                                                Moo r    Attorney Generai
Subject; FW:InquIrer/RTK
                                                                                         AUG 05 70.14. •
Mary,
                                                                                    Flight to Kam Officer -
Below is a RI:XL request that was receivedlastweelc. Did you see this one yet?
                                                                                            5q lp -tki0F,.aT
StA41;14/1/



From: Mulle, Robert A.
Sent: Tuesday, August 05,2014 4:24 PM
To: Born, Susan J.                           •




Subject; FW: Inquirer/RTK

 One of''those R2K's; we can handle upon your return from your well-earned vacation.
 Bob

From; Abbott, J.J.
Sent: Tuesday, August 05, 2014 4:10 PM
To: Muile, Robert A.
Cc: Martin, Renee G.
Subject: FW: Inquirer/RTK.

 Bob- This was sent to me because supposedly Amy had issues with the online form.

 From: Worden, Amy frnallto:aworden(aphillynews.coml
 Sent Tuesday, August 05, 2014 3:56 PM
 To: Abbott, J.J. .
 Subject: Inquirer/RTK



 Aug. 5,2014

 Dear Pa. attorney generaPs office:

 Under the state Right-to-Know law,The Inquirer requests copies of all email traffic that is of a personal nature
 and involves pornogtaphic or otherwise professionally inappropriate material to and from the work accounts of

                                                              1
                              -




former deputy attorney Frank Fina and fellow former prosecutors Mare Costanzo and Patrick Blessington froin
2009, until their departure from the office's staffin late 2012 or early 2013.

Please include all recipients ofthe emailchains that shared in this email and include the actual mails.

Thanks very much and please contact us if we can clarify this in any way.

Sincerely,



Arny Worden
Staff Writer
State Capitol Bureau
Roorn 524E
Harrisburg, PA 17120
717-783-2584
Twitter @in kya my

 theXr_tiquirtr
 ta1tfaph1y!Tc--
        r;rr
        TE
              6-n.1-41A



 The information transmitted is intended only for the person or entity to whom it is addressed and may contain
 confidential and/or privileged material, Any use ofthis inforrnation other than by the intended recipient is
 prohibited. If you receive this message in error, please send a reply e-mail to the sender and delete the material
 frorn any and all computers. Unintended transmissions shall not constitute waiver of any applicable attorney-
 client or any other applicable privilege.PA-OAG




                                                           2
            ....   ... .   -   r




Exhibit B
                                 pennsylvania
                                 OFFICE OF OPEN RECORDS

                      STANDARD RIGHT-TO-KNOW REQUEST FORM


DATE REQUESTED: July 29, 2014

REQUEST SUBMITTED BY:                E-MAIL


NAME OF REQUESTOR: Steve Esack, reporter The Morning Call


STREET ADDRESS: Main Capitol Building, Room 524E Floor, Newsroom, Harrisburg, PA
17120


CITY/STATE/COUNTY (Required): Harrisburg/PA/Dauphin


TELEPHONE (Optional):        717-783-7305

RECORDS REQUESTED:
*Provide as much specific detail as possible so the agency can identify the information.

Electronic copies of personal, non-official, non-business emails depicting pornographic images,
video clips and sexually explicit motivational tools/messages sent on taxpayer-funded
computers and servers between 2008 and 2012 among and between employees of the
Pennsylvania Attorney General's Office, including but not limited to the following:
Frank Fina
Frank Noonan
Glenn Parno
E. Christopher Abruzzo
Christopher Carusone
Joe McGettigan
Randy Feathers
Tom Corbett




DO YOU WANT COPIES? YES

DO YOU WANT TO INSPECT THE RECORDS? YES

DO YOU WANT CERTIFIED COPIES OF RECORDS? YES or NO


RIGHT TO KNOW OFFICER:
DATE RECEIVED BY THE AGENCY:

AGENCY FIVE (5)-DAY RESPONSE DUE:




**Public bodies may fill anonymous verbal or written requests. If the requestor wishes to pursue
the relief and remedies provided for in this Act, the request must be in writing. (Section 702.)
Written requests need not include an explanation why information is sought or the intended use
of the information unless otheiwise required by law. (Section 703.)
Ex ibit C
                               Email Communications Recovered during Moulton Review
                                                                                                           Final
Requestor                         Records Reciuested                         Recv d       Date Due       Date Due
Brad Bmnsted          Any emails or other documents sent among current       7/7/14      7/14/14         8/13/14;
Pittsburgh Tribune-   and fanner AG staff reviewed by Special Deputy                                 •   verbally
Review                Geoffrey Moulton                                                                   extended
                                                                                                         to 8/21/14
Steve Esack           Emails depicting pornographic images, video clips      7/29/14     8/5/14          9/4/14;
The Morning Call      and sexually explicit motivational tools/messages                                  agreed to 1
                      between 2008 and 2012 among and between                                            week
                      employees, including but not limited to the                                        extension
                      following: Frank Fina; Frank Noonan; Glenn                                         after stay
                      Panao; E. Christopher Abruzzo; Christopher                                         is lifted
                      Carusone; Joe McGettigan; Randy Feathers and
       •              Tom Corbett
Amy Worden            All email traffic that involves pornographic or      •  8/5/14     8/12/14         9/11/14;
The Inquirer          otherwise professionally inappropriate material to                                 notified of
                      and from former deputy attorney Frank Fina, Marc                                   stay/hold
                      Costanzo and Patrick Blessington from 2009, until                                  by letter
                      their departure from the office's staff in late 2012 or
                      early 2013.
                      AMENDMENT: Including but not limited to:          Amended
                      Chris Abruzzo, Chris Carusone,Kevin Harley,       ._._ _._ . .on
                                                                        request
                      Frank Noonan, James Barker, Bruce Beemer,Louis 8/22/14
                      De Titto and Ellen Granahan from 2005 to present. (McCoy)
                                                                                                      Final
Requestor                              Records Requested                   Recy'd    Date Due       Date Due
Chris Brennan          All e-mails sent and/or forwarded by former Chief   8/12/14   8/19/14        9/19/14;
Philadelphia Daily     Deputy Attorney General Frank Fina and/or his                                notified of
News                   former colleagues that include any pornographic     Narrowed 8/20/14         stay/hold
                       and or sexually explicit references, URL links,     request on               by letter
                       photographs and/or videos.                          8/13/14
                       AMENDMENT:This request includes any e-mail
                       correspondence ofthe above described nature
                       between Frank Fina and former Attorney General
                       Office employees Glenn Parno and/or Richard
                       Sheetz.
Charles Thompson       Any Office of Attorney General emails, sent or     9/2/14     9/9/14         10/9/14
Patriot News           received, that would have been recovered through
                       Special Deputy II. Geoffrey Moulton's review ofthe
                       Jerry Sandusky investigation that were found to
                       contain overtly sexual images or content
Mark Scolforo          Copies of internal agency emails under              9/4/14    9/11/14        10/10/14
The Associated Press   consideration for release by Judge Krumenacker
                                                                              9/26/14               No        ,
Karen Langley    All emails between and among people who at the       9/19/14
Pittsburgh Post- time were employed by the Office of Attorney                                   •   extension
Gazette          General that are unrelated to official duties and
                 which contain or include attachments that contain or
                 links to images, videos and/or language of a
                 pornographic or sexually explicit nature
ALL FINAL RESPONSES HAVE BEEN STAYED PER JUDGE KRUMENACKER(8/20/14)
                            .e
                         RTKL Requests Related to Non-OAG Personal Email Communications
                                                                                          Final
Re ue t                              Records Reciuested             Recv d    Date Due Date Due        Response
Brad Bnmsted          Any sexually explicit emails — with        9/24/14   10/1/14    10/31/14          10/30-Denied;
Pittsburgh Tribune-   attachments depicting nude women or                                               not a record
Review                partially clad women and adults engaged in
(60611)               sexual acts — sent or received by Brian
                      Westmoreland while he was an employee
                      ofthe attorney general's office
Mary Wilson           Records regarding and including e-mails of 9/26/14          10/3/14   10/31/14    10/30-Denied;
PA Public Radio       pornographic content exchanged among                                              certain records
(60660)               current and former employees ofthe Office                                         do not exist;
                      of Attorney General, including but not                                            others are not
                      restricted to Christopher Abruzzo,                                                records &
                      Christopher Carusone, Randy Feathers,                                             civil
                      Glenn Parno,Frank Noonan, Kevin Harley,                                           investigation
                      Patrick Blessington, Richard A. Sheetz, Jr.,
                      Frank Fina, Claude Thomas,Bruce
                      Beemer, Joseph McGettigan, William
                      Ward, Ann-Marie Kaiser, and Jennifer
                      Branstetter
Brad Bnmsted          sexually-explicit movies, videos, stills or • 9/26/14       10/3/14               Denied — not a
Pittsburgh Tribune-   images, attached to emails and sent or                  •
                                                                                                        record & civil
Review                received by current employees who are not                                         investigation
(60687)               members of collective bargaining units;
                      request for the attachment and the email
                      string showing who sent the email and who
                      received it and the date
                                                                                                Final
Requestor                               Records Requested             Recv'd      Date Due     Date Due    Response
Brad Bumsted           Names ofjudges and/or justices named in      9/29/14    10/6/14                      Denied — not a
Pittsburgh Tribune-    emails from 2008-2012 transmitted with                                               record & civil
Review             •   sexually explicit images, videos, or                                                 investigation
(60716)                movies, showing partially clad and topless
                       females, nude women, and men and
                       women engaged in sexual acts that were
                       among recovered and reviewed by H.
                       Geoffrey Moulton
Simon Campbell         Annual salaries, birth years and hire dates   9/29/14   10/6/14       11/5/14   •    Granted in
Pennsylvaniansfor      of all current employees having sent or                                              part; certain
 Union Reform          received explicit emails between 2008-                                               records
(PFUR)                 2012; annual salaries, birth years and hire                                          provided upon
                       dates of all current employees who have                                              receipt of
                       been identified, having an annual salary of                                          payment
                       >$100,000 per year; final salaries, birth
                       years, hire dates, departure dates of all
                       former employees who are not the 8
                       identified former employees whose names
                       were not released to the media due to
                       "restrictions upon which we cannot
                       elaborate ; final salaries, birth years, hire
                       dates, departure dates ofthe 8 identified
                       former employees; and copies ofthose
                       pages in "state worker contracts" showing
                       the "provisions" that allegedly preclude the
                       OAG "from releasing the names of current
                                                                                                                         2
                                                                                               Final
Requestor                              Records Requested              Recv'd      Date Due   Date Due   Response
                      employees identified as sending or
                      receiving the e-mails" NOTING that
                      PFUR does not seek any current or former
                      employee names nor does PFUR seek any
                      e-mail correspondence
Pete Muntean          All emails with sexually explicit             9/30/14    10/7/14                   Dethed —
WGAL News 8           attachments sent on state accounts from                                            insufficiently
(60735)               2008 through 2014; include the full text of                                        specific, not a
                      e-mails including file names, senders,                                             record & civil
                      recipients and timestamp.                                                          investigation
Angela Couloumbis     All email messages,from 2008 to 2012,     10/1/14        10/8/14                   Denied — not a
The Inquirer          that contain sexually explicit images,                                             record & civil
(60780)     •         videos or other content that were shared                                           investigation
                      between former and current members of
                      the Attorney General's office and members
                      ofthe state judiciary, including but not
                      limited to Justice Seamus McCaffery
Brad Bumsted          Emails allegedly sent by Justice Seamus       10/2/14    10/9/14                   Denied — not a
Pittsburgh Tribune-   McCaffery to the state(AG)email system                                             record & civil
Review           •    now that they are in the public eye as a                                           investigation
(60811)               result of a Morning Call story Oct. 2, 2014
                      and that may contain sexually-explicit
                      image attachments
                                                                                                                       3
                                                                                                     Final
Requestor                                  Records Requested            Recv'd        Date Due     Date Due     Response
Angela Couloumbis      copies of emails or other messages sent or     10/3/14     10/10/14       11/7/14         Denied —
The Inquirer           received between 2008 and 2012 by                                                         records do not
(60834)                William Ryan                                                                              exist
Brad Bumsted            any sexually explicit images•and emails       10/3/14     10/10/14       11/7/14    •    Denied —
Pittsburgh Tribune-     sent or received by Bill Ryan,former first                                               records do not
Review                • assistant and acting AG                                                                  exist
(60833)
Brian Howard           Copies of emails sent from or to               10/6/14     10/14/14                       Denied — not a
Philadelphia           McCaffery between 2008 and 2012; all                                                      record & civil
Magazine               emails sent or received by but not limited                                                investigation
(60847)                to the following: McCaffery, Abruzzo,
                       Pamo, Fina and Noonan between 2008 and
                       2012
Brad Bnmsted           emails that show the faces or heads of Jerry   10/8/14     10/16/14       WITHDRAWN
Pittsburgh Tribune-    Sandusky and/or his wide Dottie, or their                                 BY
                       likenesses, super imposed on partislly-cla,
                                                                 d
Review                                                                                           REQUESTOR
                       topless or nude men and women or men and
(60947)                women engaged in sex acts.
Brad Bumsted           image attached to •email, circulated among     10/8/14    • 10/16/14      11/14/14        Denied — not a
Pittsburgh Tribune-    criminal prosecutors and agents and                                                       record
Review                 discovered in emails reviewed by Geoffrey
(60949)                Moulton that show two children, the girl
                       with her top off, and the boy holding or
                       attempting to hold her pants open
                                                                                                                              4
                                                                                                     Final
Requestor                              Records Requested                 Recy'd      Date Due      Date Due   Response
Brad Bumsted          All fees paid to outside law firms in 2013     10/8/14      10/16/14                     Contract with
Pittsburgh Tribune-   and 2014 in connection with Right to                                                     Attorney
Review                Know law requests for work as appeal         •                                           Wallet
(60950)               officers or to respond to requests on behalf                                             provided; no
                      ofthe Office of Attorney General. Please                                                 other records
                      provide the dollar amount and the name of                                                exist
                      the lawyer or firm
Victor Fiorillo       copies of any responses sent by former         10/8/14      10/16/14       11/14/14      Denied — HR
Philadelphia          employees ofthe Attorney GeneraPs                                                        letters that
Magazine              Criminal Law Division to letters sent by                               ,                 have been sent
(60946)               the Human Resources depaitalent after                                                    in the past to
                      those employees left or announced they                                                   former
                      were leaving. It is my understanding that                                                employees do
                      when any employee ofthe Attorney                                                         not ask about
                      GeneraPs office resigns, retires or is                                                   corruption or
                      terminated, a letter is sent to them by the                                              other
                      HR depaitment asking various questions,                                                  problems (per
                      including whether those former employees                                                 Nicole Kreiser
                      are aware of any corruption or other                                                     those letters
                      problems. It is the responses to those letters                                           focus on pay,
                      that I am seeking. I am requesting copies of                                             benefits, etc)
                      any responses received between January 1,                                                Records do
                      2011 and December 31, 2011                                                               not exist
Gina Passarella       any emails sent to or from any                10/9/14       10/17/14                     Denied —
The Legal             Pennsylvania judge or justice on their                                                   insufficiently
Intelligencer         government email account or their private                                                specific and
(60976)               email accounts to or from any other state      •                                         not a
                                                                                                                                5
                                                                                                Final
Requestor                              Records Requested             Recy'd      Date Due     Date Due   Response
                      employee that included material of a lewd,                                          record/part of
                      pornographic or sexual nature, including                                            ongoing civil
                      words, descriptions, images, audio or video                                         investigation
                      files or depictions in any other form.
Brad Bumsted          any jokes or sexually explicit images         10/10/14   10/20/14     11/19/14      Denied —
Pittsburgh Tribune-   depicting Jerry Sandusky and his wife,                                              records do not
Review                Dottie Sandusky among the recovered                                                 exist
(61004)               emails that had been deleted under     -
                      previous administrations. This would
                      include the term being "Sanduskiee in
                      text of emails
Brad Bumsted          The names and salaries of AG employees, • 10/22/14       10/29/14     12/1/14       RR is unaware
Pittsburgh Tribune-   assigned or working for the special                                                 of any such
Review                prosecutor in Norristown, Mr. Carluccio,                                            arrangement —
(61241)               including secretarial staff, lawyers and/or                                         Comptroller
                      agents, whether they work is part offull-                                           referred to
                      time                                                                                CDAG Barker
                                                                                                          — OAG
                                                                                                          personnel
                                                                                                          NOT
                                                                                                          assisting;
                                                            •                                             DENIED
                                                                                                          records do not
                                                                                                          exist
                                                                                                                       6
                                                                                                 Final
Requestor                              Records Requested              Reeled      Date Due     Date Due   Response
Brad Bumsted          emails of a sexually explicit nature that    10/22/14     10/29/14     12/1/14       Denied —
Pittsburgh Tribune-   may have been sent from Frank Fina to                                                records do not
Review                former grand jury judge, Barry Feudale                                               exist
(61243)               from 2008-2012 and from Feudale to Fina,
                      during that same period, which were
                      recovered by Moulton's Sandusky
                      investigation
Karen Langley         1. All email records that reference any        10/24/14   10/31/14                   Denied —
Post-Gazette          business ofthe Pennsylvania Supreme                                                  insufficiently
(61318)               Court, including but not limited to petitions                                        specific; lacks
                      for allocatur, cases pending before the                                              context
                      Court, cases decided by the Court, court
                      procedures, and discussions of or
                      references to litigants and/or their counsel,
                      sent by the following current and former
                      justices of the Pennsylvania Supreme
                      Court, Ronald Castille, Thomas Saylor, J.
                      Michael Eakin, Max Baer, Debra           •                                  -
                      McCloskey Todd, Seamus McCaffery,
                      Correale Stevens, and Joan Orie
                      Melvin, from January 1, 2008, through
                      October 24,2014,to employees ofthe
                       Office of Attorney General.
                      2. All email records that reference any
                      business ofthe Pennsylvania Supreme
                       Court, including but not limited to petitions
                      for allocatur, cases pending before the
                       Court, cases decided by the Court, court
                                                                                                                         7
                                                                                                Final
Requestor                               Records Requested             Recy'd     Date Due     Date Due   Response
                      procedures, and discussions of or
                      references to litigants and/or their counsel,
                      sent by employees ofthe Office of
                      Attorney General from January 1, 2008,
                      through October 24,2014, to the following
                      current and former justices ofthe
                      Pennsylvania Supreme Court: Ronald
                      Castille, Thomas Saylor, J. Michael Eakin,
                      Max Baer, Debra McCloskey Todd,
                      Seamus McCaffery, Correale Stevens, and
                      Joan Orie Melvin.
Brad Bumsted          4 separate requests that will be responded   10/30/14    11/6/14      12/8/14       TO BE
Pittsburgh Tribune-   to as 1 — 1. Evidence of misuse of state                                            DENIED AS
Review                email systems and state computers through                                     .     FOLLOWS -
(61450)               sexually explicit emails sent between Fina                                          1. Denied —
                      and Feudale including the text, photos,                                             insufficiently
                      movies and videos; seeks sexually explicit                                          specific &
                      jokes as well as images showing nude                                                Feudale
                      women and partially-clad women,people                                               records do not
                      engaged hi sex acts, and jokes and                                                  exist; 2.
                      statements about ethnic groups (see                                                 Denied —
                      61243); 2. Evidence of misuse of state                                              insufficiently
                      computers and records on state time                                                 specific,
                      through transmitting sexually explicit                                              repetitive and
                      emails; seeking jokes about Jerry Sandusky                                          records do not
                      and his wife, Dottie Sandusky. This may                                             exist; 3.
                      include images of Sandusky's faces on      •                                        Denied -
                      people•involved in sex acts. Also seeking                                 •         insufficiently
                                                                                                                       8
                                                                                                 Final
Requestor                              Records Requested              Recy'd      Date Due     Date Due        Response
                      emails with name and dates of senders and                                                 specific,
                      recipients; any emails using the term                                                     repetitive and
                      "Sanduskiecr in text(see 61004); 3.                                                       not a record;
                      Evidence of misuse of state email systems                                            •    4. Denied -
                      and state computers through sexually                                                      insufficiently
                      explicit emails sent between current                                                      specific,
                      employees between 2008-2012 that include                                                  repetitive and
   •                  text, photos, images, movies and show                                            •        not a record.
                      nude or topless women, and men and
   •                  women engaged in sex acts. Seeking
                      evidence of misuse by current employees
                      no longer under internal investigation, not
                      seeking disciplinary action that may have
                      been imposed rather requesting the names
                      and the evidence of misuse (see 60687);
                      and 4. Evidence of misuse of state email
                      systems and state computers through
                      sexually explicit emails sent between Fina
                      and other OAG employees between 2008-
                      2012 that include text, photos, images,
                      movies and show nude or topless women,
                      and men and women engaged in sex acts.
                      (see 58682)
Brad Bumsted          2010, 2011 & 2012 salary for Fina             10/30/14   11/6/14       12/9/14            To be granted
Pittsburgh Tribune-                                                                                             in part — ??
Review                                                                                                          provided
(61451)                                                                                                         personal
                                                                                                                history card
                                                                                                                             9
                                                                                               Final
Requestor                           Records Requested            Recy'd       Date Due       Date Due   Response
                                                                                                         w/certain info
                                                                                                         redacted
Peter Hall         Copies of email messages sent by the         10/31/14   11/7/14                       Denied —
The Morning Call   below listed current and fonner                                                       insufficiently
(61484)            Pennsylvania justices and judges to any                                               specific; not a
                   employee ofthe OAG between 2008 and                                                   record of this
                   2012 including but not limited to those                                               agency; civil
                   recovered by Moulton: Castille, Baer,                                                 investigation
                   Eakin, McCaffery, Orie-Melvin, Saylor,
                   Stevens, Todd, Allen, Bender, Bowes,
                   Donohue,Elliott, Gantman, Jenkins,
                   La7arus, Mundy, Olson, Ott, Panella,
                   Shogan, Stabile, Wecht, Fitzgerald,
                   Musmanno,Platt, Stassburger, Covey,
                   Brobson, Cohn Jubelirer, Leadbetter,
                   Leavitt, McCullough, McGinley,
                   Pellegrini, Simpson, Colins, Friedman,
                   Quigley, Oler & Feudale
Karen Langley      4,000 emails involving Supreme Court         11/6/14    11/14/14                      Denied — not a
Post-Gazette       justices found in the email archives ofthe                                            record & civil
                   Office of Attorney General, as cited by                                               investigation
                   Pennsylvania Supreme Court Chief Justice                                              and possibly
                   Ronald D. Castille in an Oct. 15 press                                                exempt by
                   release from the Administrative Office of                                             other
                   Pennsylvania Courts. Please include the                                               exceptions
                   full contents of each email, including the                                            such as atty-
                   sender, recipient(s), time and date,                                  ,               work product,-
                                                                                                                      10
                                                                                     F
Requestor                        Records Requested          Recy'd      Date Due   Da
                 forwarding history, body,links and any
                 attachments
Deanna Durante   Emails depicting pornographic and it     11/24/14   12/3/14
NBC 10           sexually explicit images, video clips
                 motivational tools/ messages sent on tax
                 payer funded computers from 2008 to 2012
     Remains Under Seal August 26, 2015




Exhibit
      Remains Under Seal August 26, 2015




Exhi i E
            Remains Under Seal August 26, 2015




Exhi it F
            Remains Under Seal August 26, 2015




Exhibit G
       Remains Under Seal August 26, 2015




Exhi
        Remains Under Seal August 26, 2015




Exhibit I
,,
 •




 Exhibit .11
    ItlE COURT OF COMMON PLEAS OF DAUPHIN COUNTY,PENNSYLVANIA

                                               •     Supreme Court ofPennsylvania
IN RE:                                               217 M.D. MISC. DKT.2010
THE THIRTY-THIRD STA IEWIDE
INVESTIGATING GRAND JURY                       *     Dauphin County Common Pleas
                                               *     No. 1325 M.D.2010

Motion for Protective Order of Frank Fina
                                               •     Notice Number 1



                          OPINION AND ORDER
Krumenacker,J: Currently before the Court is the Motion for Protective Order filed by Frank

Fina, Esquire (Fina). On August 28,2014, Fina made the Motion seeking an order prohibiting

the Office of Attorney General(OAG)from responding to four requests made by media outlets

under the Right-to-Know Law (RTKL).65 P.S. §§ 67.101 — 67.3104(West 2014). The OAG

argues that such an order is improper as the Court lacks jurisdiction to entertain the Motion

where the materials sought do not relate to matters before the Grand Jury.

       Between July 7,2014 and August 13,2014, the OAG received the following RTKL

requests:

       -    July 7, 2014 from the Pittsburgh Tribune-Review seeking "any emails or other

            docnments on an internal AG review of pornographic emails sent among the current

            and former AG stafffrom and to each other ..."

       -    July 29,2014 from the Morning Call seeking ``Electronic copies of personal,
                                                                                           non-
            official, non-business emails depicting pornographic images, video clips and

            sexually explicit motivational tools/messages sent on taxpayer-funded computers

            and servers between 2008 and 2012 among and between employees of the

            Pennsylvania Attorney General's Office,
       -   August 5, 2014 from the Philadelphia Inquirer seeking "all email traffic that is of a

           personal nature and involves pornographic or otherwise professionally inappropriate

           material to and from the work accounts offormer deputy attorney         and fellow

           former prosecutors .... and .... from 2009, until their departure from the office's

           staff in late 2012 or early 2013. Please include all recipients ofthe email chains that

           shared in this email and include the actual emails."

       -   August 11, 2014 from the Philadelphia Daily News seeking "all emails sent and/or

           forwarded by former Chief Deputy Attorney General .... and/or his fowler

           colleagues that include any pornogaphic and Or sexually explicit references, URL

           links, photographs and/or videos."

       -   August 14, 2014 the Philadelphia Daily News amended its request to include "any

           e-mail correspondence [that include any pornographic and or sexually explicit

           references, URL links, photographs and/or videos] between .... and former

           Attorney General Office employees         and/or ...."

Fina argues that since the materials sought in the RTKL requests were discovered during an

internal OAG review ofthe handling ofthe Gerald Sandusky investigation conducted by H.

Geoffrey Moulton, Jr.(Moulton)they are protected by the secrecy provisions ofthe

Investigating Grand Jury Act(Act). 42 Ps. C.S.A. §§4541-4553(West 2014). The OAG argues

that the mere fact the material was uncovered initially during the Moulton review, during which

some information from the Sandusky grand jury investigation was disclosed pursuant to

disclosure orders, does not bring them within the secrecy associated with an investigative grand

jury as the materials were not gathered as part of an active investigation.




                                            Page 2 of 10
                                                                                                   )51q1..




that the mere fact the material was uncovered initially during the Moulton review, during which

some information from the Sandusky grand jury investigation was disclosed pursuant to

disclosure orders, does not bring them within the secrecy associated with an investigative grand

jury as the materials were not gathered as part of an active investigation.

        For the reasons discussed herein the Motion is granted in part and denied in part as

outlined in the attached Order.


                                    DISCUSSION
        The very power ofthe grand jury, and the secrecy in which it must operate, call for a

strong judicial hand in supervising the proceedings. The seminal role ofthe supervising judge

of a grand jury was recognized by our Supreme Court in In Re Twenty—Fourth Statewide

Investigating Grand Jury, 589 Pa_ 89, 907 A.2d 505 (2006):

        We are cognizant that the substantial powers exercised by investigating grand
        juries, as well as the secrecy in which the proceedings are conducted, yield[]the
        potential for abuses. The safeguards against such abuses are refleted in the
        statutory scheme of regulation, which recognizes the essential role ofthe
        judiciary in supervising grand jury functions.

907 A.2d at 512(citation omitted). Thus, Tennsylvania's grand jury process is 'strictly

regulated, and the supervising judge has the singular role in maintaining the confidentiality of

grand jury proceedings." Cam olo v. State Farm Fire and Casualty Co., 334 F.3d 345, 356 (3rd

Cir. 2003)(citation omitted)."The supervising judge has the continuing responsibility to

oversee grand jury proceedings, a responsibility whiCh includes insuring the solemn oath of

secrecy is observed by all participants." In re June 1979 Allegheny County Investigating Grand

Jury, 490 Pa. 143,415 A.2d 73, 78 (1980).

        The traditional notion of secrecy in grand jury proceedings has long been recognized

•and preserved. Our Supreme Court discussed the need and rationale for such secrecy in In re



                                            Page 3 of 10
Investigating Grand Jury of Philadelphia County, Appeal of Philadelphia Rust Proof Co., Inc.,

496 Pa. 452,437 A.2d 1128 (1981). In Rust Proofthe Court explained that

       Grand jury proceedings have traditionally been conducted in secrecy. This
       secrecy, which is indispensable to the effective functioning of a grand jury's
       investigation, is designed

       (1) To prevent the escape of those whose indictment may be contemplated;(2)
       to insure the utmost freedom to the grand jury in its deliberations, and to prevent
       persons subject to indictment or their friends from importuning the grand jurors;
       (3)to prevent subornation of perjury or tampering with the witnesses who may
       testify before grand jury and later appear at the trial ofthose indicted by it;(4)to
       encourage free and untrammeled disclosures by persons who have information
       with respect to the commission of crimes;(5)to protect innocent accused who is
       exonerated from disclosure ofthe fact that he has been under investigation, and
       from the expense of standing trial where there was no probability of guilt.

Id. at 457-58, 437 A.2d at 1 130-3 1 (internal quotations and citations omitted). The supervising

judge is tasked with maintaining the secrecy and integrity of grand jury proceedings. See Pa.

R. Cr. P. 224,225,229(West 2014).

        In enacting the Act, the General Assembly sought to preserve the traditional rule of

secrecy in grandjury proceedings. The Act provides, in relevant part:

       (b)Disclosure of proceedings by participants other than witnesses.—
       Disclosure of matters occurring before the grand jury other than its deliberations
       and the vote of any juror may be made to the attorneys for the Commonwealth
       for use in the performance of their duties. The attorneys for the Commonwealth
        may with the approval of the supervising judge disclose matters occurring
        before the investigating grand jury including transcripts oftestimony to local,
        State, other state or Federal law enforcement or investigating agencies to assist
       them in investigating crimes under their investigative jurisdiction. Otherwise a
       juror, attorney, interpreter, stenographer, operator of a recording device, or any
        typist who tnnscribes recorded testimony may disclose matters occurring before
        the grand jury only when directed to do so by the court. All such persons shall
        be sworn to secrecy, and shall be in contempt of court ifthey reveal any
        informafion which they are sworn to keep secret.

 42 Pa. C.S.A. § 4549(b)(West 2014). Furthermore, although grand jury witnesses are generally

 permitted to disclose their testimony to others, the supervising judge may prohibit such

 disclosure "for cause shown." 42 Pa. C.S.A. § 4549(d)(West 2014). This secrecy, other than


                                            Page 4 of 10
the deliberations and vote of the jurors, is not absolute and both statute and rule permits

specific disclosures. 42 Pa. C.S.A. § 4549(b)(West 2014);P . R. Cr.P.230(West 2014).

         Our Supreme Court has adopted procedural rules to ensure the secrecy ofsuch

proceedings. See, Pa. Rs. Crim. P. 223, 224,225,229,230,231 (West 2014). In order to insure

the secrecy of grand jury proceedings and to convey the obligation and vital importance of

maintaining that secrecy the Act and Rules require secrecy oaths of all persons with access, no

matter how slight, to grand jury information. See,42 Pa. C.S.A. § 4549(b)(West 2014);Pa. R.

Crim. P. 224(West 2014). Thus all grand jurors, attorneys, interpreters, stenographers,judicial

staff, and any other persons present at, assisting with, or with access to grand jury materials or

proceedings must take a secrecy oath. Violation of the oath, whether intentional or accidental,

is grounds for a contempt proceeding against the violator. 42 Pa. C.S.A. § 4549(b)(West

2014).

         Within the context of the Act and Rules "proceedings" refer to transcriPts, evidence,

records, grand jury sessions, and hearings on matters ancillary to the investigation itself. See

42 Ps. C.S.A. §§4541-4553(West 2014); Pa. Rs. Cr. P. 220-231 (West 2014). Thus secrecy

extends not only to matters that occur before the grand jurors but to all aspects ofthe

investigation including but not limited to communications between OAG staff(whether

attorneys or support staff), communications with counsel for witless, communications with co-

operating witnesses,transcripts of hearings, documents and other evidence acquired during an

investigation and in the control ofthe OAG.

         When viewed in their totality the rationale for secrecy outlined in Rust Proof along with

the requirements ofthe Act and Rules require that grand jury secrecy extend beyond the gaud

jury chamber to encompass all materials related to a grand jury investigation and to all persons




                                            Page 5 of 10
with access to those materials. The role served by such secrecy in these proceedings, outlined

in Rust Proof, would be eviscerated if it did not extend beyond the four walls. Often times vital

information in investigations is provided not through subpoenaed testimony but through

interviews with cooperating witnesses or information from victims who have expectafions that

information they share will be kept confidential and at times have agreements with the OAG,

which may include immunity agreements or agreements limiting the release and use of

information provided by the witness. Should information, which may include investigative

materials, notes, correspondence, videos and reports, related to these cooperating witnesses be

readily available it would lead to the very harms that grand jury secrecy seeks to avoid as well

as possibly placing such witnesses in danger.

        Accordingly, to the extent that the emails sought by the RTKL requesters contain

information related to any grand jury investigations such emails are shielded by grand jury

secrecy unless a specific disclosure request is made. See,42 Pa. C.S.A. § 4549(b)(West 2014);

Pa. R. Cr. P. 230(West 2014). Even where such a request is made the emails may yet be

shielded from disclosure under the RTKL.

        In addition to the protections afforded by grand jury secrecy the RTKL provides

protections to matters related to criminal investigations. 65 P.S. 67.708 (b)(16)(West 2014).1.n

pertinent part section 67.708 reads

        (b)Exceptions.—Except as provided in subsections(c) and (d), the following
        are exempt from access by a requester under this act:



        (16) A record of an agency relating to or resulting in a criminal investigation,
        including:

        (i) Complaints of potential criminal conduct other than a private criminal
        complaint.



                                            Page 6 of 10
      (ii) Investigative materials, notes, correspondence, videos and reports.
      (iii) A record that includes the identity of a confidential source or the identity of
      a suspect who has not been charged with an offense to whom confidentiality has
      been promised.
      (iv) A record that includes information made confidential by law or court order.
      (v) Victim information,including any information that would jeopardize the
      safety of the victim.
      (vi) A record that, if disclosed, would do any ofthe following:
              (A)Reveal the institution, progress or result of a criminal investigation,
               except the filing of criminal charges.
              (B)Deprive a person of the right to a fair trial or an impartial
               adjudication.
               (C)Impair the ability to locate a defendant or codefendant.
              (D)Hinder an agency's ability to secure an arrest, prosecution or
               conviction.
               (E)Endanger the life or physical safety of an individual.

       This paragraph shall not apply to information contained in a police blotter as
       defined in 18 Pa.C.S. § 9102(relating to definitions) and utili7ed or maintained
       by the Pennsylvania State Police, local, campus,transit or port authority police
       department or other law enforcement agency or in a traffic report except as
       provided under 75 Pa.C.S. § 3754(b)(relating to accident prevention
       investigations).

65 P.S. § 67.708(West 2014).

       Under section 67.708 materials related to grand jury investigations are exempt from

disclosure under the RTKL even where they meet the RTKL's definition a record. See

Hunsicker v. Pennsylvania State Police, 93 A.3d 911, 913(Pa. Cmwlth. 2014); Coley v.

Philadelphia:Dist. Attorney's Office, 77 A.3d 694(Pa. Cmwlth. 2013); Pennsylvania State

Police v. Office of Open Records, 5 A.3d 473,479(Pa. Cmw1th. 2010). The protections

afforded by grand jury secrecy and the RTKL exception for investigative materials are not

mutually exclusive but work together to shield all materials related to grand jury investigations

from disclosure either accidentally, by emphasizing the importance of secrecy through the

oaths, or intentionally in response to an RTKL request by the investigation exception.




                                            Page 7 of 10
        Here, however,the emails sought are not records within the meaning of the RTKL and

so would not be subject to disclosure even ifthey were not protected by grand jury secrecy. It is

well settled that

        Only "records" of the agency to which the request is directed, the responding
        agency, are subject to the RTKL Bagwell v. Dep't of Edue., 76 A.3d 81 (Pa.
        Cmwlth. 2013)(en bane)(holding records at issue must be"of the agency to
        which requester directed a request, even when the subject matter ofthe records
        involves another entity). Section 102 ofthe RTKL defmes the term "recorr as:

               Information, regardless of physical form or characteristics, that
               documents a transaction or activity ofan agency and that is
               created, received or retained pursuant to law oi in connection
               with a transaction, business or activity of the agency. The term
               includes a document, paper, letter, map, book,tape, photograph,•
               film or sound recording, information stored or maintained
               electronically and a data-processed or image-processed
               document.

        65 P.S. § 67.102(emphasis added).

        For emails to qualify as records "of'an agency, we look to the subject-matter of
        the records. Emails are not considered records of an agency simply because they
        are sent or received using an agency email address or by virtue oftheir location
        on an agency computer. See Easton Area Sch. Dist. v. Baxter, 35 A.3d 1259 (Pa.
        CmwIth. 2012). The emails must document a transaction or activity of the
        responding agency. Id.. Mollick v. Twp. of Worcester,32 A.3d 859(Pa.
        Cmwlth. 2011).

Meguerian v. Office ofthe Atty. Gen., 86 A.3d 924, 929-30(Pa. Cmwlth. 2013). Here the•

emails sought are described variously as being pornographic or sexually explicit in nature and

as such do not appear to "document a transaction or activity ofthe"OAG. Further, both the

Morning Call and the Philadelphia Inquirer refer to the emails as being personal in nature

recogni7ing that they are not records within the RTKL. While this Court lacks jurisdiction to

rule on the RTKL requests not related to grand jury materials it brings this line of cases to the

attention of the requesters for their review in the hopes of avoiding prolonged and unnecessary

litigation.



                                            Page 8 of 10
       In summary the Court finds that the protections of secrecy in the grand jury realm

extends to protect from disclosure any materials or communications related to grand jury

investigations and so disclosure ofsuch communications in response to a RTKL request is not

permissible even where the RTKL itself may permit such disclosures. As to the emails sought

that do not relate to grand jury matters, the Court lacks jurisdiction over those RTKL requests

or the jurisdiction to enter a protective order in regards to them. The court would draw the

parties and requesters attention to and advise them to review Meguerian and the cases cited

therein before proceeding further.

       For the foregoing reasons the following Order is entered:




                                           Page 9 of 10
 IN THE COURT OF COMMON PLEAS OF DAUPHIN COUNTY,PENNSYLVANIA

                                               •    Supreme Court ofPennsylvania
IN RE:                                         •    217 M.D. MISC.DKT.2010
THE THIRTY-THIRD STATEWIDE
INVESTIGATING GRAND JURY                       •     Dauphin County Common Pleas
                                               •     No. 1325 M.D. 2010

Motion for Protective Order Frank Fina
                                               •     Notice Number 1


                                         ORDER
       AND NOW,this           day of September 2014, upon consideration of the Motion for

Protective Order filed by Frank Fina, Esq. and for the reasons discussed in the foregoing

Opinion, it is hereby ORDERED,DIRECTED,AND DECREED that the Motion is

GRANTED IN PART AND DENIED IN PART as follows:

       I)        To the extent that the Right-to-Know Law requests seek any materials related

                 to Grand Jury matters the Motion is GRANTED and those materials cannot

                  be disclosed absent a specific order of Court permitting disclosure.

                 To the extent that the Right-to-Know Law requests seek material not related

                 to Grand Jury matters the Court lacks jurisdiction to entertain a protective

                  order and the Motion is DENIED to those materials.

       3)         The Stay Orders entered August 20 and 28, 2014 by this Court are

                  VACATED.

                  This Opinion and Order are not sealed and will be publicly released.



                                                     BY 1HE COURT:



                                                                 Krumenacker, III, Judge


                                          Page 10 of 10
                                                                         FILED UNDER SEAL

                                                                                     UNSEALED PER ORDER
                         IN THE SUPREME COURT OF PENNSYLVANIA
                                                                                     OF THE COURT DATED
                                     MIDDLE DISTRICT
                                                                                     AUGUST 26, 2015



 PENNSYLVANIA OFFICE OF                                            NO. 171 MM 2014
 ATTORNEY GENERAL,

                         Petitioner

                v.

SUPERVISING JUDGE OF THE THIRTY-
FIFTH STATEWIDE INVESTIGATING
GRAND JURY

                        Respondent


                                               OPINION

CARPENTER J.                                                       DECEMBER 12, 2014

               I, as the Supervising Judge of the Thirty-Fifth Statewide Investigating Grand Jury,

have strived for all of my actions to be consistent with the values of judicial objectivity and

independence. Any actions that have been inconsistent with those values, I regret. And now,

having been informed that my actions were inconsistent with those values and that a separate

response to the Pennsylvania Office of the Attorney General's Petition for Review of the

Protective Orders ("Petition for Review), is required this Opinion follows and addresses those

issues raised in the Per Curiam Order and the Concurring Statements authored by Chief Justice

Castille and by Justice Stevens filed on December 4, 2014. l respectfully apologize for not

anticipating that this Opinion was expected.

               I do note that the only communication received by me from the Pennsylvania

Supreme Court's Office of the Prothonotary prior to December 4, 2014, when responses to the

                                                  1
 Petition for Review were due, was a letter addressed to "William R. Carpenter, Esq." and

 reading in part "Dear Attorney Carpenter'. See, Exhibit 'A", appended to this Opinion.

                             FACTUAL AND PROCEDURAL HISTORY

                The history giving rise to the initial Protective Order dated August 27, 2014, the

 amended Protective Order dated September 17, 2014 and finally the Order of October 30, 2014

 outlining this Court's Findings of Fact and Conclusions of Law (collectively termed "Protective

 Order"), is detailed as follows. On August 25, 2014, this Court held an ex parte, in camera

 hearing with the Special Prosecutor Thomas E. Carluccio, Frank Fina and A. Marc Costanzo

 being present. The purpose of the hearing was to put on the record certain concerns brought to

this Court's attention by Special Prosecutor Carluccio. I feel that it is necessary to cite to the

 record of the ex parte in camera proceedings in order to properly address the issues here. I

request that you not unseal those proceedings for the Attorney General as there is confidential

information not made part of this Opinion.

               At that hearing, Mr. Fina detailed his unsolicited interaction with a reporter from

Pittsburgh. According to Mr. Fina, the reporter contacted him on August 13, 2014. The

substance of the conversation was to inform Mr. Fina that he was contacted by someone close

to the Attorney General. That person provided details about Mr. Fina's personal emails that

were uncovered by Geoffrey Moutlon during the review of the Sandusky case, and that there

was a significant effort to release some portion of those emails that would be very embarrassing

and destructive to him. (N.T. 8/25/14 pp. 2 — 3).

               Mr. Fina also relayed an incident that occurred on August 18, 2014. On that date,

Mr. Fina told the Court that someone who had assisted him during the review that Mr. Moulton

performed, attorney Chris Carusone, was approached without solicitation, by someone named

David Tyler, Chief Operating Officer for the Office of the Attorney General (OAG"). In that

interaction, Mr. Tyler told Mr. Carusone something to the effect that "tell your boy to back down



                                                 2
or cool down." Mr. Carusone indicated to Mr. Tyler that he didn't know what he was talking

about. Mr. Tyler then made references to Mr. Fina's emails that would be very embarrassing

and could be released. Mr. Tyler made further remarks to Mr. Carusone that Mr. Fina should

keep his mouth shut. Id. at 4 5.

               A third incident was relayed by Mr. Fina at the August 25, 2014 hearing. A few

days earlier, on August 21, 2014, a reporter from Philadelphia contacted him. The reporter

informed Mr. Fina that members of the OAG were aggressively suggesting to everybody in the

Capitol Media Room, that the OAG had emails of his, that the media is going to want to see

them and that they would discredit Mr. Fina. The reporter told Mr. Fina that it was something like

he had never seen before in its aggressiveness and it was unlike past situations experienced by

him when the OAG has tried to leak information. It seemed to the reporter that the OAG was

trying to send Mr. Fina a message, that they had this information and were willing to use it. Id at

9 — 11.

               Mr. Fina told this Court that he believed that these messages or threats were

related to that fact that he had been subpoenaed to testify before the Grand Jury. kl. at 11.

               Mr. Costanzo was also present to testify at the August 25, 2014, hearing. He had

concerns in regard to his cooperation with this investigation and his subpoena to testify before

the Grand Jury. Mr. Costanzo relayed that the Attorney General had solicited Right-to-Know

requests from the media and that the media has sent those requests to the Office of the

Attorney General. Mr. Costanzo believed that the subject matter of the Right-to-Know requests

were his personal and private emails that were received by him of a personal nature. Id. at 17 —

19

              Additionally, Mr. Costanzo testified that over the past several months, in various

public ways the Attorney General has made statements about him that were not accurate and

meant to convey something negative in an attempt to denigrate his reputation. He gave the

Court an example that when the Attorney General was questioned about an undercover

                                                3
operation involving Tyron Ali, her reaction in the press was to accuse the prosecutors, including

Mr. Costanzo, of being racist and incompetent and she went out of her way to name Mr.

Costanzo as one of those prosecutors. Mr. Costanzo told the Court that in reality, despite the

Attorney General's depiction to the media, his involvement was minimal and peripheral at most.

Id. at 19 — 20, Mr. Costanzo provided another example concerning a memorandum involving Mr.

Mondesire's investigation and an article that appeared in the Daily News. The Daily News article

suggested that possible criminal conduct on the part of Mr. Mondesire was brought to Mr.

Costanzo's attention, and neither he nor Mr. Fina appropriately responded to that information, in

reality Mr. Costanzo was not the receiver of the memo; rather, it was he who directed that the

memo be prepared and then it was sent up to his boss. He was the sender of that memo and

was waiting for a response. Id. at 20 — 21.

               After considering the testimony of both Mr. Fina and Mr. Costanzo the August 27,

2014, Protective Order was issued, and the relevant portion reads as follows:

              AND NOW, this 271" day of August, 2014, it is hereby ORDERED,
              pursuant to 18 Pa.C.S, §4954 (relating to protective orders), that:

              1. The Office of the Attorney General, except upon specific
                 authorization by this Court or the Special Prosecutor, shall
                 refrain from any involvement in, or access to, the investigative
                 efforts of the Special Prosecutor.

              2. Employees of the Office of the Attorney General shall refrain
                 from engaging in, or soliciting, any act of obstruction,
                 intimidation or retaliation against any witness summoned by
                 the Grand Jury in the Special Prosecutor's investigation.

              3. All transcripts of Grand Jury testimony shall be given only from
                 the stenographer or their employer directly to the Supervising
                 Judge and the Special Prosecutor, no copy shall be given to
                 the Attorney General's Office.

              4. Employees of the Office of the Attorney General shall not have
                 access to transcripts of proceedings before the Grand Jury or
                 Supervising Judge, exhibits, or other information pertaining to
                 the Special Prosecutor's investigation. All information

                                               4
                   pertaining to the Special Prosecutor's investigation. All
                   information related to the work of the Special Prosecutor shall
                   be kept in the custody of the Special Prosecutor and
                   Supervising Judge,

               5. Any person, including employees of the Office of the Attorney
                  General, who engage in any act of obstruction, intimidation or
                  retaliation against a witness summoned by the Grand Jury in
                  the Special Prosecutor's investigation may be prosecuted as
                  set forth in 1 8 Pa,C.S. §4955 (relating to violation of orders)
                  and any other applicable provisions of the Crimes Code of
                  Pennsylvania.

                                                   ***



August 27, 2014 Protective Order.

               Thereafter, the OAG filed a Motion for Reconsideration. This Court then issued

its first September 17, 2014, Order which directed a reconsideration hearing to be held in regard

to the issuance of the protective order under 18 Pa.C.S.A. §4954. See, September 17, 2014

Order.

               Another order was issued on Septernber 17, 2014. This order amended the

original August 27, 2014, Protective Order to only subject the following person to paragraphs 2

and 5 of that Order as follows:

               1. Any person who has been sworn to Grand Jury secrecy.
               2. Any person who has or had access to Grand Jury information.
               3. Any person associated with the J. Whyatt Mondesire
                  proceedings and investigation.

See, September 17, 2014 Order.

              After this Court ordered a reconsideration hearing be held, but before that

hearing was scheduled, the OAG filed an Application for Special Relief with the Pennsylvania

Supreme Court. That Application was disrnissed as moot based on the fact that there would be

a hearing.

              Subsequently, on October 17, 2014, an in camera reconsideration hearing was

conducted. At the start of the hearing, Attorney Lauran Ditka who appeared on behalf of the

                                               5
 OAG, renewed a request to subpoena Mr. Fina and Mr. Costanzo. That request was denied.

 Attorney Ditka also renewed a request to review the transcript of the August 25, 2014 ex parte,

 in camera hearing. That was denied. Finally, Attorney Ditka motioned for leave to call Special

 Prosecutor Carluccio, which was also denied.

                At the hearing, the OAG only presented evidence of inappropriate and possibly

 pornographic emails that were recovered during the review of the Sandusky investigation. This

 was done through the testimony of James Barker, Chief Deputy Attorney General. (N.T,

 10/17/14, 1:23 p.m., pp. 21 — 34). However, the OAG did not present any witness to

substantiate its claim that the Protective Order as amended on September 17, 2014, impacted

the operation of the OAG's functions.

               Directly following the reconsideration hearing, an in ex parte, in camera hearing

was conducted. First, Special Prosecutor Carluccio continued questioning Mr. Barker, who

remained under oath. Mr. Barker testified that the Right-to-Know requests originally came in

around July 7, 2014, Those requests did not specifically narne anyone. They were general

requests asking for inappropriate emails from employees.(N.T. 10/17/14, 2:12 p.m. pp. 2 — 3).

Then in the beginning of August of 2014, additional the Right-to-Know requests were received

by Mr. Barker. These requests were amended to specify certain employees of the Attorney

General's office, including Mr. Fina, Mr. Costanzo and Mr. Carusone. Id. at 3. Mr. Barker was

also included in a Right-to-Know request toward the end of August, 2014. Id. at 3 — 4.

               By way of background, Mr. Barker testified that he became aware of the

inappropriate ernails in about February or March of 2014. However, it wasn't until after Special

Prosecutor Carluccio started issuing subpoenas in July of 2014 to Mr. Fine and Mr. Costanzo

that he began to receive Right-to-Know requests regarding the emails, and not much later he

started receiving Right-to-Know requests specifically naming Mr. Fina, Mr. Costanzo and Mr.

Carusone. Id. at 6 — 9,



                                                6
                Also to testify at this second October 17, 2014, hearing was George Kadish,

special assistant investigator to Special Prosecutor Carluccio. Id. at 19. Mr, Kadish stated that

he was present on August 26, 2014, when Mr. Costanza and Mr, Fina came to testify before the

Grand Jury. Id. Mr. Kadish explained that on that morning, he arrived at a quarter to eight, and

as he entered the building he noticed some people milling around on the ground floor. Mr.

Kadish thought it strange that there were more people than are usually there. Id. In particular,

he noticed Agent Mike Miletto of the OAG who had already testified before the Grand Jury on a

different date. Id. at 19, Mr. Kadish continued on to the third floor. At some point Mr. Fina and

Mr. Costanzo arrived and were very upset. kl. at 20. Both men relayed to Mr. Kadish that when

they had come into the ground floor, there were about four agents of the OAG waiting for them,

giving them 'dirty looks.'' Id. at 20. These agents followed the two men into the elevator and

rode up with them to the third floor. kl. While on the elevator, Agent Miletto got face-to-face with

Mr. Fina, Id, at 22. They all exited at the same time. Id. The agents followed Mr. Fina and Mr,

Costanzo to where the two men were to meet with Mr. Kadish and Special Prosecutor

Carluccio. Id. at 20. Shortly after their arrival, Special Prosecutor Carluccio was being

summoned by a sheriff on behalf of an agent, Agent Mackelin. Id. at 21. With Mr. Kadish

accompanying Special Prosecutor Carluccio, the agent singled out Mr. Costanza and started to

disparage him. Id.

               On October 30, 2014, the OAG's Motion for Reconsideration of the August 27,

2014, Protective Order as amended by the September 17, 2014, Order was denied. Attached to

that Order were the Court's Findings of Fact and Conclusions of Law. Those Findings of Facts

and Conclusions of Law read as follows:




                                                 7
FINDINGS OF FACT:

  Prior to the issuance of the Protective Order:

     1, The identity of anyone subpoenaed by the Special
          Prosecutor was widely known within the Attorney
          Generals Office.
     2. The time and location of those witnesses appearing
          before the Grand Jury was also widely known within the
         Attorney General's Office.
     3. The Attorney General was also acquiring copies of the
          Notes of Testimony presented by the Special
         Prosecutor to the Grand Jury, in a situation where the
         Attorney General's Office was the subject of the
         investigation.
    4. Grand Jury witnesses were confronted as they arrived
         to testify before the Grand Jury. They were subjected to
         conduct of an intimidating nature.
    5. Subsequent to the issuance of the Protective Order the
         above conduct has been abated.
    6. The Grand Jury operates within one of the office
         buildings of the Attorney General. Grand Jury
         scheduling and issuance of subpoenas are necessarily
         done with the clerical employees of the Attorney
         General. Accordingly the Attorney General and her
         employees know when, where and which witnesses are
         appearing before the Grand Jury.
    7. Here the Attorney General and her employees are the
        subject of the investigation into the leaking of secret
        Grand Jury information to the newspapers.
    8. This Court has been furnished with substantial
        evidence, information and testimony in camera that fully
        supports the issuance of an the maintaining of the
        Protective Order.
    9. The Court conducted a hearing on the Attorney
        General's Request to Vacate the Protective Order on
        October 17, 2014. At that hearing, the Attorney General
        called only one witness who in no way provided any
        reason or just cause to vacate the Protective Order.
    10. The timing of the Right-to-Know Request naming Frank
        Fine and Mark Costanzo among others were submitted
        to the Attorney General's Office at the time they were
        subpoenaed and/or scheduled to testify.



                               8
                      11. In her "Motion to Quash Grand Jury Subpoena" the
                          Attorney General through privately retained counsel
                          submitted that because she was not sworn to secrecy
                          with regard to prior Grand Juries "...she could not as a
                          matter of law be in Contempt of Court with regard to any
                         disclosure related to that Grand Jury proceeding."

                      12. This Court finds based upon substantial evidence as a
                          fact that:

                              A. The Protective Order is necessary to protect the
                                 secrecy of the Statewide Grand Jury
                                 proceedings;
                              B. The Protective Order is necessary to maintain
                                 and ensure the integrity of the Grand Jury
                                 process and;
                              C. The Protective Order is necessary and
                                 appropriate to deter Grand Jury witness
                                 intimidation and retaliation.

               CONCLUSIONS OF LAW:

                    The Protective Order is necessary and appropriate. The
               Attorney General has shown no cause to vacate the Protective
               Order or amend it further.

See, October 30, 2014 Order.

              Subsequently, the OAG filed the underlying Petition for Review with the

Pennsylvania Supreme Court seeking that the Protective Order be vacated. This Opinion serves

as the Court's response addressing those issues outlined in the Per Curium Order and the

Concurring Statements filed on December 4, 2014,

                                            ISSUES

1.     Whether the Protective Order does not infringe on the OAG's ability to fulfill its
       constitutional mandate relative to the investigation and prosecution of criminal offenses.

11.   Whether the Protective Order is not intended to restrict or impact 'appropriate public
      discourse" of information connected with the possession and/or distribution of
      pornographic images by members of the OAG.



                                               9
 111.    Whether the Protective Order was properly issued based upon substantial evidence of
         intimidation of_grand jury witnesses.

                                             DISCUSSION

 f.      The Protective Order does not infringe on the OAG's ability to fulfill its constitutional
         mandate relative to the investigation and prosecution of criminal offenses.

                 Per Chief Justice Castille's recommendation in his Concurring Statement filed on

 December 4, 2014, this Court issued an order on December 5, 2014, directing the OAG to

"immediately identify precisely which, if any, of its law enforcement functions, other than a

 supposed right to investigate witnesses in an ongoing Special Prosecution involving OAG itself,

 have been impeded by the protective order here...if the OAG is so affected the OAG is directed

to suggest the contours of a narrower order that would address the OAG's concerns affecting

duties outside the realm of the Special Prosecution." December 5, 2014 Order, quoting Chief

Justice Castille's Concurring Statement filed on December 4, 2014.

                On December 9, 2014, the OAG complied with this Court's court order. In the

OAG's response to the December 5, 2014 Court order, the OAG set forth examples which it

believes illustrate how its constitutional mandate relative to the investigation and prosecution of

criminal offenses is hampered by the Protective Order. Therein, the OAG's examples rely on an

erroneous premise set forth which it would like the Pennsylvania Supreme Court to accept as

true, namely that "the Court has made clear that it views any sort of action on the part of any

employee of the Office of the Attorney General that is adverse in any way to such a witness as

intimidation, obstruction and/or retaliation.'' See, Response of the OAG to the Order of Court

Dated December 5, 2014, 12/9/14, pp. 1, 5(emphasis added), All of the OAG's examples rely in

this erroneous premise. This is not what the Protective Order was and is intended to prevent. Its

purpose was/is to prevent the intimidation, obstruction and/or retaliation, in the ordinary sense of

those words, of any grand jury witness in an effort to inhibit and/or impede that witness from

testifying truthfully and fully before the Grand Jury. In fact, the testimony of Mr. Fina, Mr.


                                                  10
 Costanzo and Mr. Kadish reveals that there were attempts, direct and indirect, by agents of the

 OAG to sway Mr. Fina's and Mr. Costanzo's testimony before the Grand Jury. It was the

 substance of the threats combined with the timing of those threats, i.e., when the OAG became

 aware that both men were subpoenaed to testify, that created an atmosphere of intimidation.

 The Protective Order strives to maintain the integrity of the Grand Jury system and process. It

 was never intended to prevent the OAG from carrying out its constitutional duties.

                Additionally, the OAG never provided this Court with the curtesy of an opportunity

to craft an order directly addressing its concerns, despite this Court's invitation to do so in

August and again at the October 17, 2014, reconsideration hearing, in which Attorney Ditka was

told that this Court would entertain limiting language regarding the Protective Order. This Court

was open to that, but none was provided. The OAG's Response to the December 5, 2014 Order

is the very first time it has set forth its concerns by way of presenting concrete illustrations of

how their constitutional duties could possibly be affected, and that first time it has suggested

contours of a narrower order that would address those concerns. lt is essential to underscore

that the OAG had the opportunity to present evidence at the October 17, 2014, reconsideration

hearing of how its duties were hampered by the Protective Order, in a courtroom, under oath

before this Judge. However, there was no proper evidence presented.

               In contrast, the Protective Order was based upon testimony given under oath to

me that I found to be credible and substantial. Nothing in the OAGs Petition for Review is

based upon any evidence given under oath to any Judge.

11.    The Protective Order is not intended to restrict or impact "appropriate public discourse''
       of information connected with the possession and/or distribution of pornographic images
       by members of the OAG.

               The Protective Order is not intended to restrict or impact "appropriate public

discourse" of information connected with the possession and/or distribution of possibly

pornographic images by members of the OAG. That is not the purpose of the Protective Order,
 It is the intimidation by the OAG against grand jury witnesses that the Protective Order is meant

 to put an end to in order to maintain the integrity of the Grand Jury process. In fact, it is my

 belief that all of the inappropriate images and information related thereto should be

 appropriately released. The materials should not be selectively released. The materials should

 not be released unless the Attorney General can prove that the named individual received and

 opened the emails.

                The OAG is insincere at best when in its Petition for Review it stated,'Nile

Attorney General's decision to serve the public interest by identifying egregious prior

 misconduct within the OAG and the identities of those public servants involved has absolutely

no nexus whatsoever to the Special Prosecutor's investigation." (emphasis is the original). This

is not accurate. There has been a nexus between the threatened release of Mr. Fina's personal

emails and his subpoena to testify before the Grand Jury. In addition, the Right-to-Know

requests, specifically requesting the personal emails of Mr. Fina and Mr. Costanzo which were

made by several news outlets at the urging of the OAG, were made after Special Prosecutor

Carluccio subpoenaed them to testify before the Grand Jury. There has been a nexus.

                It seems that the problem surrounding the public discussion has occurred

because Attorney General Kane has cherry picked which and whose email to selectively

release. It all should be released, without which a proper public discourse cannot occur.

               Additionally, the release of information relating to such images and the images

themselves does not obviate the need for a Protective Order. There was substantial evidence

demonstrated in the August 25, 2014 hearing and the October 17, 2014 ex parte, in camera

hearing that the OAG is willing to intimidate subpoenaed Grand Jury witnesses, either directly or

indirectly. This should not be tolerated in any form, whether today it is the release of

inappropriate emails and tomorrow it is intimidation in a different fashion. The Protective Order

is meant to preserve the integrity of the grand jury system and process.



                                                 12
111.   The Protective Order was properly issued based upon substantial evidence of
       intimidation of grand jury witnesses.

               a. There was substantial evidence that Grand Jury witnesses were being
                  intimidated.

               The Protective Order issued on August 27, 2014, as amended by way of the

September 17, 2014 Order, was properly issued pursuant to 18 PA.C.S §4954 based upon a

substantial evidence presented at the August 25, 2014, ex parte, in camera hearing that

witnesses who were subpoenaed to testify before the Grand Jury were being intimidated by

agents of the OAG. In addition, evidence that was brought forth to this Court on the October 17,

2014 ex parte, in camera hearing further substantiated the necessity in maintaining the

Protective Order. Moreover, the language of the Protective Order does not have the potential to

produce a chilling effect as it relates to unrelated ongoing cases involving the OAG and some of

the potential Grand Jury witnesses.

              Section 4954 of the Criminal Code allows for the issuance of protective orders

based upon the following:

              § 4954. Protective orders

              Any court with jurisdiction over any criminal matter may, after a
              hearing and in its discretion, upon substantial evidence, which
              may include hearsay or the declaration of the prosecutor that a
              witness or victim has been intimidated or is reasonably likely to be
              intimidated, issue protective orders, including, but not limited to,
              the following:

              (1) An order that a defendant not violate any provision of this
              subchapter or section 2709 (relating to harassment)or 2709.1 (
              relating to stalking).

             (2) An order that a person other than the defendant, including, but
             not limited to, a subpoenaed witness, not violate any provision of
             this subchapter.

             (3) An order that any person described in paragraph (1) or (2)
             maintain a prescribed geographic distance from any specified
             witness or victim.



                                               13
               (4) An order that any person described in paragraph (1) or (2)
               have no communication whatsoever with any specified witness or
               victim, except through an attorney under such reasonable
               restrictions as the court may impose.


 18 Pa.C.S. § 4954,

               At the August 25, 2014, ex parte, in camera hearing both Mr. Fina and Mr.

Costanzo credibly testified that attempts were made by agents of the OAG, indirectly, to

intimidate them, as detailed in the above cited testimony. For instance, Mr. Fina testified that he

was contacted, unsolicited, by two separate reporters on two separate occasions prior to his

appearance before the Grand Jury, warning him that there was an effort to release emails that

had the potential to embarrass him. Mr. Fina believed that these were attempts to intimidate him

related to the fact that he had been subpoenaed to testify. In addition, Mr. Costanzo testified

that he too had been what he believed to be the target of intimidation by the OAG. He told this

Court that the OAG solicited the media to make Right-to-Know requests, requesting private

emalls received by him. in addition, Mr. Costanzo made this Court aware of attempts by the

OAG to publically undercut his credibility, to disparage him and to suggest he was behind

botched OAG investigations. This Court believed that the testimony of Mr. Fine and Mr.

Costanzo as more fully set forth earlier in this Opinion provided substantial evidence in which to

issue the August 27, 2014, Protective Order in an effort to maintain the integrity of the grand jury

process.

               Not only was substantial evidence provided at the August 25, 2014, hearing, the

OAG provided no evidence at the October 17, 2014 reconsideration hearing that required this

Court to modify or vacate the Protective Order. At the October 17, 2014 reconsideration

hearing, the OAG made no attempt to properly subpoena any witnesses to testify before the

Court. Instead, the OAG improperly subpoenaed a reporter utilizing the subpoena power only

reserved for the official business of the 35th Statewide Grand Jury containing my electronic

signature. Those subpoenas read in relevant part, "You are ORDERED to appear as a witness

                                                14
 before the PENNSYLVANIA STATEWIDE GRAND JURY..." . However the October 17, 2014,

reconsideration hearing did not involve testimony before the Grand Jury, but rather, it was

 before the undersigned as the Supervising Judge. The 351I Statewide Investigating Grand Jury

was not even in session that week. The improper use of Statewide Grand Jury Subpoenas was

never approved by me.

                Additionally, at the October 17, 2014, reconsideration hearing the OAG offered

only one witness to testify to inappropriate emails uncovered during the Sandusky investigation.

There were no witnesses offered to substantiate claims that the OAG's duties and the

responsibilities were or are hampered by the Protective Order, that it was overbroad and too

vague. The OAG offered no proposed language to this Court to tailor the Protective Order to

alleviate its concerns regarding its constitutional duties, despite an invitation form this Court to

do so.

                Moreover, the ex parte, in camera October 17, 2014, hearing provided additional

support for the necessity of the Protective Order. The testimony adduced therein showed that in

early July, 2014, the OAG received only general requests under the Right-to-Know Act.

However, shortly after the OAG became aware in mid-August that certain witnesses were

subpoenaed to testify before the Grand Jury, the OAG received additional Right-to-Know

requests which specifically identified both Mr. Fina, Mr. Costanzo. Additionally, at this hearing

was evidence presented through the testimony of Mr. Kabash of intimidating conduct by agents

of the OAG and specifically those of Agent Miletto and the disparagement by Agent Mackelin of

Mr. Costanzo.

                b. The OAG's requests to subpoena Mr. Fine and Mr. Costanzo, to call Special
                   Prosecutor Carluccio to testify and to review the notes of testimony from the
                   August 25, 2014 ex parte, in camera hearing were properly denied.

                At the reconsideration hearing, the OAG renewed its request to subpoena Mr.

Fina and Mr. Costanzo, for leave to call Special Prosecutor Carluccio to testify and to review the



                                                 15
 transcript from the August 25, 2014, ex parte, in camera hearing. This Court denied the request

 relying on Commonwealth v. Hood, 872 A.2d 175 (Pa.Super. 2005).

                In Hood, a protective order was granted after an ex parte, in camera hearing

 pursuant to Pa.R.Crim.P. 573(F), which allows a judge to grant a protective order after a

 showing of "sufficient showing", and in that context an ex parte, in camera hearing was found to

 be proper. There is even more reason to find such a hearing proper under 18 Pa.C.S. §4954,

 which requires "substantial evidence" in which to issue a protective order. The higher standard

 offers more protection to the opposing side, despite the ex parte nature of the hearing. The

 Hood Court explained the necessity of the ex parte nature of the in camera hearing and stated,

"[wje note at the outset that allowing the presence of defendant and defense counsel at the

 protective order hearing would have defeated the purpose of providing protection for these

witnesses." Id. at 872 A.2d at 180.That is even more true when a protective order has been

issued under §4954, which specifically addresses the protection against witness intimidation.

This approach is not inconsistent with the argument of Special Prosecutor Carluccio in which he

argued that "[t]he Attorney General's Office is not a defendant. They have not been charged.

They are a third party in this investigation.''(N.T. 10/17/14, 123 P.M., p. 7).

               In particular, although the OAG and Attorney General Kane are now only

considered witnesses to the leak of the prior grand jury information, the allegations of

intimidation are directly attributable to the OAG. It seemed that agents of the OAG or Attorney

General Kane herself feel threatened by the potentially damaging testimony that Mr. Fina or Mr.

Costanzo in their respective Grand Jury testimony might have provided.

               It is crucial to note that testimony before the Grand Jury, including that of

members of the OAG, has firmly and definitively established that the 29th Statewide Grand Jury

information that was inappropriately supplied to the press came from the OAG. In fact, Attorney

General Kane has implicitly admitted that she was involved in the 2009 grand jury leak that the

35th Statewide Grand Jury is investigating at the time she filed her Motion to Quash her

                                                16
 subpoena to testify before the Grand Jury, in which she argued that she personally could

 divulge the documents because she was not subject to an oath of secrecy associated with the

 2009 Grand Jury. More specifically, in Attorney General Kane's memorandum of law in support

 of her motion to quash subpoena, which she filed in her individually capacity through privately

 retained counsel, not through the OAG, she stated that, "Attorney General Kane was not sworn

 to secrecy with regard to the 2009 grand jury proceedings. By statute, only a limited group of

 individuals are sworn to secrecy... Because Attorney General Kane had no involvement

 whatsoever with the 2009 grand jury proceedings, she could not as a matter of law be in

contempt of court with regard to any disclosure related to that grand jury proceeding."

 Memorandum of law in support of motion to quash 9/29/14. This passage seems to suggest that

she believed she might be charged with a criminal offense and was already putting forth her

defense. Therefore, although not defendants, the OAG and Attorney General Kane feel

threatened by potentially damaging testimony, and have attempted to intimidate Grand Jury

witnesses. Accordingly, the Protective Order is necessary to protect the integrity of the Grand

Jury system.

               c. The Protective Order does not have a chilling effect on the duties and
                  responsibilities of the OAG.

               Finally, this Court does not believe the Protective Order to be overbroad or too

vague. Although the OAG consistently argues this point is each of its filings, this argument is

disingenuous. At all times the OAG has sought to vacate and only vacate the Protective Order.

As this Court noted at the October 17, 2014 reconsideration hearing, if the OAG was seeking

modification of the Protective Order, then this Court would be receptive to additional revised

language to consider. That was conveyed to the OAG in August and again in October of 2014,

and was never pursued by the OAG.

               The conduct that is covered by the Protective Order can be gleaned from the

traditional and dictionary meaning of the word intimidation and retaliation. According to the


                                                17
 Merriam Webster dictionary, the term "intimidate" means to "to make timid or

fearful : frighten; especially : to compel or deter by or as if by threats". In addition, the term

"retaliate" according to the Merriam Webster dictionary means "to do something bad to

someone who has hurt you or treated you badly : to get revenge against someone". These

definitions are not vague or overbroad. . Clearly, two attorneys, one from the OAG and one as a

potential witness before the Grand Jury, having a disagreement about an unrelated investigation

and getting into a heated discussion, an argument even, in no way falls into the conduct that is

intimidating and retaliatory the same way as threating to expose personal emails that could

embarrass and damage the reputation of a Grand Jury witness just prior to that witness's

appearance before the Grand Jury as in Mr. Fina's case, or publically disparaging a Grand Jury

witness by making false claims to the media as in the case of Mr. Costanzo.

               As for the OAG's illustrations of how its functions are hampered by the Protective

Order contained in the Response to this Court's December 5, 2014, Order, they are addressed

in Issue I as set forth earlier in this Opinion. It should be emphasized that the OAG did not bring

any evidence before this Court at the reconsideration hearing, at a time that evidence could

have been presented under oath, in a courtroom and before this Judge. Not only is there a lack

of evidence to substantiate the OAG's claims of interference with its responsibilities; but also

there has been a lack of concrete examples of such alleged hindrance.

               As for the OAG's suggestions for a narrower order: (1) A protective

order...should comply with the provisions of 18 Pa.C.S. 4954. For all of the reasons previously

state, I believe that the Protective Order does comply.(2) A protective order should be directed

at those persons who are found to have actually engaged in intimidation or retaliation. The

Protective Order as amended applies only to :

               1. Any person who has been sworn to Grand Jury secrecy.
               2. Any person who has or had access to Grand Jury information.
               3. Any person associated with the J. Whyatt Mondesire
                  proceedings and investigation.

                                                 18
To wait until after further intimidation and retaliation has occurred to identify those persons who

are found to have actually engaged in intimidation or retaliation would defeat the purpose of the

Protective Order. The additional harm sought to be prevented would have already occurred. (3)

Conduct that will be found to be intimidating, retaliatory, or otherwise in violation of the

protective order should be delineated. I believe that the Protective Order clearly sets forth that

offensive conduct is conduct which is aimed at intimidating a witness from testifying or from

telling the whole truth, or conduct aimed at retaliation against a witness who has testified. (4) A

protective order should have an expiration date. I request that the Protective Order remain in

place until the investigation has concluded.




                                          CONCLUSION

               Based upon the foregoing analysis, this Court respectfully requests that the

Protective Order be upheld.


                                                      BY THE COURT:


                                                          cj
                                                      WILLIAM R. CARPENT
                                                      SUPERVISING JUDGE OF THE THIRTY-
                                                      FIFTH STATEWIDE INVESTIGATING
                                                      GRAND JURY
Copies sent on December 12, 2014
By First Class Mail to:
Attorney General Kathleen M. Kane
Thomas E. Carluccio, Esquire



                                                 19
EXHIBIT "A"
                                     *tipreme Court of Venn-qpitiania
                                                                                      601(um uuw.,..;1.h h         Suiw SOO
 )kputv Prothouut.w.".
                                                      I'Aid(11(.. District                                    PA). 11,,x OSTi
 hlivalu.,11, Ì, Zick                                                                                    iarriqburg. PA 17106
        Cic•rk                                                                                                (717) -/87    ti
                                                 November 12, 2014                                           Www.p.u..uur(s.u.,




William R. Carpenter, Esq.
Court of Common Pleas
PO Box 311
Norristown, PA 19404


RE:              Pa. OAG., Pet. v. Super. Judge 35th Inv. Grd. Jury
                 171 MM 2014
                 Intermediate Court Docket No:
                 Trial Court: Montgomery County Court of Common Pleas
                 Trial Court Docket No: 1424-2014

Dear Attorney Carpenter:

    This is to advise that the below listed item(s) was/were received in the above-captioned
matter.

                 1.) Petition for Review

                 2.) Application to File Under Seal

     An original and one (1) copy of either the Answer,or a letter stating that an Answer will not be
filed, is required to be filed within fourteen (14) days after service. An additional three (3) days
may be added if service was effectuated by mail. See Rule PaR.A.P. 121(e).

     In order to facilitate the newly instituted electronic records management system,the Office of
the Prothonotary requests that all filers leave the original copy of any document submitted for
filing unbound. All remaining copies of answers should be bound in compliance with Pa.R.A.P.
124 (a)(5).

    In addition to the paper copies of the items listed above, an electronic copy provided on
Compact Discs (CDs) will be accepted and would be appreciated. Acceptable electronic
formats, at this time, are PDFs, TIFFs, and Word documents. Said disc should be
accompanied by an averment that the material on the CD is a complete and accurate
representation of the paper version.


                                                              Very truly yours,
                                                              Office of the Prothonotary

/ac
cc: Kathleen Granahan Kane, Esq.
    Ann Thornburg Weiss, Clerk of Courts